Exhibit 10.31

 

 

--------------------------------------------------------------------------------

CREDIT AGREEMENT

DATED AS OF SEPTEMBER 30, 2005

AMONG

AMERIPRISE FINANCIAL, INC.,
as Borrower,

THE LENDERS LISTED HEREIN,
as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent,

CITIBANK, N.A.,
as Syndication Agent

and

BANK OF AMERICA, N.A.,

HSBC BANK USA, NATIONAL ASSOCIATION

and

WACHOVIA BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

______________________________

 

WELLS FARGO BANK, NATIONAL ASSOCIATION
and

CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers and Joint Bookrunners

 

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

 

 

 

SECTION 1.

 

DEFINITIONS

1

 

 

 

 

1.1

 

Certain Defined Terms.

1

1.2

 

Accounting Terms; Utilization of GAAP for Purposes of Calculations Under
Agreement.

21

1.3

 

Other Definitional Provisions and Rules of Construction.

22

 

 

 

 

SECTION 2.

 

AMOUNTS AND TERMS OF LOANS

22

 

 

 

 

2.1

 

Loans; Making of Loans; the Register; Optional Notes; Bid Loans.

22

2.2

 

Interest on the Loans.

31

2.3

 

Fees.

34

2.4

 

Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments.

35

2.5

 

Use of Proceeds.

38

2.6

 

Special Provisions Governing Eurodollar Rate Loans.

38

2.7

 

Increased Costs; Taxes; Capital Adequacy.

40

2.8

 

Statement of Lenders; Obligation of Lenders and Issuing Lenders to Mitigate.

44

2.9

 

Replacement of a Lender.

45

2.10

 

Increase in Commitments.

46

2.11

 

Extension of Revolving Loan Commitment Termination Date.

47

 

 

 

 

SECTION 3.

 

LETTERS OF CREDIT

47

 

 

 

 

3.1

 

Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein.

47

3.2

 

Letter of Credit Fees.

50

3.3

 

Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

50

3.4

 

Obligations Absolute.

53

3.5

 

Nature of Issuing Lenders’ Duties.

54

3.6

 

Applicability of UCP.

54

 

 

 

 

SECTION 4.

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

55

 

 

 

 

4.1

 

Conditions to Closing.

55

4.2

 

Conditions to Effective Date; All Loans.

57

4.3

 

Conditions to Letters of Credit.

58

 

 

 

 

SECTION 5.

 

COMPANY’S REPRESENTATIONS AND WARRANTIES

59

 

 

 

 

5.1

 

Organization, Powers, Qualification, Good Standing, Business and Subsidiaries.

59

5.2

 

Authorization of Borrowing, etc.

59

 

i

--------------------------------------------------------------------------------


 

5.3

 

Financial Condition.

60

5.4

 

No Material Adverse Change.

60

5.5

 

Title to Properties; Liens.

60

5.6

 

Litigation; Adverse Facts.

61

5.7

 

Payment of Taxes.

61

5.8

 

Governmental Regulation.

61

5.9

 

Securities Activities.

61

5.10

 

Employee Benefit Plans.

61

5.11

 

Environmental Protection.

62

5.12

 

Solvency.

62

5.13

 

Disclosure.

62

5.14

 

Foreign Assets Control Regulations, etc.

62

 

 

 

 

SECTION 6.

 

AFFIRMATIVE COVENANTS

63

 

 

 

 

6.1

 

Financial Statements and Other Reports.

63

6.2

 

Existence, etc.

66

6.3

 

Payment of Taxes and Claims.

66

6.4

 

Maintenance of Properties; Insurance.

66

6.5

 

Inspection Rights.

66

6.6

 

Compliance with Laws, etc.

67

 

 

 

 

SECTION 7.

 

NEGATIVE COVENANTS

67

 

 

 

 

7.1

 

Liens and Related Matters.

67

7.2

 

Acquisitions.

69

7.3

 

Restricted Junior Payments.

69

7.4

 

Financial Covenants.

69

7.5

 

Restriction on Fundamental Changes; Asset Sales.

70

7.6

 

Transactions with Affiliates.

70

7.7

 

Conduct of Business.

70

 

 

 

 

SECTION 8.

 

EVENTS OF DEFAULT

71

 

 

 

 

8.1

 

Failure to Make Payments When Due.

71

8.2

 

Default in Other Agreements.

71

8.3

 

Breach of Certain Covenants.

71

8.4

 

Breach of Warranty.

71

8.5

 

Other Defaults Under Loan Documents.

72

8.6

 

Involuntary Bankruptcy; Appointment of Receiver, etc.

72

8.7

 

Voluntary Bankruptcy; Appointment of Receiver, etc.

72

8.8

 

Judgments and Attachments.

73

8.9

 

Dissolution.

73

8.10

 

Employee Benefit Plans.

73

8.11

 

Change in Control.

73

8.12

 

Licensing.

73

8.13

 

Certain Proceedings.

73

 

ii

--------------------------------------------------------------------------------


 

8.14

 

Invalidity of Loan Documents; Repudiation of Obligations.

74

 

 

 

 

SECTION 9.

 

ADMINISTRATIVE AGENT

75

 

 

 

 

9.1

 

Appointment.

75

9.2

 

Powers and Duties; General Immunity.

75

9.3

 

Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

77

9.4

 

Right to Indemnity.

77

9.5

 

Resignation of Agents; Successor Administrative Agent and Swing Line Lender.

77

9.6

 

Duties of Other Agents.

78

9.7

 

Administrative Agent May File Proofs of Claim.

78

 

 

 

 

SECTION 10.

 

MISCELLANEOUS

79

 

 

 

 

10.1

 

Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit.

79

10.2

 

Expenses.

82

10.3

 

Indemnity.

83

10.4

 

Set-Off.

83

10.5

 

Ratable Sharing.

84

10.6

 

Amendments and Waivers.

85

10.7

 

Independence of Covenants.

86

10.8

 

Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems.

86

10.9

 

Survival of Representations, Warranties and Agreements.

88

10.10

 

Failure or Indulgence Not Waiver; Remedies Cumulative.

88

10.11

 

Marshalling; Payments Set Aside.

88

10.12

 

Severability.

89

10.13

 

Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver.

89

10.14

 

Applicable Law.

89

10.15

 

Construction of Agreement; Nature of Relationship.

90

10.16

 

Consent to Jurisdiction and Service of Process.

90

10.17

 

Waiver of Jury Trial.

90

10.18

 

Confidentiality.

91

10.19

 

Counterparts; Effectiveness.

92

10.20

 

USA Patriot Act.

92

 

iii

--------------------------------------------------------------------------------


 

EXHIBITS

 

I

FORM OF NOTICE OF REVOLVING BORROWING

 

 

 

 

IA

FORM OF BID REQUEST

 

 

 

 

IB

FORM OF COMPETITIVE BID

 

 

 

 

II

FORM OF NOTICE OF CONVERSION/CONTINUATION

 

 

 

 

III

FORM OF REQUEST FOR ISSUANCE

 

 

 

 

IV

FORM OF REVOLVING NOTE

 

 

 

 

V

FORM OF SWING LINE NOTE

 

 

 

 

VI

FORM OF COMPLIANCE CERTIFICATE

 

 

 

 

VII

FORM OF ASSIGNMENT AGREEMENT

 

 

iv

--------------------------------------------------------------------------------


 

 

SCHEDULES

1.1           SIGNIFICANT SUBSIDIARIES

2.1           LENDERS’ COMMITMENTS AND PRO RATA SHARES

5.6           LITIGATION

7.1           CERTAIN EXISTING LIENS

10.8         NOTICE ADDRESSES

v

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL, INC.

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of September 30, 2005 and entered into by and
among AMERIPRISE FINANCIAL, INC., a Delaware corporation (“Company”), THE
FINANCIAL INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF (each individually
referred to herein as a “Lender” and collectively as “Lenders”), WELLS FARGO
BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent for Lenders
(in such capacity, “Administrative Agent”), and CITIBANK, N.A., as syndication
agent for Lenders (in such capacity, “Syndication Agent”), and BANK OF AMERICA,
N.A., HSBC BANK USA, NATIONAL ASSOCIATION and WACHOVIA BANK, NATIONAL
ASSOCIATION, as co-documentation agents for Lenders (in such capacity,
“Co-Documentation Agents”).

R E C I T A L S

WHEREAS, Lenders, at the request of Company, have agreed to extend certain
credit facilities to Company, the proceeds of which will be used to provide
financing for working capital and other general corporate purposes of Company
and its Subsidiaries:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Company, Lenders and Administrative Agent agree
as follows:


SECTION 1.              DEFINITIONS

1.1             Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Absolute Rate” means a fixed rate of interest expressed in multiples of 1/100th
of one percent.

“Absolute Rate Loan” means a Bid Loan that bears interest at a rate determined
by reference to an Absolute Rate.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 9.5A.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

 

--------------------------------------------------------------------------------


 

“Affiliate”, as applied to any Person, means any other Person directly or
indirectly controlling, controlled by, or under common control with, that
Person. For the purposes of this definition, “control” (including, with
correlative meanings, the terms “controlling”, “controlled by” and “under common
control with”), as applied to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management and
policies of that Person, whether through the ownership of voting securities or
by contract or otherwise; provided, however, that the term “Affiliate” shall
specifically exclude the Agents and each Lender.

“Agents” means Administrative Agent, the Syndication Agent and the
Co-Documentation Agents named in the introduction to this Agreement.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation, which statement shall
be in the form required by such Insurance Subsidiary’s jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Applicable Margin” means, from time to time, the following rate per annum based
upon the Debt Rating as set forth below:

Pricing

Level

 

Debt Rating
S&P/Moody’s

 

Eurodollar
Margin

 

Facility
Fee

 

Utilization
Fee

 

 

 

 

 

 

 

 

 

 

 

Pricing Level I

 

> A / A2

 

0.24%

 

0.06%

 

0.05%

 

 

 

 

 

 

 

 

 

 

 

Pricing Level II

 

A- / A3

 

0.28%

 

0.07%

 

0.05%

 

 

 

 

 

 

 

 

 

 

 

Pricing Level III

 

BBB+ / Baa1

 

0.31%

 

0.09%

 

0.10%

 

 

 

 

 

 

 

 

 

 

 

Pricing Level IV

 

BBB / Baa2

 

0.375%

 

0.125%

 

0.125%

 

 

 

 

 

 

 

 

 

 

 

Pricing Level V

 

< BBB / Baa2

 

0.45%

 

0.175%

 

0.125%

 

 

 

 

 

 

 

 

 

 

 

 

Initially, the Applicable Margin shall be Pricing Level II.  Thereafter, each
change in the Applicable Margin resulting from a publicly announced change in
the Debt Rating shall be effective, in the case of an upgrade, during the period
commencing on the date of the public announcement thereof and ending on the date
immediately preceding the effective date of the next such change and, in the
case of a downgrade, during the period commencing on the date of the public
announcement thereof and ending on the date immediately preceding the effective
date of the next such change.  If, at any time, Company has no Debt Rating from
S&P or

 

2

--------------------------------------------------------------------------------


 

Moody’s, the Applicable Margin shall be Pricing Level V; provided that until S&P
issues a Debt Rating, only the Debt Rating issued by Moody’s shall be taken into
account.

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Asset Sale” means the sale by Company or any of its Subsidiaries to any Person
other than Company or any of its wholly-owned Subsidiaries of (i) any of the
stock of any of Company’s Subsidiaries, (ii) substantially all of the assets of
any division or line of business of Company or any of its Subsidiaries, or (iii)
any other assets (whether tangible or intangible) of Company or any of its
Subsidiaries (other than (a) sales, assignments, transfers or dispositions of
accounts in the ordinary course of business for purposes of collection and (b)
sales, assignments, transfers or dispositions of investment assets by Insurance
Subsidiaries in the ordinary course of business).

“Assignment Agreement” means an Assignment and Assumption in substantially the
form of Exhibit VII annexed hereto.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, at any time, the higher of (i) the Prime Rate or (ii) the
rate which is 1/2 of 1% in excess of the Federal Funds Effective Rate.  Any
change in the Base Rate due to a change in the Prime Rate or the Federal Funds
Effective Rate shall be effective on the effective date of such change.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Bid Borrowing” means a borrowing consisting of simultaneous Bid Loans of the
same Type from each of the Lenders whose offer to make one or more Bid Loans as
part of such borrowing has been accepted under the auction bidding procedures
described in Section 2.03.

“Bid Loan” has the meaning specified in subsection 2.1A(iii).

“Bid Loan Lender” means, in respect of any Bid Loan, the Lender making such Bid
Loan to Company.

“Bid Request” means a written request for one or more Bid Loans substantially in
the form of Exhibit IA.

“Bridge Loan Agreement” means that certain Credit Agreement, dated as of
September     , 2005, among Company, Citibank, N.A., as agent, and the financial
institutions party thereto.

 

3

--------------------------------------------------------------------------------


 

“Business Day” means (i) except as set forth in clause (ii) below, any day
excluding Saturday, Sunday and any day which is a legal holiday under the laws
of the State of New York or the State of Minnesota or is a day on which banking
institutions located in such state are authorized or required by law or other
governmental action to close, and (ii) with respect to all notices,
determinations, fundings and payments in connection with the Eurodollar Rate or
any Eurodollar Rate Loans, any day that is a Business Day described in clause
(i) above and that is also a day for trading by and between banks in Dollar
deposits in the London interbank market.

“Capital Lease”, as applied to any Person, means any lease of any property
(whether real, personal or mixed) by that Person as lessee that, in conformity
with GAAP, is accounted for as a capital lease on the balance sheet of that
Person.

“Capital Stock” means the capital stock of or other equity interests in a
Person.

“Cash” means money, currency or a credit balance in a Deposit Account.

“Change in Control” means any of the following:

(a)           the acquisition by any Person, or two or more Persons acting in
concert, of beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
but excluding any employee benefit plan of such Person or its Subsidiaries, of
20% or more of the outstanding shares of voting stock of Company;

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors of Company cease to be composed of individuals
(i) who were members of the board of directors on the first day of such period,
(ii) whose election or nomination to the board of directors was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of the board of directors or (iii)
whose election or nomination to the board of directors was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of the board of directors; or

(c)           any Person or two or more Persons acting in concert will have
acquired by contract or otherwise, or will have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Company, or control over the equity
securities of Company entitled to vote for members of the board of directors or
equivalent governing body of Company on a fully-diluted basis (and taking into
account all such securities that such Person or group has the right to acquire
pursuant to any option right) representing 20% or more of the combined voting
power of such securities.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other

 

4

--------------------------------------------------------------------------------


 

Government Authority or (iv) the making or issuance of any request, guideline or
directive (whether or not having the force of law) by any Government Authority.

“Closing Date” means the date on which the conditions precedent set forth in
subsection 4.1 have been satisfied.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A and 3.3.

“Competitive Bid” means a written offer by a Lender to make one or more Bid
Loans, substantially in the form of Exhibit IB, duly completed and signed by a
Lender.

“Company” has the meaning assigned to that term in the introduction to this
Agreement.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit VI annexed hereto.

“Confidential Information Memorandum” means the Confidential Information
Memorandum dated August 2005 relating to the credit facilities evidenced by this
Agreement, which Confidential Information Memorandum incorporates by reference
the Form 10.

“Consolidated Leverage Ratio” means, as of the last day of any Fiscal Quarter,
the ratio of (i) Consolidated Total Debt as of such day to (ii) Consolidated
Total Capitalization as of such day.

“Consolidated Net Worth” means, as of any date of determination, the
consolidated shareholders’ equity of Company and its Subsidiaries determined on
a consolidated basis as of such date in accordance with GAAP (excluding the
effect of Statement of Financial Accounting Standards No. 115).

“Consolidated Total Capitalization” means, as of any date of determination, the
sum of (a) Consolidated Net Worth and (b) Consolidated Total Debt.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of Company and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP.

“Contingent Obligation”, as applied to any Person, means any direct or indirect
liability, contingent or otherwise, of that Person (i) with respect to any
Indebtedness, lease, dividend or other obligation of another if the primary
purpose or intent thereof by the Person incurring the Contingent Obligation is
to provide assurance to the obligee of such obligation of another that such
obligation of another will be paid or discharged, or that any agreements
relating thereto will be complied with, or that the holders of such obligation
will be protected (in whole or in part) against loss in respect thereof or (ii)
with respect to any letter of credit issued for the account of that Person or as
to which that Person is otherwise liable for reimbursement of drawings. 
Contingent Obligations shall include (a) the direct or indirect guaranty,
endorsement (otherwise than for collection or deposit in the ordinary course of
business), co-making,

 

5

--------------------------------------------------------------------------------


 

discounting with recourse or sale with recourse by such Person of the obligation
of another, (b) the obligation to make take-or-pay or similar payments if
required regardless of non-performance by any other party or parties to an
agreement, and (c) any liability of such Person for the obligation of another
through any agreement (contingent or otherwise) (1) to purchase, repurchase or
otherwise acquire such obligation or any security therefor, or to provide funds
for the payment or discharge of such obligation (whether in the form of loans,
advances, stock purchases, capital contributions or otherwise) or (2) to
maintain the solvency or any balance sheet item, level of income or financial
condition of another if, in the case of any agreement described under subclauses
(1) or (2) of this sentence, the primary purpose or intent thereof is as
described in the preceding sentence.  The amount of any Contingent Obligation
shall be equal to the amount of the obligation so guaranteed or otherwise
supported or, if less, the amount to which such Contingent Obligation is
specifically limited.

“Contractual Obligation”, as applied to any Person, means any provision of any
Security issued by that Person or of any material indenture, mortgage, deed of
trust, contract, undertaking, agreement or other instrument to which that Person
is a party or by which it or any of its properties is bound or to which it or
any of its properties is subject.

“Currency Agreement” means any foreign exchange contract, currency swap
agreement, futures contract, option contract, synthetic cap or other similar
agreement or arrangement to which Company or any of its Subsidiaries is a party.

“Debt Rating” means, as of any date of determination, the rating as determined
by S&P and Moody’s (collectively, the “Debt Ratings”) of Company’s
non-credit-enhanced, senior unsecured long-term debt; provided that if a Debt
Rating is issued by each of the foregoing rating agencies, then the higher of
such Debt Ratings shall apply (with the Debt Rating for Pricing Level I being
the highest and the Debt Rating for Pricing Level V being the lowest), unless
there is a split in Debt Ratings of more than one level, in which case the
Pricing Level that is one Pricing Level higher than the lower Debt Rating shall
apply.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it hereunder within one Business Day
of the date required to be funded by it hereunder, (b) has otherwise failed to
pay over to Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.

“Deposit Account” means a demand, time, savings, passbook or similar account
maintained with a Person engaged in the business of banking, including a savings
bank, savings and loan association, credit union or trust company.

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

“Effective Date” means the date on which the conditions precedent set forth in
subsections 4.1 and 4.2A have been satisfied.

 

6

--------------------------------------------------------------------------------


 

“Eligible Assignee” means (i) any Lender, any Affiliate of any Lender or any
Approved Fund of any Lender; and (ii) (a) a commercial bank organized under the
laws of the United States or any state thereof; (b) a savings and loan
association or savings bank organized under the laws of the United States or any
state thereof; (c) a commercial bank organized under the laws of any other
country or a political subdivision thereof; provided that (1) such bank is
acting through a branch or agency located in the United States or (2) such bank
is organized under the laws of a country that is a member of the Organization
for Economic Cooperation and Development or a political subdivision of such
country; and (d) any other entity that is an institutional “accredited investor”
(as defined in Regulation D under the Securities Act) that extends credit or
buys loans as one of its businesses, including insurance companies and mutual
funds; provided that neither Company nor any Affiliate of Company shall be an
Eligible Assignee.

“Employee Benefit Plan” means any “employee benefit plan”, as defined in Section
3(3) of ERISA, which is or was maintained or contributed to by Company, any of
its Subsidiaries or any of their respective ERISA Affiliates.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity, or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials, or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to Company or any of its Subsidiaries or
any of its properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

“ERISA Affiliate”, as applied to any Person, means (i) any corporation that is a
member of a controlled group of corporations within the meaning of Section
414(b) of the Internal Revenue Code of which that Person is a member; (ii) any
trade or business (whether or not incorporated) that is a member of a group of
trades or businesses under common control within the meaning of Section 414(c)
of the Internal Revenue Code of which that Person is a member; and (iii) any
member of an affiliated service group within the meaning of Section 414(m) or
(o) of the Internal Revenue Code of which that Person, any corporation described
in clause (i) above or any trade or business described in clause (ii) above is a
member.  Any former ERISA Affiliate of a Person or any of its Subsidiaries shall
continue to be considered an ERISA Affiliate of such Person or such Subsidiary
within the meaning of this definition with respect to the period such entity was
an ERISA Affiliate of such Person or such Subsidiary and with

 

7

--------------------------------------------------------------------------------


 

respect to liabilities arising after such period for which such Person or such
Subsidiary could be liable under the Internal Revenue Code or ERISA.

“ERISA Event” means (i) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for 30-day notice to the PBGC has been
waived by regulation); (ii) the failure to meet the minimum funding standard of
Section 412 of the Internal Revenue Code with respect to any Pension Plan
(whether or not waived in accordance with Section 412(d) of the Internal Revenue
Code) or the failure to make by its due date a required installment under
Section 412(m) of the Internal Revenue Code with respect to any Pension Plan or
the failure to make any required contribution to a Multiemployer Plan; (iii) the
provision by the administrator of any Pension Plan pursuant to Section
4041(a)(2) of ERISA of a notice of intent to terminate such plan in a distress
termination described in Section 4041(c) of ERISA; (iv) the withdrawal by
Company, any of its Subsidiaries or any of their respective ERISA Affiliates
from any Pension Plan with two or more contributing sponsors or the termination
of any such Pension Plan resulting in material liability pursuant to Section
4063 or 4064 of ERISA; (v) the institution by the PBGC of proceedings to
terminate any Pension Plan, or the occurrence of any event or condition which
would reasonably be expected to constitute grounds under ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan;
(vi) the imposition of liability on Company, any of its Subsidiaries or any of
their respective ERISA Affiliates pursuant to Section 4062(e) or 4069 of ERISA
or by reason of the application of Section 4212(c) of ERISA; (vii) the
withdrawal of Company, any of its Subsidiaries or any of their respective ERISA
Affiliates in a complete or partial withdrawal (within the meaning of Sections
4203 and 4205 of ERISA) from any Multiemployer Plan if there would be any
liability therefor, or the receipt by Company, any of its Subsidiaries or any of
their respective ERISA Affiliates of notice from any Multiemployer Plan that it
is in reorganization or insolvency pursuant to Section 4241 or 4245 of ERISA, or
that it intends to terminate or has terminated under Section 4041A or 4042 of
ERISA; (viii) the assertion of a claim (other than routine claims for benefits)
against any Employee Benefit Plan other than a Multiemployer Plan or the assets
thereof, or against Company, any of its Subsidiaries or any of their respective
ERISA Affiliates in connection with any Employee Benefit Plan that would
reasonably be expected to result in a material liability to Company or any of
its Subsidiaries; (ix) receipt from the Internal Revenue Service of notice of
the failure of any Pension Plan (or any other Employee Benefit Plan intended to
be qualified under Section 401(a) of the Internal Revenue Code) to qualify under
Section 401(a) of the Internal Revenue Code, or the failure of any trust forming
part of any Pension Plan to qualify for exemption from taxation under Section
501(a) of the Internal Revenue Code where such failure would reasonably be
expected to result in a Material Adverse Effect; or (x) the imposition of a Lien
pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue Code or
pursuant to ERISA with respect to any Pension Plan.  With respect to a
Multiemployer Plan or a Pension Plan not maintained or contributed to by Company
or its Subsidiaries, an event described above shall not be an ERISA Event unless
it is reasonably likely to result in material liability to Company or any of its
Subsidiaries.

“Eurodollar Bid Margin” means the margin above or below the Eurodollar Base Rate
to be added to or subtracted from the Eurodollar Base Rate, which margin shall
be expressed in multiples of 1/100th of one percent.

 

8

--------------------------------------------------------------------------------


 

“Eurodollar Margin Bid Loan” means a Bid Loan that bears interest at a rate
based upon the Eurodollar Base Rate.

“Eurodollar Rate” means, for any Interest Rate Determination Date with respect
to an Interest Period for a Eurodollar Rate Loan, the rate per annum obtained by
dividing (i) (A) the rate per annum (rounded upward to the nearest 1/16 of one
percent) that appears on the Moneyline Telerate page 3750 (or such other
comparable page as may, in the opinion of Administrative Agent, replace such
page for the purpose of displaying such rate) as the interbank offered rate for
Dollar deposits with maturities comparable to such Interest Period as of
approximately 11:00 A.M. (London time) on such Interest Rate Determination Date
or (B) if such rate is not available at such time for any reason, the rate per
annum obtained by dividing (i) the arithmetic average (rounded upward to the
nearest 1/16 of one percent) of the offered quotations, if any, to first class
banks in the interbank Eurodollar market by Wells Fargo (or, in the case of a
Bid Loan, the applicable Bid Loan Lender) for Dollar deposits of amounts in same
day funds comparable to the principal amount of the Eurodollar Rate Loan of
Wells Fargo (or, in the case of a Bid Loan, the applicable Bid Loan Lender) for
which the Eurodollar Rate is then being determined with maturities comparable to
such Interest Period as of approximately 12:00 Noon (New York time) on such
Interest Rate Determination Date by (ii) a percentage equal to 100% minus the
stated maximum rate of all reserve requirements (including any marginal,
emergency, supplemental, special or other reserves) applicable on such Interest
Rate Determination Date to any member bank of the Federal Reserve System in
respect of “Eurocurrency liabilities” as defined in Regulation D (or any
successor category of liabilities under Regulation D).

“Eurodollar Rate Loan” means a Eurodollar Rate Revolving Loan or a Eurodollar
Margin Bid Loan.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Revolving Loans in
accordance with the definition of Applicable Margin.

“Eurodollar Rate Revolving Loans” means Revolving Loans bearing interest at
rates determined by reference to the Eurodollar Rate as provided in subsection
2.2A.

“Event of Default” means each of the events set forth in Section 8.

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of Company hereunder (i) taxes that are imposed on the overall net income
(however denominated) and franchise taxes imposed in lieu thereof (a) by the
United States, (b) by any other Government Authority under the laws of which
such Lender is organized or has its principal office or maintains its applicable
lending office or (c) by any Government Authority solely by reason of any
connection between the Administrative Agent or any Lender (as the case may be)
and the taxing jurisdiction (other than such connection arising solely from the
execution or delivery of,

 

9

--------------------------------------------------------------------------------


 

the receipt of payments pursuant to, or the enforcement of, this Agreement or
any other Loan Document), (ii) any branch profits taxes imposed by the United
States or any similar tax imposed by any other jurisdiction in which Company is
located, (iii) any gross income taxes (other than gross income taxes imposed in
the form of withholding taxes) imposed by the United States on any Lender (x) at
the time such Lender became a party hereto (or designated a new lending office),
except in the case of an assignee pursuant to subsection 2.9, or (y) as a result
of such Lender ceasing to be eligible for a complete exemption from such taxes
after the date such Lender becomes a party hereto (except to the extent that
such Lender’s failure to be so eligible is as a result of a Change in Law, any
action that Company or any of its Affiliates takes, or as a result of an
assignment pursuant to Company’s request under subsection 2.9); and (iv) any
withholding tax that (x) would have been imposed on amounts payable to such
Lender at the time it became a party hereto (or designated a new lending
office), except in the case of an assignee pursuant to a request of Company
under subsection 2.9, (y) is attributable to such Lender’s failure or inability
(including by reason of not being legally entitled to do so, other than as a
result of a Change in Law) to comply with its obligations under subsection
2.7B(iv), except to the extent that such Lender (or its assignor, if any) was
entitled, at the time of designation of a new lending office (or assignment), to
receive additional amounts from Company with respect to such withholding tax
pursuant to subsection 2.7B or (z) as a result of a Lender or Administrative
Agent ceasing to be eligible for a complete exemption from such taxes after the
date the Lender becomes a party hereto (except to the extent that such Lender’s
Agent failure to be so eligible is as a result of a Change in Law, any action
that Company or any of its Affiliates takes, or as a result of an assignment
pursuant to Company’s request under subsection 2.9).

“Extension Request” is defined in subsection 2.11.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

“Fiscal Year” means the fiscal year of Company and its Subsidiaries ending on
December 31 of each calendar year.  For purposes of this Agreement, any
particular Fiscal Year shall be designated by reference to the calendar year in
which such Fiscal Year ends.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which Company is resident for tax purposes.  For
purposes of this definition, the United States, each state thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Form 10” means that certain filing on Securities and Exchange Commission Form
10-12B of Company filed with the Securities and Exchange Commission on June 7,
2005,

 

10

--------------------------------------------------------------------------------


 

as amended by those certain filings on Securities and Exchange Commission Form
10-12B/A filed on July 25, 2005, August 15, 2005 and August 19, 2005.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 201 Third Street, 8th Floor, San Francisco,
California 94103 or (ii) such other office of Administrative Agent and Swing
Line Lender as may from time to time hereafter be designated as such in a
written notice delivered by Administrative Agent and Swing Line Lender to
Company and each Lender.

“Funding Date” means the date of funding of a Loan.

“GAAP” means, subject to the limitations on the application thereof set forth in
subsection 1.2, generally accepted accounting principles set forth in opinions
and pronouncements of the Accounting Principles Board of the American Institute
of Certified Public Accountants and statements and pronouncements of the
Financial Accounting Standards Board or in such other statements by such other
entity as may be approved by a significant segment of the accounting profession,
in each case as the same are applicable to the circumstances as of the date of
determination.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum,

 

11

--------------------------------------------------------------------------------


 

petroleum fraction or petroleum derived substance; (iii) any drilling fluids,
produced waters and other wastes associated with the exploration, development or
production of crude oil, natural gas or geothermal resources; (iv) any flammable
substances or explosives; (v) any radioactive materials; (vi) any
asbestos-containing materials; (vii) urea formaldehyde foam insulation; (viii)
electrical equipment which contains any oil or dielectric fluid containing
polychlorinated biphenyls; (ix) pesticides; and (x) any other chemical, material
or substance, exposure to which is prohibited, limited or regulated by any
Government Authority or which may or could pose a hazard to the health and
safety of the owners, occupants or any Persons in the vicinity of any facility
of Company or any of its Subsidiaries or to the indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
Release, threatened Release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Hedge Agreement” means an Interest Rate Agreement or a Currency Agreement
designed to hedge against fluctuations in interest rates or currency values,
respectively.

“Indebtedness”, as applied to any Person, means (i) indebtedness created, issued
or incurred for borrowed money (whether by loan or the issuance and sale of debt
securities), but excluding customer deposits, investment accounts and
certificates, and insurance reserves, (ii) that portion of obligations with
respect to Capital Leases that is properly classified as a liability on a
balance sheet in conformity with GAAP, (iii) obligations to pay the deferred
purchase or acquisition price of property or services, other than trade accounts
payable (other than for borrowed money) arising, and accrued expenses incurred,
in the ordinary course of business (excluding any such obligations incurred
under ERISA), (iv) obligations in respect of letters of credit or similar
instruments; and (v) Contingent Obligations of such Person in respect of
Indebtedness of the types described in clauses (i), (ii), (iii) and (iv) of this
definition.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
10.3.

“Indemnified Taxes” means any Taxes imposed on, asserted with respect to or
attributable to (i) any payment made or received under any Loan Document or (ii)
the execution, entering into, delivery, performance or enforcement of any Loan
Document, including all Other Taxes, but in each case excluding Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 10.3.

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan,

 

12

--------------------------------------------------------------------------------


 

the last day of each Interest Period applicable to such Loan; provided that in
the case of each Interest Period of longer than three months “Interest Payment
Date” shall also include each date that is three months, or a multiple thereof,
after the commencement of such Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Agreement” means any interest rate swap agreement, interest rate
cap agreement, interest rate collar agreement or other similar agreement or
arrangement to which Company or any of its Subsidiaries is a party.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Issuing Lender”, with respect to any Letter of Credit, means Wells Fargo or
another Lender requested by Company and approved by Administrative Agent that
agrees or is otherwise obligated to issue such Letter of Credit, determined as
provided in subsection 3.1B(ii).

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 10.1, and the term “Lenders” shall
include Swing Line Lender unless the context otherwise requires.

“Letter of Credit” or “Letters of Credit” means standby letters of credit issued
or to be issued by Issuing Lenders for the account of Company pursuant to
subsection 3.1.

“Letter of Credit Usage” means, as at any date of determination, the sum of (i)
the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by Issuing
Lenders and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by Company.  For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“License” means any license, certificate of authority, permit or other
authorization which is required to be obtained from any Government Authority in
connection with the operation, ownership or transaction of insurance,
broker-dealer or investment advisory businesses or other regulated businesses.

“Lien” means any lien, mortgage, pledge, assignment, security interest, charge
or encumbrance of any kind (including any conditional sale or other title
retention agreement, any lease in the nature thereof, and any agreement to give
any security interest) and any option, trust or other preferential arrangement
having the practical effect of any of the foregoing.

 

13

--------------------------------------------------------------------------------


 

“Loan” or “Loans” means one or more of the Loans made by Lenders to Company
pursuant to subsection 2.1A and shall include one or more Revolving Loans, Bid
Loans and Swing Line Loans.

“Loan Documents” means this Agreement, the Notes and the Letters of Credit (and
any applications for, or reimbursement agreements or other documents or
certificates executed by Company in favor of an Issuing Lender relating to, the
Letters of Credit).

“Margin Stock” has the meaning assigned to that term in Regulation U of the
Board of Governors of the Federal Reserve System as in effect from time to time.

“Material Adverse Effect” means a material adverse effect upon (i) the business,
financial condition, prospects or operations of Company and its Subsidiaries
taken as a whole or (ii) Company’s ability to perform its obligations under the
Loan Documents, or (iii) the enforceability of the Obligations.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any Employee Benefit Plan that is a “multiemployer
plan” as defined in Section 3(37) of ERISA.

“Notes” means one or more of the Revolving Notes or Swing Line Note or any
combination thereof.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Notice of Revolving Borrowing” means a notice substantially in the form of
Exhibit I annexed hereto.

“Obligations” means all obligations of every nature of Company from time to time
owed to Administrative Agent, Lenders or any of them under the Loan Documents,
whether for principal, interest, reimbursement of amounts drawn under Letters of
Credit, fees, expenses, indemnification or otherwise.

“Officer” means the president, chief executive officer, a vice president, chief
financial officer, treasurer, general partner (if an individual), managing
member (if an individual) or other individual appointed by the Governing Body or
the Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

 

14

--------------------------------------------------------------------------------


 

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes (other than property taxes generally imposed),
charges, fees, expenses or similar levies arising from any payment made
hereunder or under any other Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, this Agreement or any other Loan
Document.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 10.1C.

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
that is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

“Permitted Encumbrances” means the following types of Liens (excluding any such
Lien imposed pursuant to Section 401(a)(29) or 412(n) of the Internal Revenue
Code or by ERISA, and any such Lien relating to or imposed in connection with
any Environmental Claim):

(i)            Liens for taxes, assessments or governmental charges or claims
the payment of which is not, at the time, required by subsection 6.3;

(ii)           statutory Liens of landlords, Liens of collecting banks under the
UCC on items in the course of collection, statutory Liens and rights of set-off
of banks, statutory Liens of carriers, warehousemen, mechanics, repairmen,
workmen and materialmen, and other Liens imposed by law, in each case incurred
in the ordinary course of business (a) for amounts not yet overdue or (b) for
amounts that are overdue and that (in the case of any such amounts overdue for a
period in excess of 5 days) are being contested in good faith by appropriate
proceedings, so long as (1) such reserves or other appropriate provisions, if
any, as shall be required by GAAP shall have been made for any such contested
amounts, and (2) no foreclosure, sale or similar proceedings have been
commenced;

(iii)          deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance, old age pensions and other
types of social security, for the maintenance of self-insurance or to secure the
performance of statutory obligations, bids, leases, government contracts, trade
contracts, and other similar obligations (exclusive of obligations for the
payment of borrowed money), so long as no foreclosure, sale or similar
proceedings have been commenced with respect thereto;

(iv)          any attachment or judgment Lien not constituting an Event of
Default under subsection 8.8;

 

15

--------------------------------------------------------------------------------


 

(v)           licenses (with respect to intellectual property and other
property), leases or subleases granted to third parties not interfering in any
material respect with the ordinary conduct of the business of Company or any of
its Subsidiaries;

(vi)          easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
Company or any of its Subsidiaries;

(vii)         any (a) interest or title of a lessor or sublessor under any lease
not prohibited by this Agreement, (b) Lien or restriction that the interest or
title of such lessor or sublessor may be subject to, or (c) subordination of the
interest of the lessee or sublessee under such lease to any Lien or restriction
referred to in the preceding clause (b), so long as the holder of such Lien or
restriction agrees to recognize the rights of such lessee or sublessee under
such lease;

(viii)        Liens arising from filing UCC financing statements relating solely
to leases not prohibited by this Agreement;

(ix)           Liens in favor of customs and revenue authorities arising as a
matter of law to secure payment of customs duties in connection with the
importation of goods;

(x)            any zoning or similar law or right reserved to or vested in any
Government Authority to control or regulate the use of any real property; and

(xi)           Liens securing obligations (other than obligations representing
Indebtedness for borrowed money) under operating, reciprocal easement or similar
agreements entered into in the ordinary course of business of Company and its
Subsidiaries.

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, joint ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts or other
organizations, whether or not legal entities, and Government Authorities.

“Potential Event of Default” means a condition or event that, after notice or
lapse of time or both, would constitute an Event of Default.

“Prime Rate” means the rate that Wells Fargo announces from time to time as its
prime lending rate, as in effect from time to time. The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually charged to any customer.  Wells Fargo or any other Lender may make
commercial loans or other loans at rates of interest at, above or below the
Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

 

16

--------------------------------------------------------------------------------


 

“Pro Rata Share” means (i) with respect to all payments, computations and other
matters relating to the Revolving Loan Commitment or the Revolving Loans of any
Lender or any Letters of Credit issued or participations therein deemed
purchased by any Lender or any assignments of any Swing Line Loans deemed
purchased by any Lender, the percentage obtained by dividing (x) the Revolving
Loan Exposure of that Lender by (y) the aggregate Revolving Loan Exposure of all
Lenders, and (ii) for all other purposes with respect to each Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
subsection 10.1.  The initial Pro Rata Share of each Lender for purposes of each
of clauses (i), (ii), and (iii) of the preceding sentence is set forth opposite
the name of that Lender in Schedule 2.1 annexed hereto.

“Quarterly Statement” means the quarterly statutory financial statement of any
Insurance Subsidiary required to be filed with the insurance commissioner (or
similar authority) of its jurisdiction of incorporation or, if no specific form
is so required, in the form of financial statements permitted by such insurance
commissioner (or such similar authority) to be used for filing quarterly
statutory financial statements and shall contain the type of financial
information permitted by such insurance commissioner (or such similar authority)
to be disclosed therein, together with all exhibits or schedules filed
therewith.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii).

“Register” has the meaning assigned to that term in subsection 2.1D.

“Regulated Subsidiary” means any Insurance Subsidiary or any other Subsidiary of
Company engaged in the broker-dealer or investment advisory businesses or
otherwise subject to specific licensing or regulatory schemes by a Government
Authority.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Release” means any release, spill, emission, leaking, pumping, pouring,
injection, escaping, deposit, disposal, discharge, dispersal, dumping, leaching
or migration of Hazardous Materials into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), including the movement
of any Hazardous Materials through the air, soil, surface water or groundwater.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Lenders” means Lenders having or holding more than 50% of the
aggregate Revolving Loan Exposure of all Lenders; provided that the Commitment
of, and the portion of the Total Utilization of Revolving Credit Commitments
held or deemed held by, any

 

17

--------------------------------------------------------------------------------


 

Defaulting Lender shall be excluded for purposes of making a determination of
Requisite Lenders.

“Response Date” is defined in subsection 2.11.

“Restricted Junior Payment” means (i) any dividend or other distribution, direct
or indirect, on account of any shares of any class of stock of Company now or
hereafter outstanding, except a dividend payable solely in shares of that class
of stock to the holders of that class or an increase in the liquidation value of
shares of that class of stock, (ii) any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any shares of any class of stock of Company now or hereafter outstanding, and
(iii) any payment made to retire, or to obtain the surrender of, any outstanding
warrants, options or other rights to acquire shares of any class of stock of
Company now or hereafter outstanding.

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to Company pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Lenders.

“Revolving Loan Commitment Termination Date” means September 30, 2010, as such
date may be extended in accordance with subsection 2.11; provided that if the
Spin-Off Transaction has not been consummated on or before October 31, 2005, the
Revolving Loan Commitment Termination Date shall be October 31, 2005.

“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is an Issuing Lender, the aggregate Letter of Credit Usage
in respect of all Letters of Credit issued by that Lender (in each case net of
any participations purchased by other Lenders in such Letters of Credit or in
any unreimbursed drawings thereunder) plus (c) the aggregate amount of all
participations purchased by that Lender in any outstanding Letters of Credit or
any unreimbursed drawings under any Letters of Credit plus (d) in the case of
Swing Line Lender, the aggregate outstanding principal amount of all Swing Line
Loans (net of any assignments thereof deemed purchased by other Lenders) plus
(e) the aggregate amount of all assignments deemed purchased by that Lender in
any outstanding Swing Line Loans.

“Revolving Loans” means the Loans made by Lenders to Company pursuant to
subsection 2.1A(i).

“Revolving Notes” means any promissory notes of Company issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit IV annexed hereto.

 

18

--------------------------------------------------------------------------------


 

“S&P” means Standard & Poor’s Ratings Service, a division of The McGraw-Hill
Companies, Inc.

“SAP” means, with respect to any Insurance Subsidiary, the statutory accounting
practices prescribed or permitted by the insurance commissioner (or other
similar authority) in the jurisdiction of such Person for the preparation of
annual statements and other financial reports by insurance companies of the same
type as such Person in effect from time to time, applied in a manner consistent
with those used in preparing the financial statements referred to in Section
6.1.

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit-sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated,
certificated or uncertificated, or otherwise, or in general any instruments
commonly known as “securities” or any certificates of interest, shares or
participations in temporary or interim certificates for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing.

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

“Securities Laws” means the Securities Act, the Exchange Act, Sarbanes-Oxley and
the applicable accounting and auditing principles, rules, standards and
practices promulgated, approved or incorporated by the Securities and Exchange
Commission or the Public Company Accounting Oversight Board, as each of the
foregoing may be amended and in effect on any applicable date hereunder.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement dated as of August 24, 2005 by and between Company and American
Express Company.

“Significant Subsidiary” means, at any date of determination, any Subsidiary of
Company which either (i) has assets at such time in excess of $1,000,000,000 or
(ii) has net income in an amount in excess of 10% of the consolidated net income
of Company and its Subsidiaries on a consolidated basis as reflected in the then
most recent consolidated financial statements of Company and its Subsidiaries
delivered pursuant to Section 6.1.  The Significant Subsidiaries of Company as
of June 30, 2005 are listed on Schedule 1.1 annexed hereto.

“Solvent”, with respect to any Person, means that as of the date of
determination both (i)(a) the then fair saleable value of the property of such
Person is (1) greater than the total amount of liabilities (including contingent
liabilities) of such Person and (2) not less than the amount that will be
required to pay the probable liabilities on such Person’s then existing debts as
they become absolute and due considering all financing alternatives, ordinary
operating income and potential asset sales reasonably available to such Person;
(b) such Person’s capital is not unreasonably small in relation to its business
or any contemplated or undertaken transaction; and (c) such Person does not
intend to incur, or believe (nor should it reasonably believe) that it

 

19

--------------------------------------------------------------------------------


 

will incur, debts beyond its ability to pay such debts as they become due; and
(ii) such Person is “solvent” within the meaning given that term and similar
terms under applicable laws relating to fraudulent transfers and conveyances. 
For purposes of this definition, the amount of any contingent liability at any
time shall be computed as the amount that, in light of all of the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Spin-Off Transaction” means the distribution by American Express Company to its
stockholders by means of a share dividend of 100% of the outstanding common
stock of Company owned by American Express Company and all transactions related
thereto, all substantially as described in the Form 10.

“Spin-Off Transaction Documents” means, collectively, the Separation and
Distribution Agreement, the Tax Allocation Agreement, the Transition Services
Agreement and all other material definitive documents pertaining to the Spin-Off
Transaction.

“Subsidiary”, with respect to any Person, means any corporation, partnership,
trust, limited liability company, association, joint venture or other business
entity of which more than 50% of the total voting power of shares of stock or
other ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the members of the Governing Body is at
the time owned or controlled, directly or indirectly, by that Person or one or
more of the other Subsidiaries of that Person or a combination thereof.

“Swap Counterparty” means a Lender or an Affiliate of a Lender that has entered
into a Hedge Agreement with Company or one of its Subsidiaries.

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the commitment of Swing Line Lender to make
Swing Line Loans to Company pursuant to subsection 2.1A(ii).

“Swing Line Loans” means the Loans made by Swing Line Lender to Company pursuant
to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of Company issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of Swing Line Lender,
substantially in the form of Exhibit V annexed hereto.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

“Tax Allocation Agreement” means the Tax Allocation Agreement dated as of
September 30, 2005 by and between Company and American Express Company.

 

 

20

--------------------------------------------------------------------------------


“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding Bid
Loans plus (iii) the aggregate principal amount of all outstanding Swing Line
Loans plus (iv) the Letter of Credit Usage.

“Transition Services Agreement” means the Transition Services Agreement dated as
of September 30, 2005 by and between Company and American Express Company.

“Type” means (a) with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Revolving Loan, and (b) with respect to a Bid Loan,
its character as an Absolute Rate Loan or a Eurodollar Margin Bid Loan.

“UCC” means the Uniform Commercial Code as in effect in any applicable
jurisdiction.

“UCP” is defined in subsection 3.6.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for (i)
the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.


1.2                               ACCOUNTING TERMS; UTILIZATION OF GAAP FOR
PURPOSES OF CALCULATIONS UNDER AGREEMENT.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP.  Financial statements and other information required to be
delivered by Company to Lenders pursuant to subsection 6.1 shall be prepared in
accordance with GAAP as in effect at the time of such preparation (and delivered
together with the reconciliation statements provided for in subsection 6.1(v)). 
Calculations in connection with the definitions, covenants and other provisions
of this Agreement shall utilize GAAP as in effect on the date of determination,
applied in a manner consistent with that used in preparing the financial
statements referred to in subsection 5.3.  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and Company, Administrative Agent or Requisite Lenders shall
so request, Administrative Agent, Lenders and Company shall negotiate in good
faith to amend such ratio or requirement to preserve the original intent thereof
in light of such change in GAAP (subject to the approval of Requisite Lenders),
provided that, until so amended, such ratio or requirement shall continue to be
computed in accordance with GAAP prior to such change therein and Company shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in subsection 6.1(v).  For purposes of determining compliance with the
financial covenants in Section 7.4 of this Agreement, the application of
Financial Accounting Standards Board Interpretation No. 46 shall be disregarded
with respect to

 

21

--------------------------------------------------------------------------------


financial consolidation of any entity that is required to be included in the
consolidated financial statements of Company solely as a result of such
application.


1.3                               OTHER DEFINITIONAL PROVISIONS AND RULES OF
CONSTRUCTION.


A.            ANY OF THE TERMS DEFINED HEREIN MAY, UNLESS THE CONTEXT OTHERWISE
REQUIRES, BE USED IN THE SINGULAR OR THE PLURAL, DEPENDING ON THE REFERENCE.


B.            REFERENCES TO “SECTIONS” AND “SUBSECTIONS” SHALL BE TO SECTIONS
AND SUBSECTIONS, RESPECTIVELY, OF THIS AGREEMENT UNLESS OTHERWISE SPECIFICALLY
PROVIDED.  SECTION AND SUBSECTION HEADINGS IN THIS AGREEMENT ARE INCLUDED HEREIN
FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT CONSTITUTE A PART OF THIS
AGREEMENT FOR ANY OTHER PURPOSE OR BE GIVEN ANY SUBSTANTIVE EFFECT.


C.            THE USE IN ANY OF THE LOAN DOCUMENTS OF THE WORD “INCLUDE” OR
“INCLUDING”, WHEN FOLLOWING ANY GENERAL STATEMENT, TERM OR MATTER, SHALL NOT BE
CONSTRUED TO LIMIT SUCH STATEMENT, TERM OR MATTER TO THE SPECIFIC ITEMS OR
MATTERS SET FORTH IMMEDIATELY FOLLOWING SUCH WORD OR TO SIMILAR ITEMS OR
MATTERS, WHETHER OR NOT NONLIMITING LANGUAGE (SUCH AS “WITHOUT LIMITATION” OR
“BUT NOT LIMITED TO” OR WORDS OF SIMILAR IMPORT) IS USED WITH REFERENCE THERETO,
BUT RATHER SHALL BE DEEMED TO REFER TO ALL OTHER ITEMS OR MATTERS THAT FALL
WITHIN THE BROADEST POSSIBLE SCOPE OF SUCH GENERAL STATEMENT, TERM OR MATTER.


D.            UNLESS OTHERWISE EXPRESSLY PROVIDED HEREIN, REFERENCES TO
ORGANIZATIONAL DOCUMENTS, AGREEMENTS (INCLUDING THE LOAN DOCUMENTS) AND OTHER
CONTRACTUAL INSTRUMENTS SHALL BE DEEMED TO INCLUDE ALL SUBSEQUENT AMENDMENTS,
RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND OTHER MODIFICATIONS THERETO, BUT ONLY
TO THE EXTENT THAT SUCH AMENDMENTS, RESTATEMENTS, EXTENSIONS, SUPPLEMENTS AND
OTHER MODIFICATIONS ARE NOT PROHIBITED BY ANY LOAN DOCUMENT.

Section 2.              AMOUNTS AND TERMS OF LOANS


2.1                               LOANS; MAKING OF LOANS; THE REGISTER; OPTIONAL
NOTES; BID LOANS.


A.            LOANS.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS AGREEMENT AND
IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF COMPANY HEREIN SET FORTH,
EACH LENDER HEREBY SEVERALLY AGREES TO MAKE REVOLVING LOANS AS DESCRIBED IN
SUBSECTION 2.1A(I) AND SWING LINE LENDER HEREBY AGREES TO MAKE THE SWING LINE
LOANS AS DESCRIBED IN SUBSECTION 2.1A(II).  IN ADDITION, COMPANY MAY REQUEST BID
LOANS AS DESCRIBED IN SUBSECTION 2.1A(III).

(I)            REVOLVING LOANS.  EACH LENDER SEVERALLY AGREES, SUBJECT TO THE
LIMITATIONS SET FORTH BELOW WITH RESPECT TO THE MAXIMUM AMOUNT OF REVOLVING
LOANS PERMITTED TO BE OUTSTANDING FROM TIME TO TIME, TO MAKE REVOLVING LOANS
(EACH SUCH LOAN A “REVOLVING LOAN”) TO COMPANY FROM TIME TO TIME DURING THE
PERIOD FROM THE EFFECTIVE DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT
TERMINATION DATE IN AN AGGREGATE AMOUNT NOT EXCEEDING ITS PRO RATA SHARE OF THE
AGGREGATE AMOUNT OF THE REVOLVING LOAN COMMITMENTS TO BE USED IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.  THE ORIGINAL AMOUNT OF EACH LENDER’S REVOLVING
LOAN COMMITMENT IS SET FORTH OPPOSITE ITS NAME ON SCHEDULE 2.1 ANNEXED HERETO
AND THE ORIGINAL REVOLVING LOAN COMMITMENT AMOUNT IS $750,000,000; PROVIDED THAT
THE AMOUNT OF THE REVOLVING LOAN COMMITMENT OF EACH

 

22

--------------------------------------------------------------------------------


LENDER SHALL BE ADJUSTED TO GIVE EFFECT TO ANY ASSIGNMENT OF SUCH REVOLVING LOAN
COMMITMENT PURSUANT TO SUBSECTION 10.1B AND SHALL BE REDUCED FROM TIME TO TIME
BY THE AMOUNT OF ANY REDUCTIONS THERETO MADE PURSUANT TO SUBSECTION 2.4.  EACH
LENDER’S REVOLVING LOAN COMMITMENT SHALL EXPIRE ON THE REVOLVING LOAN COMMITMENT
TERMINATION DATE AND COMPANY HEREBY AGREES THAT ALL REVOLVING LOANS AND ALL
OTHER OBLIGATIONS SHALL BE PAID IN FULL NO LATER THAN THAT DATE.  AMOUNTS
BORROWED UNDER THIS SUBSECTION 2.1A(I) MAY BE REPAID AND REBORROWED TO BUT
EXCLUDING THE REVOLVING LOAN COMMITMENT TERMINATION DATE.

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

(II)           SWING LINE LOANS.

(A)           GENERAL PROVISIONS.  SWING LINE LENDER HEREBY AGREES, SUBJECT TO
THE LIMITATIONS SET FORTH IN THE LAST PARAGRAPH OF SUBSECTION 2.1A(II) AND SET
FORTH BELOW WITH RESPECT TO THE MAXIMUM AMOUNT OF SWING LINE LOANS PERMITTED TO
BE OUTSTANDING FROM TIME TO TIME, TO MAKE A PORTION OF THE REVOLVING LOAN
COMMITMENTS AVAILABLE TO COMPANY FROM TIME TO TIME DURING THE PERIOD FROM THE
EFFECTIVE DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT TERMINATION DATE
BY MAKING SWING LINE LOANS TO COMPANY IN AN AGGREGATE AMOUNT NOT EXCEEDING THE
AMOUNT OF THE SWING LINE LOAN COMMITMENT TO BE USED FOR THE PURPOSES IDENTIFIED
IN SUBSECTION 2.5A, NOTWITHSTANDING THE FACT THAT SUCH SWING LINE LOANS, WHEN
AGGREGATED WITH SWING LINE LENDER’S OUTSTANDING REVOLVING LOANS AND SWING LINE
LENDER’S PRO RATA SHARE OF THE LETTER OF CREDIT USAGE THEN IN EFFECT, MAY EXCEED
SWING LINE LENDER’S REVOLVING LOAN COMMITMENT.  THE ORIGINAL AMOUNT OF THE SWING
LINE LOAN COMMITMENT IS $25,000,000; PROVIDED THAT ANY REDUCTION OF THE
REVOLVING LOAN COMMITMENT AMOUNT MADE PURSUANT TO SUBSECTION 2.4 THAT REDUCES
THE REVOLVING LOAN COMMITMENT AMOUNT TO AN AMOUNT LESS THAN THE THEN CURRENT
AMOUNT OF THE SWING LINE LOAN COMMITMENT SHALL RESULT IN AN AUTOMATIC
CORRESPONDING REDUCTION OF THE AMOUNT OF THE SWING LINE LOAN COMMITMENT TO THE
AMOUNT OF THE REVOLVING LOAN COMMITMENT AMOUNT, AS SO REDUCED, WITHOUT ANY
FURTHER ACTION ON THE PART OF COMPANY, ADMINISTRATIVE AGENT OR SWING LINE
LENDER.  THE SWING LINE LOAN COMMITMENT SHALL EXPIRE ON THE REVOLVING LOAN
COMMITMENT TERMINATION DATE AND ALL SWING LINE LOANS AND ALL OTHER AMOUNTS OWED
HEREUNDER WITH RESPECT TO THE SWING LINE LOANS SHALL BE PAID IN FULL NO LATER
THAN THAT DATE.

(B)           SWING LINE LOAN PREPAYMENT WITH PROCEEDS OF REVOLVING LOANS.  WITH
RESPECT TO ANY SWING LINE LOANS THAT HAVE NOT BEEN VOLUNTARILY PREPAID BY
COMPANY PURSUANT TO SUBSECTION 2.4A(I), SWING LINE LENDER MAY, AT ANY TIME IN
ITS SOLE AND ABSOLUTE DISCRETION BUT NOT LESS FREQUENTLY THAN ONCE WEEKLY,
DELIVER TO ADMINISTRATIVE AGENT (WITH A COPY TO COMPANY), NO LATER THAN 12:00
NOON (MINNEAPOLIS TIME) ON THE FIRST BUSINESS DAY IN ADVANCE OF THE PROPOSED
FUNDING DATE, A NOTICE REQUESTING LENDERS TO MAKE REVOLVING LOANS THAT ARE BASE
RATE

 

23

--------------------------------------------------------------------------------


LOANS ON SUCH FUNDING DATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH SWING LINE
LOANS (THE “REFUNDED SWING LINE LOANS”) OUTSTANDING ON THE DATE SUCH NOTICE IS
GIVEN.  COMPANY HEREBY AUTHORIZES THE GIVING OF ANY SUCH NOTICE AND THE MAKING
OF ANY SUCH REVOLVING LOANS.  ANYTHING CONTAINED IN THIS AGREEMENT TO THE
CONTRARY NOTWITHSTANDING, (1) THE PROCEEDS OF SUCH REVOLVING LOANS MADE BY
LENDERS OTHER THAN SWING LINE LENDER SHALL BE IMMEDIATELY DELIVERED BY
ADMINISTRATIVE AGENT TO SWING LINE LENDER (AND NOT TO COMPANY) AND APPLIED TO
REPAY A CORRESPONDING PORTION OF THE REFUNDED SWING LINE LOANS AND (2) ON THE
DAY SUCH REVOLVING LOANS ARE MADE, SWING LINE LENDER’S PRO RATA SHARE OF THE
REFUNDED SWING LINE LOANS SHALL BE DEEMED TO BE PAID WITH THE PROCEEDS OF A
REVOLVING LOAN MADE BY SWING LINE LENDER, AND SUCH PORTION OF THE SWING LINE
LOANS DEEMED TO BE SO PAID SHALL NO LONGER BE OUTSTANDING AS SWING LINE LOANS
AND SHALL NO LONGER BE DUE UNDER THE SWING LINE NOTE, IF ANY, OF SWING LINE
LENDER BUT SHALL INSTEAD CONSTITUTE PART OF SWING LINE LENDER’S OUTSTANDING
REVOLVING LOANS AND SHALL BE DUE UNDER THE REVOLVING NOTE, IF ANY, OF SWING LINE
LENDER.  IF ANY PORTION OF ANY SUCH AMOUNT PAID (OR DEEMED TO BE PAID) TO SWING
LINE LENDER SHOULD BE RECOVERED BY OR ON BEHALF OF COMPANY FROM SWING LINE
LENDER IN ANY BANKRUPTCY PROCEEDING, IN ANY ASSIGNMENT FOR THE BENEFIT OF
CREDITORS OR OTHERWISE, THE LOSS OF THE AMOUNT SO RECOVERED SHALL BE RATABLY
SHARED AMONG ALL LENDERS IN THE MANNER CONTEMPLATED BY SUBSECTION 10.5.

(C)           SWING LINE LOAN ASSIGNMENTS.  ON THE FUNDING DATE OF EACH SWING
LINE LOAN, EACH LENDER SHALL BE DEEMED TO, AND HEREBY AGREES TO, PURCHASE AN
ASSIGNMENT OF SUCH SWING LINE LOAN IN AN AMOUNT EQUAL TO ITS PRO RATA SHARE.  IF
FOR ANY REASON (1) REVOLVING LOANS ARE NOT MADE UPON THE REQUEST OF SWING LINE
LENDER AS PROVIDED IN THE IMMEDIATELY PRECEDING PARAGRAPH IN AN AMOUNT
SUFFICIENT TO REPAY ANY AMOUNTS OWED TO SWING LINE LENDER IN RESPECT OF SUCH
SWING LINE LOAN OR (2) THE REVOLVING LOAN COMMITMENTS ARE TERMINATED AT A TIME
WHEN SUCH SWING LINE LOAN IS OUTSTANDING, UPON NOTICE FROM SWING LINE LENDER AS
PROVIDED BELOW, EACH LENDER SHALL FUND THE PURCHASE OF SUCH ASSIGNMENT IN AN
AMOUNT EQUAL TO ITS PRO RATA SHARE (CALCULATED, IN THE CASE OF THE FOREGOING
CLAUSE (2), IMMEDIATELY PRIOR TO SUCH TERMINATION OF THE REVOLVING LOAN
COMMITMENTS) OF THE UNPAID AMOUNT OF SUCH SWING LINE LOAN TOGETHER WITH ACCRUED
INTEREST THEREON.  UPON ONE BUSINESS DAY’S NOTICE FROM SWING LINE LENDER, EACH
LENDER SHALL DELIVER TO SWING LINE LENDER SUCH AMOUNT IN SAME DAY FUNDS AT THE
FUNDING AND PAYMENT OFFICE.  IN ORDER TO FURTHER EVIDENCE SUCH ASSIGNMENT (AND
WITHOUT PREJUDICE TO THE EFFECTIVENESS OF THE ASSIGNMENT PROVISIONS SET FORTH
ABOVE), EACH LENDER AGREES TO ENTER INTO AN ASSIGNMENT AGREEMENT AT THE REQUEST
OF SWING LINE LENDER IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO SWING LINE
LENDER.  IN THE EVENT ANY LENDER FAILS TO MAKE AVAILABLE TO SWING LINE LENDER
ANY AMOUNT AS PROVIDED IN THIS PARAGRAPH, SWING LINE LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT
THE RATE CUSTOMARILY USED BY SWING LINE LENDER FOR THE CORRECTION OF ERRORS
AMONG BANKS FOR THREE BUSINESS DAYS AND THEREAFTER AT THE BASE RATE.  IN THE
EVENT SWING LINE LENDER RECEIVES A PAYMENT OF ANY AMOUNT WITH RESPECT TO WHICH
OTHER LENDERS HAVE FUNDED THE PURCHASE OF

 

24

--------------------------------------------------------------------------------


ASSIGNMENTS AS PROVIDED IN THIS PARAGRAPH, SWING LINE LENDER SHALL PROMPTLY
DISTRIBUTE TO EACH SUCH OTHER LENDER ITS PRO RATA SHARE OF SUCH PAYMENT.

(D)           LENDERS’ OBLIGATIONS.  ANYTHING CONTAINED HEREIN TO THE CONTRARY
NOTWITHSTANDING, EACH LENDER’S OBLIGATION TO MAKE REVOLVING LOANS FOR THE
PURPOSE OF REPAYING ANY REFUNDED SWING LINE LOANS PURSUANT TO SUBSECTION
2.1A(II)(B) AND EACH LENDER’S OBLIGATION TO PURCHASE AN ASSIGNMENT OF ANY UNPAID
SWING LINE LOANS PURSUANT TO THE IMMEDIATELY PRECEDING PARAGRAPH SHALL BE
ABSOLUTE AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE,
INCLUDING (1) ANY SET-OFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT
WHICH SUCH LENDER MAY HAVE AGAINST SWING LINE LENDER, COMPANY OR ANY OTHER
PERSON FOR ANY REASON WHATSOEVER; (2) THE OCCURRENCE OR CONTINUATION OF AN EVENT
OF DEFAULT OR A POTENTIAL EVENT OF DEFAULT; (3) ANY ADVERSE CHANGE IN THE
BUSINESS, OPERATIONS, PROPERTIES, ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR
PROSPECTS OF COMPANY OR ANY OF ITS SUBSIDIARIES; (4) ANY BREACH OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY PARTY THERETO; OR (5) ANY OTHER
CIRCUMSTANCE, HAPPENING OR EVENT WHATSOEVER, WHETHER OR NOT SIMILAR TO ANY OF
THE FOREGOING; PROVIDED THAT SUCH OBLIGATIONS OF EACH LENDER ARE SUBJECT TO THE
CONDITION THAT (X) SWING LINE LENDER BELIEVED IN GOOD FAITH THAT ALL CONDITIONS
UNDER SECTION 4 TO THE MAKING OF THE APPLICABLE REFUNDED SWING LINE LOANS OR
OTHER UNPAID SWING LINE LOANS, AS THE CASE MAY BE, WERE SATISFIED AT THE TIME
SUCH REFUNDED SWING LINE LOANS OR UNPAID SWING LINE LOANS WERE MADE OR (Y) THE
SATISFACTION OF ANY SUCH CONDITION NOT SATISFIED HAD BEEN WAIVED IN ACCORDANCE
WITH SUBSECTION 10.6 PRIOR TO OR AT THE TIME SUCH REFUNDED SWING LINE LOANS OR
OTHER UNPAID SWING LINE LOANS WERE MADE.

(III)          BID LOANS.

(A)           GENERAL.  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN,
EACH LENDER AGREES THAT COMPANY MAY FROM TIME TO TIME REQUEST THE LENDERS TO
SUBMIT OFFERS TO MAKE LOANS IN DOLLARS (EACH SUCH LOAN, A “BID LOAN”) TO COMPANY
PRIOR TO THE REVOLVING LOAN COMMITMENT TERMINATION DATE PURSUANT TO THIS
SUBSECTION 2.1A(III); PROVIDED, HOWEVER, THAT AFTER GIVING EFFECT TO ANY BID
BORROWING, THE TOTAL UTILIZATION OF REVOLVING LOAN COMMITMENTS SHALL NOT EXCEED
THE REVOLVING LOAN COMMITMENT AMOUNT.  THERE SHALL NOT BE MORE THAN SEVEN
DIFFERENT INTEREST PERIODS IN EFFECT WITH RESPECT TO BID LOANS AT ANY TIME. 
COMPANY SHALL REPAY EACH BID LOAN ON THE LAST DAY OF THE INTEREST PERIOD IN
RESPECT THEREOF.

(B)           REQUESTING COMPETITIVE BIDS.  COMPANY MAY REQUEST THE SUBMISSION
OF COMPETITIVE BIDS BY DELIVERING A BID REQUEST TO THE ADMINISTRATIVE AGENT NOT
LATER THAN 1:00 P.M. (MINNEAPOLIS TIME) (I) ONE BUSINESS DAY PRIOR TO THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF ABSOLUTE RATE LOANS,
OR (II) FOUR BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BID BORROWING THAT
IS TO CONSIST OF EURODOLLAR MARGIN BID LOANS.  EACH BID REQUEST SHALL SPECIFY
(I) THE REQUESTED DATE OF THE BID BORROWING (WHICH SHALL BE A BUSINESS DAY),
(II) THE AGGREGATE PRINCIPAL AMOUNT OF BID LOANS REQUESTED (WHICH MUST BE IN A
MINIMUM AMOUNT OF $5,000,000 AND A MULTIPLE OF $1,000,000

 

25

--------------------------------------------------------------------------------


 

in excess thereof), (iii) the Type of Bid Loans requested, (iv) the duration of
the Interest Period with respect thereto (which shall be for maturities of 7 to
360 days) and (v) the day-count convention, if other than actual/360, and shall
be signed by an authorized Officer of Company. No Bid Request shall contain a
request for (i) more than one Type of Bid Loan or (ii) Bid Loans having more
than three different Interest Periods. Unless the Administrative Agent otherwise
agrees in its sole and absolute discretion, Company may not submit a Bid Request
if it has submitted another Bid Request within the prior five Business Days.

 

(C)           SUBMITTING COMPETITIVE BIDS.

(i)            The Administrative Agent shall promptly notify each Lender of
each Bid Request received by it from Company and the contents of such Bid
Request.

(ii)           Each Lender may (but shall have no obligation to) submit a
Competitive Bid containing an offer to make one or more Bid Loans in response to
such Bid Request.  Such Competitive Bid must be delivered to the Administrative
Agent not later than 11:30 A.M. (Minneapolis time) (A) on the requested date of
any Bid Borrowing that is to consist of Absolute Rate Loans, and (B) three
Business Days prior to the requested date of any Bid Borrowing that is to
consist of Eurodollar Margin Bid Loans; provided, however, that any Competitive
Bid submitted by Wells Fargo in its capacity as a Lender in response to any Bid
Request must be submitted to the Administrative Agent not later than 11:15 A.M.
(Minneapolis time) on the date on which Competitive Bids are required to be
delivered by the other Lenders in response to such Bid Request.  Each
Competitive Bid shall specify (A) the proposed date of the Bid Borrowing; (B)
the principal amount of each Bid Loan for which such Competitive Bid is being
made, which principal amount (x) may be equal to, greater than or less than the
Commitment of the bidding Lender, (y) must be in a minimum amount of $5,000,000
and a multiple of $1,000,000 in excess thereof, and (z) may not exceed the
principal amount of Bid Loans for which Competitive Bids were requested; (C) if
the proposed Bid Borrowing is to consist of Absolute Rate Loans, the Absolute
Rate offered for each such Bid Loan and the Interest Period applicable thereto;
(D) if the proposed Bid Borrowing is to consist of Eurodollar Margin Bid Loans,
the Eurodollar Bid Margin with respect to each such Eurodollar Margin Bid Loan
and the Interest Period applicable thereto; and (E) the identity of the bidding
Lender.

(iii)          Any Competitive Bid shall be disregarded if it (A) is received
after the applicable time specified in subsection (ii) above, (B) is not
substantially in the form of a Competitive Bid as specified herein, (C) contains
qualifying, conditional or similar language, (D) proposes terms other than or in
addition to those set forth in the applicable Bid Request, or (E) is otherwise
not responsive to such Bid Request.  Any Lender may

 

26

--------------------------------------------------------------------------------


correct a Competitive Bid containing a manifest error by submitting a corrected
Competitive Bid (identified as such) not later than the applicable time required
for submission of Competitive Bids.  Any such submission of a corrected
Competitive Bid shall constitute a revocation of the Competitive Bid that
contained the manifest error.  The Administrative Agent may, but shall not be
required to, notify any Lender of any manifest error it detects in such Lender’s
Competitive Bid.

(iv)          Subject only to the provisions of subsections 2.6B, 2.6C and 4.2
and subsection (iii) above, each Competitive Bid shall be irrevocable.

(D)           NOTICE TO BORROWER OF COMPETITIVE BIDS.  NOT LATER THAN 12:00 NOON
(MINNEAPOLIS TIME) (I) ON THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF ABSOLUTE RATE LOANS, OR (II) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF EURODOLLAR MARGIN BID
LOANS, THE ADMINISTRATIVE AGENT SHALL NOTIFY COMPANY OF THE IDENTITY OF EACH
LENDER THAT HAS SUBMITTED A COMPETITIVE BID THAT COMPLIES WITH SUBSECTION
2.1A(III)(C) AND OF THE TERMS OF THE OFFERS CONTAINED IN EACH SUCH COMPETITIVE
BID.

(E)           ACCEPTANCE OF COMPETITIVE BIDS.  NOT LATER THAN 12:30 P.M.
(MINNEAPOLIS TIME) (I) ON THE REQUESTED DATE OF ANY BID BORROWING THAT IS TO
CONSIST OF ABSOLUTE RATE LOANS, AND (II) THREE BUSINESS DAYS PRIOR TO THE
REQUESTED DATE OF ANY BID BORROWING THAT IS TO CONSIST OF EURODOLLAR MARGIN BID
LOANS, COMPANY SHALL NOTIFY THE ADMINISTRATIVE AGENT OF ITS ACCEPTANCE OR
REJECTION OF THE OFFERS NOTIFIED TO IT PURSUANT TO SUBSECTION 2.1A(III)(D). 
COMPANY SHALL BE UNDER NO OBLIGATION TO ACCEPT ANY COMPETITIVE BID AND MAY
CHOOSE TO REJECT ALL COMPETITIVE BIDS.  IN THE CASE OF ACCEPTANCE, SUCH NOTICE
SHALL SPECIFY THE AGGREGATE PRINCIPAL AMOUNT OF COMPETITIVE BIDS FOR EACH
INTEREST PERIOD THAT IS ACCEPTED.  COMPANY MAY ACCEPT ANY COMPETITIVE BID IN
WHOLE OR IN PART; PROVIDED THAT:

(i)            the aggregate principal amount of each Bid Borrowing may not
exceed the applicable amount set forth in the related Bid Request;

(ii)           the principal amount of each Bid Loan must be $5,000,000 and a
multiple of $1,000,000 in excess thereof;

(iii)          the acceptance of offers may be made only on the basis of
ascending Absolute Rates or Eurodollar Bid Margins within each Interest Period;
and

(iv)          Company may not accept any offer that is described in subsection
2.1A(iii)(c)(iii) or that otherwise fails to comply with the requirements
hereof.

(F)            PROCEDURE FOR IDENTICAL BIDS.  IF TWO OR MORE LENDERS HAVE
SUBMITTED COMPETITIVE BIDS AT THE SAME ABSOLUTE RATE OR EURODOLLAR BID MARGIN,

 

27

--------------------------------------------------------------------------------


AS THE CASE MAY BE, FOR THE SAME INTEREST PERIOD, AND THE RESULT OF ACCEPTING
ALL OF SUCH COMPETITIVE BIDS IN WHOLE (TOGETHER WITH ANY OTHER COMPETITIVE BIDS
AT LOWER ABSOLUTE RATES OR EURODOLLAR BID MARGINS, AS THE CASE MAY BE, ACCEPTED
FOR SUCH INTEREST PERIOD IN CONFORMITY WITH THE REQUIREMENTS OF SUBSECTION
2.1A(III)(E)(III)) WOULD BE TO CAUSE THE AGGREGATE OUTSTANDING PRINCIPAL AMOUNT
OF THE APPLICABLE BID BORROWING TO EXCEED THE AMOUNT SPECIFIED THEREFOR IN THE
RELATED BID REQUEST, THEN, UNLESS OTHERWISE AGREED BY COMPANY, THE
ADMINISTRATIVE AGENT AND SUCH LENDERS, SUCH COMPETITIVE BIDS SHALL BE ACCEPTED
AS NEARLY AS POSSIBLE IN PROPORTION TO THE AMOUNT OFFERED BY EACH SUCH LENDER IN
RESPECT OF SUCH INTEREST PERIOD, WITH SUCH ACCEPTED AMOUNTS BEING ROUNDED TO THE
NEAREST WHOLE MULTIPLE OF $1,000,000.

(G)           NOTICE TO LENDERS OF ACCEPTANCE OR REJECTION OF BIDS.  THE
ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH LENDER HAVING SUBMITTED A
COMPETITIVE BID WHETHER OR NOT ITS OFFER HAS BEEN ACCEPTED AND, IF ITS OFFER HAS
BEEN ACCEPTED, OF THE AMOUNT OF THE BID LOAN OR BID LOANS TO BE MADE BY IT ON
THE DATE OF THE APPLICABLE BID BORROWING.  ANY COMPETITIVE BID OR PORTION
THEREOF THAT IS NOT ACCEPTED BY COMPANY BY THE APPLICABLE TIME SPECIFIED IN
SUBSECTION 2.1A(III)(E) SHALL BE DEEMED REJECTED.

(H)           NOTICE OF EURODOLLAR BASE RATE.  IF ANY BID BORROWING IS TO
CONSIST OF EURODOLLAR MARGIN LOANS, THE ADMINISTRATIVE AGENT SHALL DETERMINE THE
EURODOLLAR BASE RATE FOR THE RELEVANT INTEREST PERIOD, AND PROMPTLY AFTER MAKING
SUCH DETERMINATION, SHALL NOTIFY COMPANY AND THE LENDERS THAT WILL BE
PARTICIPATING IN SUCH BID BORROWING OF SUCH EURODOLLAR BASE RATE.

(I)            FUNDING OF BID LOANS.  EACH LENDER THAT HAS RECEIVED NOTICE
PURSUANT TO SUBSECTION 2.1A(III)(G) THAT ALL OR A PORTION OF ITS COMPETITIVE BID
HAS BEEN ACCEPTED BY COMPANY SHALL MAKE THE AMOUNT OF ITS BID LOAN(S) AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 2:00 P.M. (MINNEAPOLIS TIME) ON THE DATE OF THE
REQUESTED BID BORROWING.  UPON SATISFACTION OF THE APPLICABLE CONDITIONS SET
FORTH IN SUBSECTION 4.2, THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS SO
RECEIVED AVAILABLE TO COMPANY IN LIKE FUNDS AS RECEIVED BY THE ADMINISTRATIVE
AGENT.

(J)            NOTICE OF RANGE OF BIDS.  AFTER EACH COMPETITIVE BID AUCTION
PURSUANT TO THIS SUBSECTION 2.1A(III), THE ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER THAT SUBMITTED A COMPETITIVE BID IN SUCH AUCTION OF THE RANGES OF
BIDS SUBMITTED (WITHOUT THE BIDDER’S NAME) AND ACCEPTED FOR EACH BID LOAN AND
THE AGGREGATE AMOUNT OF EACH BID BORROWING.


B.            BORROWING MECHANICS.  REVOLVING LOANS MADE ON ANY FUNDING DATE
(OTHER THAN SWING LINE LOANS, REVOLVING LOANS MADE PURSUANT TO A REQUEST BY
SWING LINE LENDER PURSUANT TO SUBSECTION 2.1A(II) OR REVOLVING LOANS MADE
PURSUANT TO SUBSECTION 3.3B) SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF
$5,000,000 AND MULTIPLES OF $1,000,000 IN EXCESS OF THAT AMOUNT.  SWING LINE
LOANS MADE ON ANY FUNDING DATE SHALL BE IN AN AGGREGATE MINIMUM AMOUNT OF
$1,000,000 AND MULTIPLES OF $500,000 IN EXCESS OF THAT AMOUNT.  WHENEVER COMPANY


 

28

--------------------------------------------------------------------------------



DESIRES THAT LENDERS MAKE REVOLVING LOANS IT SHALL DELIVER TO ADMINISTRATIVE
AGENT A DULY EXECUTED NOTICE OF REVOLVING BORROWING NO LATER THAN 1:00 P.M.
(MINNEAPOLIS TIME) AT LEAST THREE BUSINESS DAYS IN ADVANCE OF THE PROPOSED
FUNDING DATE (IN THE CASE OF A EURODOLLAR RATE LOAN) OR AT LEAST ONE BUSINESS
DAY IN ADVANCE OF THE PROPOSED FUNDING DATE (IN THE CASE OF A BASE RATE LOAN). 
WHENEVER COMPANY DESIRES THAT SWING LINE LENDER MAKE A SWING LINE LOAN, IT SHALL
DELIVER TO ADMINISTRATIVE AGENT A DULY EXECUTED NOTICE OF REVOLVING BORROWING NO
LATER THAN 1:00 P.M. (MINNEAPOLIS TIME) ON THE PROPOSED FUNDING DATE.  REVOLVING
LOANS MAY BE CONTINUED AS OR CONVERTED INTO BASE RATE LOANS AND EURODOLLAR RATE
LOANS IN THE MANNER PROVIDED IN SUBSECTION 2.2D.  IN LIEU OF DELIVERING A NOTICE
OF REVOLVING BORROWING, COMPANY MAY GIVE ADMINISTRATIVE AGENT TELEPHONIC NOTICE
BY THE REQUIRED TIME OF ANY PROPOSED BORROWING UNDER THIS SUBSECTION 2.1B;
PROVIDED THAT SUCH NOTICE SHALL BE PROMPTLY CONFIRMED IN WRITING BY DELIVERY OF
A DULY EXECUTED NOTICE OF REVOLVING BORROWING TO ADMINISTRATIVE AGENT ON OR
BEFORE THE APPLICABLE FUNDING DATE.

Neither Administrative Agent nor any Lender shall incur any liability to Company
in acting upon any telephonic notice referred to above that Administrative Agent
believes in good faith to have been given by an Officer or other person
authorized to borrow on behalf of Company or for otherwise acting in good faith
under this subsection 2.1B or under subsection 2.2D, and upon funding of Loans
by Lenders, and upon conversion or continuation of the applicable basis for
determining the interest rate with respect to any Loans pursuant to subsection
2.2D, in each case in accordance with this Agreement, pursuant to any such
telephonic notice Company shall have effected Loans or a conversion or
continuation, as the case may be, hereunder.

Company shall notify Administrative Agent prior to the funding of any Revolving
Loans in the event that any of the matters to which Company is required to
certify in the applicable Notice of Revolving Borrowing is no longer true and
correct as of the applicable Funding Date, and the acceptance by Company of the
proceeds of any Revolving Loans shall constitute a re-certification by Company,
as of the applicable Funding Date, as to the matters to which Company is
required to certify in the applicable Notice of Revolving Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Revolving Borrowing for, or a Notice of Conversion/Continuation for conversion
to, or continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu
thereof) shall be irrevocable on and after the related Interest Rate
Determination Date, and Company shall be bound to make a borrowing or to effect
a conversion or continuation in accordance therewith.

C.            Disbursement of Funds.  All Revolving Loans shall be made by
Lenders simultaneously and proportionately to their respective Pro Rata Shares,
it being understood that neither Administrative Agent nor any Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Revolving Loan requested hereunder nor shall the amount of
the Commitment of any Lender to make the particular Type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Revolving Loan requested hereunder. 
Promptly after receipt by Administrative Agent of a Notice of Revolving
Borrowing pursuant to subsection 2.1A (or telephonic notice in lieu thereof),
Administrative Agent shall notify each Lender for that Type of Loan or Swing
Line Lender, as the case may be, of the proposed borrowing.  Each such Lender

 

29

--------------------------------------------------------------------------------


(other than Swing Line Lender) shall make the amount of its Revolving Loan
available to Administrative Agent not later than 1:00 P.M. (Minneapolis time) on
the applicable Funding Date, and Swing Line Lender shall make the amount of its
Swing Line Loan available to Administrative Agent not later than 3:00 P.M.
(Minneapolis time) on the applicable Funding Date, in each case in same day
funds in Dollars, at the Funding and Payment Office.  Except as provided in
subsection 2.1A(ii) and subsection 3.3B with respect to Revolving Loans used to
repay Refunded Swing Line Loans or to reimburse any Issuing Lender for the
amount of a drawing under a Letter of Credit issued by it, upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1 and 4.2,
Administrative Agent shall make the proceeds of such Revolving Loans available
to Company on the applicable Funding Date by causing an amount of same day funds
in Dollars equal to the proceeds of all such Revolving Loans received by
Administrative Agent from Lenders to be credited to the account of Company at
the Funding and Payment Office.

Unless Administrative Agent shall have been notified by any Lender prior to a
Funding Date that such Lender does not intend to make available to
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date, Administrative Agent may assume that such Lender has made
such amount available to Administrative Agent on such Funding Date and
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to Company a corresponding amount on such Funding Date.  If such
corresponding amount is not in fact made available to Administrative Agent by
such Lender, Administrative Agent shall be entitled to recover such
corresponding amount on demand from such Lender together with interest thereon,
for each day from such Funding Date until the date such amount is paid to
Administrative Agent, at the customary rate set by Administrative Agent for the
correction of errors among banks for three Business Days and thereafter at the
Base Rate.  If such Lender does not pay such corresponding amount forthwith upon
Administrative Agent’s demand therefor, Administrative Agent shall promptly
notify Company and Company shall immediately pay such corresponding amount to
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to Administrative Agent, at the
rate payable under this Agreement for Base Rate Loans.  Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that Company may
have against any Lender as a result of any default by such Lender hereunder.


D.            THE REGISTER.  ADMINISTRATIVE AGENT, ACTING FOR THESE PURPOSES
SOLELY AS AN AGENT OF COMPANY (IT BEING ACKNOWLEDGED THAT ADMINISTRATIVE AGENT,
IN SUCH CAPACITY, AND ITS OFFICERS, DIRECTORS, EMPLOYEES, AGENT AND AFFILIATES
SHALL CONSTITUTE INDEMNITEES UNDER SUBSECTION 10.3), SHALL MAINTAIN (AND MAKE
AVAILABLE FOR INSPECTION BY COMPANY AND BY EACH LENDER, BUT ONLY AS TO
INFORMATION REGARDING THE LOANS MADE BY SUCH LENDER, UPON REASONABLE PRIOR
NOTICE AT REASONABLE TIMES) AT ITS ADDRESS REFERRED TO IN SUBSECTION 10.8 A
REGISTER FOR THE RECORDATION OF, AND SHALL RECORD, THE NAMES AND ADDRESSES OF
LENDERS AND THE RESPECTIVE AMOUNTS OF THE REVOLVING LOAN COMMITMENT, SWING LINE
LOAN COMMITMENT, REVOLVING LOANS AND SWING LINE LOANS OF EACH LENDER FROM TIME
TO TIME (THE “REGISTER”).  COMPANY, ADMINISTRATIVE AGENT AND LENDERS SHALL DEEM
AND TREAT THE PERSONS LISTED AS LENDERS IN THE REGISTER AS THE HOLDERS AND
OWNERS OF THE CORRESPONDING COMMITMENTS AND LOANS LISTED THEREIN FOR ALL
PURPOSES HEREOF; ALL AMOUNTS OWED WITH RESPECT TO ANY COMMITMENT OR LOAN SHALL
BE OWED TO THE LENDER LISTED IN THE REGISTER AS THE OWNER THEREOF; AND ANY
REQUEST, AUTHORITY OR CONSENT OF ANY PERSON WHO, AT THE

 

30

--------------------------------------------------------------------------------



TIME OF MAKING SUCH REQUEST OR GIVING SUCH AUTHORITY OR CONSENT, IS LISTED IN
THE REGISTER AS A LENDER SHALL BE CONCLUSIVE AND BINDING ON ANY SUBSEQUENT
HOLDER, ASSIGNEE OR TRANSFEREE OF THE CORRESPONDING COMMITMENTS OR LOANS.  EACH
LENDER SHALL RECORD ON ITS INTERNAL RECORDS THE AMOUNT OF ITS LOANS AND
COMMITMENTS AND EACH PAYMENT IN RESPECT HEREOF, AND ANY SUCH RECORDATION SHALL
BE CONCLUSIVE AND BINDING ON COMPANY, ABSENT MANIFEST ERROR, SUBJECT TO THE
ENTRIES IN THE REGISTER, WHICH SHALL, ABSENT MANIFEST ERROR, GOVERN IN THE EVENT
OF ANY INCONSISTENCY WITH ANY LENDER’S RECORDS.  FAILURE TO MAKE ANY RECORDATION
IN THE REGISTER OR IN ANY LENDER’S RECORDS, OR ANY ERROR IN SUCH RECORDATION,
SHALL NOT AFFECT ANY LOANS OR COMMITMENTS OR ANY OBLIGATIONS IN RESPECT OF ANY
LOANS.


E.             OPTIONAL NOTES.  IF SO REQUESTED BY ANY LENDER BY WRITTEN NOTICE
TO COMPANY (WITH A COPY TO ADMINISTRATIVE AGENT) AT LEAST TWO BUSINESS DAYS
PRIOR TO THE CLOSING DATE OR AT ANY TIME THEREAFTER, COMPANY SHALL EXECUTE AND
DELIVER TO SUCH LENDER (AND/OR, IF APPLICABLE AND IF SO SPECIFIED IN SUCH
NOTICE, TO ANY PERSON WHO IS AN ASSIGNEE OF SUCH LENDER PURSUANT TO SUBSECTION
10.1) ON THE CLOSING DATE (OR, IF SUCH NOTICE IS DELIVERED AFTER THE CLOSING
DATE, PROMPTLY AFTER COMPANY’S RECEIPT OF SUCH NOTICE) A PROMISSORY NOTE OR
PROMISSORY NOTES TO EVIDENCE SUCH LENDER’S REVOLVING LOANS OR SWING LINE LOANS,
SUBSTANTIALLY IN THE FORM OF EXHIBIT IV OR EXHIBIT V ANNEXED HERETO,
RESPECTIVELY, WITH APPROPRIATE INSERTIONS.


2.2                               INTEREST ON THE LOANS.


A.            RATE OF INTEREST.  SUBJECT TO THE PROVISIONS OF SUBSECTIONS 2.6
AND 2.7, EACH REVOLVING LOAN SHALL BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT
THEREOF FROM THE DATE MADE THROUGH MATURITY (WHETHER BY ACCELERATION OR
OTHERWISE) AT A RATE DETERMINED BY REFERENCE TO THE BASE RATE OR THE EURODOLLAR
RATE.  SUBJECT TO THE PROVISIONS OF SUBSECTION 2.7, EACH SWING LINE LOAN SHALL
BEAR INTEREST ON THE UNPAID PRINCIPAL AMOUNT THEREOF FROM THE DATE MADE THROUGH
MATURITY (WHETHER BY ACCELERATION OR OTHERWISE) AT A RATE DETERMINED BY
REFERENCE TO THE BASE RATE.  THE APPLICABLE BASIS FOR DETERMINING THE RATE OF
INTEREST WITH RESPECT TO ANY REVOLVING LOAN SHALL BE SELECTED BY COMPANY
INITIALLY AT THE TIME A NOTICE OF REVOLVING BORROWING IS GIVEN WITH RESPECT TO
SUCH LOAN PURSUANT TO SUBSECTION 2.1B, AND THE BASIS FOR DETERMINING THE
INTEREST RATE WITH RESPECT TO ANY REVOLVING LOAN MAY BE CHANGED FROM TIME TO
TIME PURSUANT TO SUBSECTION 2.2D.  IF ON ANY DAY A REVOLVING LOAN IS OUTSTANDING
WITH RESPECT TO WHICH NOTICE HAS NOT BEEN DELIVERED TO ADMINISTRATIVE AGENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT SPECIFYING THE APPLICABLE BASIS FOR
DETERMINING THE RATE OF INTEREST, THEN FOR THAT DAY THAT LOAN SHALL BEAR
INTEREST DETERMINED BY REFERENCE TO THE BASE RATE.

(I)            SUBJECT TO THE PROVISIONS OF SUBSECTIONS 2.2E, 2.2G AND 2.7, THE
REVOLVING LOANS SHALL BEAR INTEREST THROUGH MATURITY AS FOLLOWS:

(A)           IF A BASE RATE LOAN, THEN AT THE BASE RATE; OR

(B)           IF A EURODOLLAR RATE LOAN, THEN AT THE SUM OF THE EURODOLLAR RATE
PLUS THE EURODOLLAR RATE MARGIN.

(II)           EACH BID LOAN SHALL BEAR INTEREST ON THE OUTSTANDING PRINCIPAL
AMOUNT THEREOF FOR THE INTEREST PERIOD THEREFOR AT A RATE PER ANNUM EQUAL TO THE
EURODOLLAR RATE

 

31

--------------------------------------------------------------------------------


FOR SUCH INTEREST PERIOD PLUS (OR MINUS) THE EURODOLLAR BID MARGIN, OR AT THE
ABSOLUTE RATE FOR SUCH INTEREST PERIOD, AS THE CASE MAY BE.

(III)          SUBJECT TO THE PROVISIONS OF SUBSECTIONS 2.2E, 2.2G AND 2.7, THE
SWING LINE LOANS SHALL BEAR INTEREST THROUGH MATURITY AT THE BASE RATE.


B.            INTEREST PERIODS.  IN CONNECTION WITH EACH EURODOLLAR RATE LOAN OR
BID REQUEST, COMPANY MAY, PURSUANT TO THE APPLICABLE NOTICE OF REVOLVING
BORROWING, NOTICE OF CONVERSION/CONTINUATION OR BID REQUEST, AS THE CASE MAY BE,
SELECT AN INTEREST PERIOD (EACH AN “INTEREST PERIOD”) TO BE APPLICABLE TO SUCH
LOAN, WHICH INTEREST PERIOD SHALL BE, AT COMPANY’S OPTION, (A) AS TO EACH
EURODOLLAR RATE REVOLVING LOAN, THE PERIOD COMMENCING ON THE DATE SUCH
EURODOLLAR RATE REVOLVING LOAN IS DISBURSED OR CONVERTED TO OR CONTINUED AS A
EURODOLLAR RATE REVOLVING LOAN AND ENDING ON THE DATE ONE, TWO, THREE OR SIX
MONTHS THEREAFTER, AS SELECTED BY COMPANY IN ITS NOTICE OF REVOLVING BORROWING
OR NINE OR TWELVE MONTHS IF REQUESTED BY COMPANY AND AVAILABLE TO ALL THE
LENDERS; AND (B) AS TO EACH BID LOAN, A PERIOD OF NOT LESS THAN 7 DAYS AND NOT
MORE THAN 360 DAYS AS SELECTED BY COMPANY IN ITS BID REQUEST; PROVIDED THAT:

(I)            THE INITIAL INTEREST PERIOD FOR ANY EURODOLLAR RATE LOAN SHALL
COMMENCE ON THE FUNDING DATE IN RESPECT OF SUCH LOAN, IN THE CASE OF A LOAN
INITIALLY MADE AS A EURODOLLAR RATE LOAN, OR ON THE DATE SPECIFIED IN THE
APPLICABLE NOTICE OF CONVERSION/CONTINUATION, IN THE CASE OF A LOAN CONVERTED TO
A EURODOLLAR RATE REVOLVING LOAN;

(II)           IN THE CASE OF IMMEDIATELY SUCCESSIVE INTEREST PERIODS APPLICABLE
TO A EURODOLLAR RATE LOAN CONTINUED AS SUCH PURSUANT TO A NOTICE OF
CONVERSION/CONTINUATION, EACH SUCCESSIVE INTEREST PERIOD SHALL COMMENCE ON THE
DAY ON WHICH THE NEXT PRECEDING INTEREST PERIOD EXPIRES;

(III)          IF AN INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A DAY THAT IS NOT
A BUSINESS DAY, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT SUCCEEDING
BUSINESS DAY; PROVIDED THAT, IF ANY INTEREST PERIOD WOULD OTHERWISE EXPIRE ON A
DAY THAT IS NOT A BUSINESS DAY BUT IS A DAY OF THE MONTH AFTER WHICH NO FURTHER
BUSINESS DAY OCCURS IN SUCH MONTH, SUCH INTEREST PERIOD SHALL EXPIRE ON THE NEXT
PRECEDING BUSINESS DAY;

(IV)          ANY INTEREST PERIOD THAT BEGINS ON THE LAST BUSINESS DAY OF A
CALENDAR MONTH (OR ON A DAY FOR WHICH THERE IS NO NUMERICALLY CORRESPONDING DAY
IN THE CALENDAR MONTH AT THE END OF SUCH INTEREST PERIOD) SHALL, SUBJECT TO
CLAUSE (V) OF THIS SUBSECTION 2.2B, END ON THE LAST BUSINESS DAY OF A CALENDAR
MONTH;

(V)           NO INTEREST PERIOD WITH RESPECT TO ANY PORTION OF THE REVOLVING
LOANS OR ANY BID LOANS SHALL EXTEND BEYOND THE REVOLVING LOAN COMMITMENT
TERMINATION DATE;

(VI)          THERE SHALL BE NO MORE THAN SEVEN INTEREST PERIODS WITH RESPECT TO
REVOLVING LOANS OUTSTANDING AT ANY TIME; AND

(VII)         IN THE EVENT COMPANY FAILS TO SPECIFY AN INTEREST PERIOD FOR ANY
EURODOLLAR RATE LOAN IN THE APPLICABLE NOTICE OF REVOLVING BORROWING OR NOTICE
OF

 

32

--------------------------------------------------------------------------------


CONVERSION/CONTINUATION, COMPANY SHALL BE DEEMED TO HAVE SELECTED AN INTEREST
PERIOD OF ONE MONTH.


C.            INTEREST PAYMENTS.  SUBJECT TO THE PROVISIONS OF SUBSECTION 2.2E,
INTEREST ON EACH LOAN SHALL BE PAYABLE IN ARREARS ON AND TO EACH INTEREST
PAYMENT DATE APPLICABLE TO THAT LOAN, UPON ANY PREPAYMENT OF THAT LOAN (TO THE
EXTENT ACCRUED ON THE AMOUNT BEING PREPAID) AND AT MATURITY (INCLUDING FINAL
MATURITY); PROVIDED THAT, IN THE EVENT ANY SWING LINE LOANS OR ANY REVOLVING
LOANS THAT ARE BASE RATE LOANS ARE PREPAID PURSUANT TO SUBSECTION 2.4A(I),
INTEREST ACCRUED ON SUCH LOANS THROUGH THE DATE OF SUCH PREPAYMENT SHALL BE
PAYABLE ON THE NEXT SUCCEEDING INTEREST PAYMENT DATE APPLICABLE TO BASE RATE
LOANS (OR, IF EARLIER, AT FINAL MATURITY).


D.            CONVERSION OR CONTINUATION.  SUBJECT TO THE PROVISIONS OF
SUBSECTION 2.6, COMPANY SHALL HAVE THE OPTION (I) TO CONVERT AT ANY TIME ALL OR
ANY PART OF ITS OUTSTANDING REVOLVING LOANS EQUAL TO $1,000,000 AND MULTIPLES OF
$100,000 IN EXCESS OF THAT AMOUNT FROM LOANS BEARING INTEREST AT A RATE
DETERMINED BY REFERENCE TO ONE BASIS TO LOANS BEARING INTEREST AT A RATE
DETERMINED BY REFERENCE TO AN ALTERNATIVE BASIS OR (II) UPON THE EXPIRATION OF
ANY INTEREST PERIOD APPLICABLE TO A EURODOLLAR RATE REVOLVING LOAN, TO CONTINUE
ALL OR ANY PORTION OF SUCH LOAN EQUAL TO $1,000,000 AND MULTIPLES OF $1,000,000
IN EXCESS OF THAT AMOUNT AS A EURODOLLAR
RATE REVOLVING LOAN; PROVIDED, HOWEVER, THAT A EURODOLLAR RATE REVOLVING LOAN
MAY ONLY BE CONVERTED INTO A BASE RATE LOAN ON THE EXPIRATION DATE OF AN
INTEREST PERIOD APPLICABLE THERETO.

Company shall deliver a duly executed Notice of Conversion/Continuation to
Administrative Agent no later than 1:00 P.M. (Minneapolis time) at least one
Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan) and at least three Business Days in advance of
the proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a Eurodollar Rate Revolving Loan).  In lieu of delivering a
Notice of Conversion/Continuation, Company may give Administrative Agent
telephonic notice by the required time of any proposed conversion/continuation
under this subsection 2.2D; provided that such notice shall be promptly
confirmed in writing by delivery of a duly executed Notice of
Conversion/Continuation to Administrative Agent on or before the proposed
conversion/continuation date.  Administrative Agent shall notify each Lender of
any Loan subject to a Notice of Conversion/Continuation.


E.             DEFAULT RATE.  UPON THE OCCURRENCE AND DURING THE CONTINUATION OF
ANY EVENT OF DEFAULT, THE OUTSTANDING PRINCIPAL AMOUNT OF ALL LOANS AND, TO THE
EXTENT PERMITTED BY APPLICABLE LAW, ANY INTEREST PAYMENTS THEREON NOT PAID WHEN
DUE AND ANY FEES AND OTHER AMOUNTS THEN DUE AND PAYABLE HEREUNDER, SHALL
THEREAFTER BEAR INTEREST (INCLUDING POST-PETITION INTEREST IN ANY PROCEEDING
UNDER THE BANKRUPTCY CODE OR OTHER APPLICABLE BANKRUPTCY LAWS) PAYABLE UPON
DEMAND BY ADMINISTRATIVE AGENT AT A RATE THAT IS 2% PER ANNUM IN EXCESS OF THE
INTEREST RATE OTHERWISE PAYABLE UNDER THIS AGREEMENT WITH RESPECT TO THE
APPLICABLE LOANS (OR, IN THE CASE OF ANY SUCH FEES AND OTHER AMOUNTS, AT A RATE
WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE PAYABLE UNDER
THIS AGREEMENT FOR BASE RATE LOANS); PROVIDED THAT, IN THE CASE OF EURODOLLAR
RATE LOANS, UPON THE EXPIRATION OF THE INTEREST PERIOD IN EFFECT AT THE TIME ANY
SUCH INCREASE IN INTEREST RATE IS EFFECTIVE SUCH EURODOLLAR RATE LOANS SHALL
THEREUPON BECOME BASE RATE LOANS AND SHALL THEREAFTER BEAR INTEREST PAYABLE UPON
DEMAND AT A RATE WHICH IS 2% PER ANNUM IN EXCESS OF THE INTEREST RATE OTHERWISE
PAYABLE UNDER THIS AGREEMENT FOR BASE RATE LOANS.  PAYMENT OR ACCEPTANCE OF THE
INCREASED RATES OF INTEREST PROVIDED FOR IN THIS SUBSECTION

 

33

--------------------------------------------------------------------------------



2.2E IS NOT A PERMITTED ALTERNATIVE TO TIMELY PAYMENT AND SHALL NOT CONSTITUTE A
WAIVER OF ANY EVENT OF DEFAULT OR OTHERWISE PREJUDICE OR LIMIT ANY RIGHTS OR
REMEDIES OF ADMINISTRATIVE AGENT OR ANY LENDER.


F.             COMPUTATION OF INTEREST.  EXCEPT AS MAY BE PROVIDED WITH RESPECT
TO A BID LOAN, INTEREST ON THE LOANS SHALL BE COMPUTED ON THE BASIS OF A 365-DAY
YEAR (OR A 366-DAY YEAR IN CASE OF A LEAP YEAR) WITH RESPECT TO BASE RATE LOANS
BEARING INTEREST BASED ON THE PRIME RATE AND OTHERWISE A 360-DAY YEAR, IN EACH
CASE FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD DURING WHICH IT
ACCRUES.  IN COMPUTING INTEREST ON ANY LOAN, THE DATE OF THE MAKING OF SUCH LOAN
OR THE FIRST DAY OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR, WITH RESPECT
TO A BASE RATE LOAN BEING CONVERTED FROM A EURODOLLAR RATE REVOLVING LOAN, THE
DATE OF CONVERSION OF SUCH EURODOLLAR RATE REVOLVING LOAN TO SUCH BASE RATE
LOAN, AS THE CASE MAY BE, SHALL BE INCLUDED, AND THE DATE OF PAYMENT OF SUCH
LOAN OR THE EXPIRATION DATE OF AN INTEREST PERIOD APPLICABLE TO SUCH LOAN OR,
WITH RESPECT TO A BASE RATE LOAN BEING CONVERTED TO A EURODOLLAR RATE REVOLVING
LOAN, THE DATE OF CONVERSION OF SUCH BASE RATE LOAN TO SUCH EURODOLLAR RATE
LOAN, AS THE CASE MAY BE, SHALL BE EXCLUDED; PROVIDED THAT IF A LOAN IS REPAID
ON THE SAME DAY ON WHICH IT IS MADE, ONE DAY’S INTEREST SHALL BE PAID ON THAT
LOAN.


G.            MAXIMUM RATE.  NOTWITHSTANDING THE FOREGOING PROVISIONS OF THIS
SUBSECTION 2.2, IN NO EVENT SHALL THE RATE OF INTEREST PAYABLE BY COMPANY WITH
RESPECT TO ANY LOAN EXCEED THE MAXIMUM RATE OF INTEREST PERMITTED TO BE CHARGED
UNDER APPLICABLE LAW.


2.3                               FEES.


A.            FACILITY FEE.  COMPANY SHALL PAY TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF EACH LENDER IN ACCORDANCE WITH ITS PRO RATA SHARE, A FACILITY FEE
EQUAL TO THE APPLICABLE MARGIN TIMES THE ACTUAL DAILY AMOUNT OF THE REVOLVING
LOAN COMMITMENT AMOUNT (OR, IF THE REVOLVING LOAN COMMITMENT AMOUNT HAS
TERMINATED, ON THE TOTAL UTILIZATION OF REVOLVING LOAN COMMITMENTS), REGARDLESS
OF USAGE.  THE FACILITY FEE SHALL ACCRUE AT ALL TIMES FROM THE CLOSING DATE TO
THE REVOLVING LOAN COMMITMENT TERMINATION DATE (AND THEREAFTER SO LONG AS ANY
LOANS OR LETTER OF CREDIT USAGE REMAIN OUTSTANDING), INCLUDING AT ANY TIME
DURING WHICH ONE OR MORE OF THE CONDITIONS IN SUBSECTION 4.2 IS NOT MET, AND
SHALL BE DUE AND PAYABLE IN ARREARS ON AND TO (BUT EXCLUDING) THE LAST BUSINESS
DAY OF EACH MARCH, JUNE, SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE
REVOLVING LOAN COMMITMENT TERMINATION DATE (AND, IF APPLICABLE, THEREAFTER ON
DEMAND).  THE FACILITY FEE AND UTILIZATION FEE REFERRED TO IN SUBSECTION 2.3B
SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF THERE IS ANY CHANGE IN THE
APPLICABLE MARGIN DURING ANY QUARTER, THE ACTUAL DAILY AMOUNT SHALL BE COMPUTED
AND MULTIPLIED BY THE APPLICABLE MARGIN SEPARATELY FOR EACH PERIOD DURING SUCH
QUARTER THAT SUCH APPLICABLE MARGIN WAS IN EFFECT.


B.            UTILIZATION FEE.  COMPANY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT FOR THE PRO RATA ACCOUNT OF EACH LENDER, IN ACCORDANCE WITH SUCH LENDER’S
LOANS, A UTILIZATION FEE FOR EACH QUARTER DURING WHICH THE AVERAGE DAILY TOTAL
UTILIZATION OF REVOLVING LOAN COMMITMENTS FOR SUCH QUARTER IS GREATER THAN 50%
OF THE REVOLVING LOAN COMMITMENT AMOUNT.  THE UTILIZATION FEE SHALL ACCRUE AT
ALL SUCH TIMES, INCLUDING AT ANY TIME DURING WHICH ONE OR MORE OF THE CONDITIONS
IN SUBSECTION 4.2 IS NOT MET.  IF APPLICABLE, SUCH UTILIZATION FEE SHALL BE
EQUAL TO THE APPLICABLE MARGIN TIMES THE AVERAGE DAILY TOTAL UTILIZATION OF
REVOLVING LOAN COMMITMENTS DURING SUCH QUARTER, DUE AND PAYABLE IN ARREARS ON
THE LAST BUSINESS DAY OF EACH MARCH, JUNE,


 

34

--------------------------------------------------------------------------------



SEPTEMBER AND DECEMBER OF EACH YEAR AND ON THE REVOLVING LOAN COMMITMENT
TERMINATION DATE (AND, IF APPLICABLE, THEREAFTER ON DEMAND).


C.            OTHER FEES.  COMPANY AGREES TO PAY TO THE AGENTS SUCH FEES IN THE
AMOUNTS AND AT THE TIMES SEPARATELY AGREED UPON BETWEEN COMPANY AND THE AGENTS.


2.4                               REPAYMENTS, PREPAYMENTS AND REDUCTIONS OF
REVOLVING LOAN COMMITMENT AMOUNT; GENERAL PROVISIONS REGARDING PAYMENTS.


A.            PREPAYMENTS AND REDUCTIONS IN REVOLVING LOAN COMMITMENT AMOUNT.

(I)            VOLUNTARY PREPAYMENTS.  COMPANY MAY, UPON WRITTEN OR TELEPHONIC
NOTICE TO ADMINISTRATIVE AGENT ON OR PRIOR TO 12:00 NOON (MINNEAPOLIS TIME) ON
THE DATE OF PREPAYMENT, WHICH NOTICE, IF TELEPHONIC, SHALL BE PROMPTLY CONFIRMED
IN WRITING, AT ANY TIME AND FROM TIME TO TIME PREPAY, WITHOUT PREMIUM OR
PENALTY, ANY SWING LINE LOAN ON ANY BUSINESS DAY IN WHOLE OR IN PART IN AN
AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND MULTIPLES OF $500,000 IN EXCESS OF
THAT AMOUNT.  COMPANY MAY, UPON NOT LESS THAN ONE BUSINESS DAY’S PRIOR WRITTEN
OR TELEPHONIC NOTICE, IN THE CASE OF BASE RATE LOANS, AND THREE BUSINESS DAYS’
PRIOR WRITTEN OR TELEPHONIC NOTICE, IN THE CASE OF EURODOLLAR RATE LOANS, IN
EACH CASE GIVEN TO ADMINISTRATIVE AGENT BY 12:00 NOON (MINNEAPOLIS TIME) ON THE
DATE REQUIRED AND, IF GIVEN BY TELEPHONE, PROMPTLY CONFIRMED IN WRITING TO
ADMINISTRATIVE AGENT, WHO WILL PROMPTLY NOTIFY EACH LENDER WHOSE LOANS ARE TO BE
PREPAID OF SUCH PREPAYMENT, AT ANY TIME AND FROM TIME TO TIME PREPAY, WITHOUT
PREMIUM OR PENALTY, ANY REVOLVING LOANS ON ANY BUSINESS DAY IN WHOLE OR IN PART
IN AN AGGREGATE MINIMUM AMOUNT OF $5,000,000 AND MULTIPLES OF $1,000,000 IN
EXCESS OF THAT AMOUNT.  NOTICE OF PREPAYMENT HAVING BEEN GIVEN AS AFORESAID, THE
PRINCIPAL AMOUNT OF THE LOANS SPECIFIED IN SUCH NOTICE SHALL BECOME DUE AND
PAYABLE ON THE PREPAYMENT DATE SPECIFIED THEREIN.  ANY SUCH VOLUNTARY PREPAYMENT
SHALL BE APPLIED AS SPECIFIED IN SUBSECTION 2.4A(IV) AND, IN THE CASE OF
EURODOLLAR RATE LOANS, SHALL BE SUBJECT TO SUBSECTION 2.6D.

(II)           VOLUNTARY REDUCTIONS OF REVOLVING LOAN COMMITMENTS.  COMPANY MAY,
UPON NOT LESS THAN THREE BUSINESS DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE
CONFIRMED IN WRITING TO ADMINISTRATIVE AGENT, OR UPON SUCH LESSER NUMBER OF
DAYS’ PRIOR WRITTEN OR TELEPHONIC NOTICE, AS DETERMINED BY ADMINISTRATIVE AGENT
IN ITS SOLE DISCRETION, AT ANY TIME AND FROM TIME TO TIME, TERMINATE IN WHOLE OR
PERMANENTLY REDUCE IN PART, WITHOUT PREMIUM OR PENALTY, THE REVOLVING LOAN
COMMITMENT AMOUNT IN AN AMOUNT UP TO THE AMOUNT BY WHICH THE REVOLVING LOAN
COMMITMENT AMOUNT EXCEEDS THE TOTAL UTILIZATION OF REVOLVING LOAN COMMITMENTS AT
THE TIME OF SUCH PROPOSED TERMINATION OR REDUCTION; PROVIDED THAT ANY SUCH
PARTIAL REDUCTION OF THE REVOLVING LOAN COMMITMENT AMOUNT SHALL BE IN AN
AGGREGATE MINIMUM AMOUNT OF $1,000,000 AND MULTIPLES OF $100,000 IN EXCESS OF
THAT AMOUNT.  COMPANY’S NOTICE TO ADMINISTRATIVE AGENT (WHO WILL PROMPTLY NOTIFY
EACH LENDER OF SUCH NOTICE) SHALL DESIGNATE THE DATE (WHICH SHALL BE A BUSINESS
DAY) OF SUCH TERMINATION OR REDUCTION AND THE AMOUNT OF ANY PARTIAL REDUCTION,
AND SUCH TERMINATION OR REDUCTION SHALL BE EFFECTIVE ON THE DATE SPECIFIED IN
COMPANY’S NOTICE AND SHALL REDUCE THE AMOUNT OF THE REVOLVING LOAN COMMITMENT OF
EACH LENDER

 

35

--------------------------------------------------------------------------------


 

PROPORTIONATELY TO ITS PRO RATA SHARE.  ANY SUCH VOLUNTARY REDUCTION OF THE
REVOLVING LOAN COMMITMENT AMOUNT SHALL BE APPLIED AS SPECIFIED IN SUBSECTION
2.4A(IV).

(III)          MANDATORY PREPAYMENTS DUE TO REDUCTIONS OF REVOLVING LOAN
COMMITMENT AMOUNT.  COMPANY SHALL FROM TIME TO TIME PREPAY FIRST THE SWING LINE
LOANS, SECOND THE REVOLVING LOANS AND THIRD THE BID LOANS (AND, AFTER PREPAYING
ALL LOANS, CASH COLLATERALIZE ANY OUTSTANDING LETTERS OF CREDIT BY DEPOSITING
THE REQUISITE AMOUNT WITH THE ISSUING LENDER) TO THE EXTENT NECESSARY SO THAT
THE TOTAL UTILIZATION OF REVOLVING LOAN COMMITMENTS SHALL NOT AT ANY TIME EXCEED
THE REVOLVING LOAN COMMITMENT AMOUNT THEN IN EFFECT.  AT SUCH TIME AS THE TOTAL
UTILIZATION OF REVOLVING LOAN COMMITMENTS SHALL BE EQUAL TO OR LESS THAN THE
REVOLVING LOAN COMMITMENT AMOUNT IF NO EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING, TO THE EXTENT ANY CASH COLLATERAL WAS PROVIDED BY COMPANY AND HAS
NOT BEEN APPLIED TO ANY OBLIGATIONS, SUCH AMOUNT SHALL BE RELEASED TO COMPANY.

(IV)          APPLICATION OF PREPAYMENTS.

(A)           APPLICATION OF VOLUNTARY PREPAYMENTS BY TYPE OF LOANS AND ORDER OF
MATURITY.  ANY VOLUNTARY PREPAYMENTS PURSUANT TO SUBSECTION 2.4A(I) SHALL BE
APPLIED AS SPECIFIED BY COMPANY IN THE APPLICABLE NOTICE OF PREPAYMENT; PROVIDED
THAT IN THE EVENT COMPANY FAILS TO SPECIFY THE LOANS TO WHICH ANY SUCH
PREPAYMENT SHALL BE APPLIED, SUCH PREPAYMENT SHALL BE APPLIED FIRST TO REPAY
OUTSTANDING SWING LINE LOANS TO THE FULL EXTENT THEREOF, AND SECOND TO REPAY
OUTSTANDING REVOLVING LOANS TO THE FULL EXTENT THEREOF.

(B)           APPLICATION OF MANDATORY PREPAYMENTS BY TYPE OF LOANS.  ANY
MANDATORY REDUCTION OF THE REVOLVING LOAN COMMITMENT AMOUNT PURSUANT TO THIS
SUBSECTION 2.4A SHALL BE IN PROPORTION TO EACH LENDER’S PRO RATA SHARE.

(C)           APPLICATION OF PREPAYMENTS TO BASE RATE LOANS AND EURODOLLAR RATE
LOANS.  CONSIDERING REVOLVING LOANS BEING PREPAID SEPARATELY, ANY PREPAYMENT
THEREOF SHALL BE APPLIED FIRST TO BASE RATE LOANS TO THE FULL EXTENT THEREOF
BEFORE APPLICATION TO EURODOLLAR RATE LOANS, IN EACH CASE IN A MANNER THAT
MINIMIZES THE AMOUNT OF ANY PAYMENTS REQUIRED TO BE MADE BY COMPANY PURSUANT TO
SUBSECTION 2.6D.

(V)           NO BID LOAN MAY BE PREPAID WITHOUT THE PRIOR CONSENT OF THE
APPLICABLE BID LOAN LENDER.


B.            GENERAL PROVISIONS REGARDING PAYMENTS.

(I)            MANNER AND TIME OF PAYMENT.  ALL PAYMENTS BY COMPANY OF
PRINCIPAL, INTEREST, FEES AND OTHER OBLIGATIONS SHALL BE MADE IN DOLLARS IN SAME
DAY FUNDS, WITHOUT DEFENSE, SETOFF OR
COUNTERCLAIM, FREE OF ANY RESTRICTION OR CONDITION, AND DELIVERED TO
ADMINISTRATIVE AGENT NOT LATER THAN 2:00 P.M. (MINNEAPOLIS TIME) ON THE DATE DUE
AT THE FUNDING AND PAYMENT OFFICE FOR THE ACCOUNT OF LENDERS; FUNDS RECEIVED BY
ADMINISTRATIVE AGENT AFTER THAT TIME ON SUCH DUE DATE SHALL BE DEEMED TO HAVE
BEEN PAID BY COMPANY ON THE NEXT SUCCEEDING BUSINESS DAY.

 

36

--------------------------------------------------------------------------------


(II)           APPLICATION OF PAYMENTS TO PRINCIPAL AND INTEREST.  EXCEPT AS
PROVIDED IN SUBSECTION 2.2C, ALL PAYMENTS IN RESPECT OF THE PRINCIPAL AMOUNT OF
ANY LOAN SHALL INCLUDE PAYMENT OF ACCRUED INTEREST ON THE PRINCIPAL AMOUNT BEING
REPAID OR PREPAID, AND ALL SUCH PAYMENTS SHALL BE APPLIED TO THE PAYMENT OF
INTEREST BEFORE APPLICATION TO PRINCIPAL.

(III)          APPORTIONMENT OF PAYMENTS.  AGGREGATE PAYMENTS OF PRINCIPAL AND
INTEREST SHALL BE APPORTIONED AMONG ALL OUTSTANDING LOANS TO WHICH SUCH PAYMENTS
RELATE, IN EACH CASE PROPORTIONATELY TO LENDERS’ RESPECTIVE PRO RATA SHARES OR,
IN THE CASE OF BID LOANS, FOR THE ACCOUNT OF THE RESPECTIVE LENDERS ENTITLED TO
SUCH PAYMENTS.  ADMINISTRATIVE AGENT SHALL PROMPTLY DISTRIBUTE TO EACH LENDER,
AT THE ACCOUNT SPECIFIED IN THE PAYMENT INSTRUCTIONS DELIVERED TO ADMINISTRATIVE
AGENT BY SUCH LENDER, ITS PRO RATA SHARE OF ALL SUCH PAYMENTS RECEIVED BY
ADMINISTRATIVE AGENT AND FEES OF SUCH LENDER, IF ANY, WHEN RECEIVED BY
ADMINISTRATIVE AGENT PURSUANT TO SUBSECTIONS 2.3 AND 3.2.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SUBSECTION 2.4B(III), IF, PURSUANT TO THE
PROVISIONS OF SUBSECTION 2.6C, ANY NOTICE OF CONVERSION/CONTINUATION IS
WITHDRAWN AS TO ANY AFFECTED LENDER OR IF ANY AFFECTED LENDER MAKES BASE RATE
LOANS IN LIEU OF ITS PRO RATA SHARE OF ANY EURODOLLAR RATE REVOLVING LOANS,
ADMINISTRATIVE AGENT SHALL GIVE EFFECT THERETO IN APPORTIONING INTEREST PAYMENTS
RECEIVED THEREAFTER.

(IV)          PAYMENTS ON BUSINESS DAYS.  WHENEVER ANY PAYMENT TO BE MADE
HEREUNDER SHALL BE STATED TO BE DUE ON A DAY THAT IS NOT A BUSINESS DAY, SUCH
PAYMENT SHALL BE MADE ON THE NEXT SUCCEEDING BUSINESS DAY AND SUCH EXTENSION OF
TIME SHALL BE INCLUDED IN THE COMPUTATION OF THE PAYMENT OF INTEREST HEREUNDER
OR OF THE COMMITMENT FEES HEREUNDER, AS THE CASE MAY BE.


C.            PAYMENTS AFTER EVENT OF DEFAULT.  UPON THE OCCURRENCE AND DURING
THE CONTINUATION OF AN EVENT OF DEFAULT, IF REQUESTED BY REQUISITE LENDERS, OR
UPON ACCELERATION OF THE OBLIGATIONS PURSUANT TO SECTION 8, ALL PAYMENTS
RECEIVED BY ADMINISTRATIVE AGENT, WHETHER FROM COMPANY OR OTHERWISE MAY, IN THE
DISCRETION OF ADMINISTRATIVE AGENT, BE HELD BY ADMINISTRATIVE AGENT, AND/OR
(THEN OR AT ANY TIME THEREAFTER) SHALL BE APPLIED IN FULL OR IN PART BY
ADMINISTRATIVE AGENT, IN EACH CASE IN THE FOLLOWING ORDER OF PRIORITY:

(I)            TO THE PAYMENT OF ALL COSTS AND EXPENSES OF SUCH SALE, COLLECTION
OR OTHER REALIZATION, ALL OTHER EXPENSES, LIABILITIES AND ADVANCES MADE OR
INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION THEREWITH, AND ALL AMOUNTS FOR
WHICH ADMINISTRATIVE AGENT IS ENTITLED TO COMPENSATION (INCLUDING THE FEES
DESCRIBED IN SUBSECTION 2.3C), REIMBURSEMENT AND INDEMNIFICATION UNDER ANY LOAN
DOCUMENT AND ALL ADVANCES MADE BY ADMINISTRATIVE AGENT THEREUNDER FOR THE
ACCOUNT OF COMPANY, AND TO THE PAYMENT OF ALL COSTS AND EXPENSES PAID OR
INCURRED BY ADMINISTRATIVE AGENT IN CONNECTION WITH THE LOAN DOCUMENTS, ALL IN
ACCORDANCE WITH SUBSECTIONS 9.4, 10.2 AND 10.3 AND THE OTHER TERMS OF THIS
AGREEMENT AND THE LOAN DOCUMENTS;

(II)           THEREAFTER, TO THE PAYMENT OF ALL OTHER OBLIGATIONS FOR THE
RATABLE BENEFIT OF THE HOLDERS THEREOF (SUBJECT TO THE PROVISIONS OF SUBSECTION
2.4B(II) HEREOF); AND

 

37

--------------------------------------------------------------------------------


(III)          THEREAFTER, TO THE PAYMENT TO OR UPON THE ORDER OF COMPANY OR TO
WHOSOEVER MAY BE LAWFULLY ENTITLED TO RECEIVE THE SAME OR AS A COURT OF
COMPETENT JURISDICTION MAY DIRECT.


2.5                               USE OF PROCEEDS.


A.            LOANS.  THE PROCEEDS OF ANY LOANS MAY BE APPLIED BY COMPANY FOR
WORKING CAPITAL OR ANY OTHER GENERAL CORPORATE PURPOSES.


B.            MARGIN REGULATIONS.  NO PORTION OF THE PROCEEDS OF ANY BORROWING
UNDER THIS AGREEMENT SHALL BE USED BY COMPANY OR ANY OF ITS SUBSIDIARIES IN ANY
MANNER THAT MIGHT CAUSE THE BORROWING OR THE APPLICATION OF SUCH PROCEEDS TO
VIOLATE REGULATION U, REGULATION T OR REGULATION X OF THE BOARD OF GOVERNORS OF
THE FEDERAL RESERVE SYSTEM OR ANY OTHER REGULATION OF SUCH BOARD OR TO VIOLATE
THE EXCHANGE ACT, IN EACH CASE AS IN EFFECT ON THE DATE OR DATES OF SUCH
BORROWING AND SUCH USE OF PROCEEDS.


2.6                               SPECIAL PROVISIONS GOVERNING EURODOLLAR RATE
LOANS.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans as to
the matters covered:


A.            DETERMINATION OF APPLICABLE INTEREST RATE.  ON EACH INTEREST RATE
DETERMINATION DATE, ADMINISTRATIVE AGENT SHALL DETERMINE IN ACCORDANCE WITH THE
TERMS OF THIS AGREEMENT (WHICH DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE
CONCLUSIVE AND BINDING UPON ALL PARTIES) THE INTEREST RATE THAT SHALL APPLY TO
THE EURODOLLAR RATE REVOLVING LOANS FOR WHICH AN INTEREST RATE IS THEN BEING
DETERMINED FOR THE APPLICABLE INTEREST PERIOD AND SHALL PROMPTLY GIVE NOTICE
THEREOF (IN WRITING OR BY TELEPHONE CONFIRMED IN WRITING) TO COMPANY AND EACH
APPLICABLE LENDER.


B.            INABILITY TO DETERMINE APPLICABLE INTEREST RATE.  IN THE EVENT
THAT ADMINISTRATIVE AGENT SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO), ON ANY INTEREST RATE
DETERMINATION DATE THAT BY REASON OF CIRCUMSTANCES AFFECTING THE INTERBANK
EURODOLLAR MARKET ADEQUATE AND FAIR MEANS DO NOT EXIST FOR ASCERTAINING THE
INTEREST RATE APPLICABLE TO SUCH LOANS ON THE BASIS PROVIDED FOR IN THE
DEFINITION OF EURODOLLAR RATE, ADMINISTRATIVE AGENT SHALL ON SUCH DATE GIVE
NOTICE (BY TELEFACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO COMPANY AND
EACH LENDER OF SUCH DETERMINATION, WHEREUPON (I) NO LOANS MAY BE MADE AS, OR
CONVERTED TO, EURODOLLAR RATE REVOLVING LOANS UNTIL SUCH TIME AS ADMINISTRATIVE
AGENT NOTIFIES COMPANY AND LENDERS THAT THE CIRCUMSTANCES GIVING RISE TO SUCH
NOTICE NO LONGER EXIST AND (II) ANY NOTICE OF REVOLVING BORROWING OR NOTICE OF
CONVERSION/CONTINUATION GIVEN BY COMPANY WITH RESPECT TO THE LOANS IN RESPECT OF
WHICH SUCH DETERMINATION WAS MADE SHALL BE DEEMED TO BE FOR A BASE RATE LOAN.


C.        ILLEGALITY OR IMPRACTICABILITY OF EURODOLLAR RATE LOANS.  IN THE EVENT
THAT ON ANY DATE ANY LENDER SHALL HAVE DETERMINED (WHICH DETERMINATION SHALL BE
CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO BUT SHALL BE MADE ONLY AFTER
CONSULTATION WITH COMPANY AND ADMINISTRATIVE AGENT) THAT THE MAKING, MAINTAINING
OR CONTINUATION OF ITS EURODOLLAR RATE LOANS (I) HAS BECOME UNLAWFUL AS A RESULT
OF COMPLIANCE BY SUCH LENDER IN GOOD FAITH WITH ANY LAW,


 

38

--------------------------------------------------------------------------------



TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER (OR WOULD CONFLICT
WITH ANY SUCH TREATY, GOVERNMENTAL RULE, REGULATION, GUIDELINE OR ORDER NOT
HAVING THE FORCE OF LAW EVEN THOUGH THE FAILURE TO COMPLY THEREWITH WOULD NOT BE
UNLAWFUL) OR (II) HAS BECOME IMPRACTICABLE, OR WOULD CAUSE SUCH LENDER MATERIAL
HARDSHIP, AS A RESULT OF CONTINGENCIES OCCURRING AFTER THE DATE OF THIS
AGREEMENT WHICH MATERIALLY AND ADVERSELY AFFECT THE INTERBANK EURODOLLAR MARKET
OR THE POSITION OF SUCH LENDER IN THAT MARKET, THEN, AND IN ANY SUCH EVENT, SUCH
LENDER SHALL BE AN “AFFECTED LENDER” AND IT SHALL ON THAT DAY GIVE NOTICE (BY
TELEFACSIMILE OR BY TELEPHONE CONFIRMED IN WRITING) TO COMPANY AND
ADMINISTRATIVE AGENT OF SUCH DETERMINATION.  ADMINISTRATIVE AGENT SHALL PROMPTLY
NOTIFY EACH OTHER LENDER OF THE RECEIPT OF SUCH NOTICE.  THEREAFTER (A) THE
OBLIGATION OF THE AFFECTED LENDER TO MAKE LOANS AS, OR TO CONVERT LOANS TO,
EURODOLLAR RATE REVOLVING LOANS SHALL BE SUSPENDED UNTIL SUCH NOTICE SHALL BE
WITHDRAWN BY THE AFFECTED LENDER, (B) TO THE EXTENT SUCH DETERMINATION BY THE
AFFECTED LENDER RELATES TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED BY
COMPANY PURSUANT TO A NOTICE OF REVOLVING BORROWING OR A NOTICE OF
CONVERSION/CONTINUATION, THE AFFECTED LENDER SHALL MAKE SUCH LOAN AS (OR CONVERT
SUCH LOAN TO, AS THE CASE MAY BE) A BASE RATE LOAN, (C) THE AFFECTED LENDER’S
OBLIGATION TO MAINTAIN ITS OUTSTANDING EURODOLLAR RATE LOANS (THE “AFFECTED
LOANS”) SHALL BE TERMINATED AT THE EARLIER TO OCCUR OF THE EXPIRATION OF THE
INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE AFFECTED LOANS OR WHEN
REQUIRED BY LAW, AND (D) THE AFFECTED LOANS SHALL AUTOMATICALLY CONVERT INTO
BASE RATE LOANS ON THE DATE OF SUCH TERMINATION.  NOTWITHSTANDING THE FOREGOING,
TO THE EXTENT A DETERMINATION BY AN AFFECTED LENDER AS DESCRIBED ABOVE RELATES
TO A EURODOLLAR RATE LOAN THEN BEING REQUESTED BY COMPANY PURSUANT TO A NOTICE
OF REVOLVING BORROWING, BID REQUEST OR A NOTICE OF CONVERSION/CONTINUATION,
COMPANY SHALL HAVE THE OPTION, SUBJECT TO THE PROVISIONS OF SUBSECTION 2.6D, TO
RESCIND SUCH NOTICE OF REVOLVING BORROWING, BID REQUEST OR NOTICE OF
CONVERSION/CONTINUATION AS TO ALL LENDERS BY GIVING NOTICE (BY TELEFACSIMILE OR
BY TELEPHONE CONFIRMED IN WRITING) TO ADMINISTRATIVE AGENT OF SUCH RESCISSION ON
THE DATE ON WHICH THE AFFECTED LENDER GIVES NOTICE OF ITS DETERMINATION AS
DESCRIBED ABOVE.  ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY EACH OTHER LENDER
OF THE RECEIPT OF SUCH NOTICE.  EXCEPT AS PROVIDED IN THE IMMEDIATELY PRECEDING
SENTENCE, NOTHING IN THIS SUBSECTION 2.6C SHALL AFFECT THE OBLIGATION OF ANY
LENDER OTHER THAN AN AFFECTED LENDER TO MAKE OR MAINTAIN LOANS AS, OR TO CONVERT
LOANS TO, EURODOLLAR RATE LOANS IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT.


D.            COMPENSATION FOR BREAKAGE OR NON-COMMENCEMENT OF INTEREST
PERIODS.  COMPANY SHALL COMPENSATE EACH LENDER, UPON WRITTEN REQUEST BY THAT
LENDER PURSUANT TO SUBSECTION 2.8A, FOR ALL REASONABLE LOSSES, EXPENSES AND
LIABILITIES (INCLUDING ANY INTEREST PAID BY THAT LENDER TO LENDERS OF FUNDS
BORROWED BY IT TO MAKE OR CARRY ITS EURODOLLAR RATE LOANS AND ANY LOSS, EXPENSE
OR LIABILITY SUSTAINED BY THAT LENDER IN CONNECTION WITH THE LIQUIDATION OR
RE-EMPLOYMENT OF SUCH FUNDS) WHICH THAT LENDER MAY SUSTAIN: (I) IF FOR ANY
REASON (OTHER THAN A DEFAULT BY THAT LENDER) A BORROWING OF ANY EURODOLLAR RATE
LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A NOTICE OF REVOLVING
BORROWING OR A TELEPHONIC REQUEST THEREFOR, OR A CONVERSION TO OR CONTINUATION
OF ANY EURODOLLAR RATE LOAN DOES NOT OCCUR ON A DATE SPECIFIED THEREFOR IN A
NOTICE OF CONVERSION/CONTINUATION OR A TELEPHONIC REQUEST THEREFOR, (II) IF ANY
PREPAYMENT OR OTHER PRINCIPAL PAYMENT OR ANY CONVERSION OF ANY OF ITS EURODOLLAR
RATE LOANS (INCLUDING ANY PREPAYMENT OR CONVERSION OCCASIONED BY THE
CIRCUMSTANCES DESCRIBED IN SUBSECTION 2.6C) OCCURS ON A DATE PRIOR TO THE LAST
DAY OF AN INTEREST PERIOD APPLICABLE TO THAT LOAN, (III) IF ANY PREPAYMENT OF
ANY OF ITS EURODOLLAR RATE LOANS IS NOT MADE ON ANY DATE SPECIFIED IN A NOTICE
OF PREPAYMENT GIVEN BY COMPANY, OR (IV) AS A CONSEQUENCE OF ANY OTHER DEFAULT BY
COMPANY IN THE REPAYMENT OF ITS EURODOLLAR RATE LOANS ON A DATE PRIOR TO THE
LAST DAY

 

39

--------------------------------------------------------------------------------



OF THE INTEREST PERIOD THEREFOR.  BREAKAGE COST LOSS SHALL CONSIST OF AN AMOUNT
EQUAL TO THE EXCESS, IF A POSITIVE NUMBER, OF (I) THE AMOUNT OF INTEREST THAT
WOULD HAVE ACCRUED ON THE AMOUNT SO PREPAID, OR NOT SO BORROWED, CONVERTED OR
CONTINUED, FOR THE PERIOD FROM THE DATE OF SUCH PREPAYMENT OR OF SUCH FAILURE TO
BORROW, CONVERT OR CONTINUE TO THE LAST DAY OF SUCH INTEREST PERIOD (OR, IN THE
CASE OF A FAILURE TO BORROW, CONVERT OR CONTINUE, THE INTEREST PERIOD THAT WOULD
HAVE COMMENCED ON THE DATE OF SUCH FAILURE) IN EACH CASE AT THE APPLICABLE RATE
OF INTEREST FOR SUCH EURODOLLAR RATE LOANS PROVIDED FOR HEREIN (EXCLUDING,
HOWEVER, THE EURODOLLAR RATE MARGIN INCLUDED THEREIN, IF ANY) OVER (II) THE
AMOUNT OF INTEREST (AS REASONABLY DETERMINED BY SUCH LENDER) THAT WOULD HAVE
ACCRUED TO SUCH LENDER ON SUCH AMOUNT BY PLACING SUCH AMOUNT ON DEPOSIT FOR A
COMPARABLE PERIOD WITH LEADING BANKS IN THE INTERBANK EURODOLLAR MARKET.


E.             BOOKING OF EURODOLLAR RATE LOANS.  ANY LENDER MAY MAKE, CARRY OR
TRANSFER EURODOLLAR RATE LOANS AT, TO, OR FOR THE ACCOUNT OF ANY OF ITS BRANCH
OFFICES OR THE OFFICE OF AN AFFILIATE OF THAT LENDER.


F.             ASSUMPTIONS CONCERNING FUNDING OF EURODOLLAR RATE LOANS. 
CALCULATION OF ALL AMOUNTS PAYABLE TO A LENDER UNDER THIS SUBSECTION 2.6 AND
UNDER SUBSECTION 2.7A SHALL BE MADE AS THOUGH THAT LENDER HAD FUNDED EACH OF ITS
EURODOLLAR RATE LOANS THROUGH THE PURCHASE OF A EURODOLLAR DEPOSIT BEARING
INTEREST AT THE RATE OBTAINED PURSUANT TO CLAUSE (I) OF THE DEFINITION OF
EURODOLLAR RATE IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH EURODOLLAR RATE LOAN
AND HAVING A MATURITY COMPARABLE TO THE RELEVANT INTEREST PERIOD, WHETHER OR NOT
ITS EURODOLLAR RATE LOANS HAD BEEN FUNDED IN SUCH MANNER.


G.            EURODOLLAR RATE LOANS AFTER DEFAULT.  AFTER THE OCCURRENCE OF AND
DURING THE CONTINUATION OF AN EVENT OF DEFAULT, (I) COMPANY MAY NOT ELECT TO
HAVE A LOAN BE MADE OR MAINTAINED AS, OR CONVERTED TO, A EURODOLLAR RATE LOAN
AFTER THE EXPIRATION OF ANY INTEREST PERIOD THEN IN EFFECT FOR THAT LOAN AND
(II) SUBJECT TO THE PROVISIONS OF SUBSECTION 2.6D, ANY NOTICE OF REVOLVING
BORROWING OR NOTICE OF CONVERSION/CONTINUATION GIVEN BY COMPANY WITH RESPECT TO
A REQUESTED BORROWING OR CONVERSION/CONTINUATION THAT HAS NOT YET OCCURRED SHALL
BE DEEMED TO BE FOR A BASE RATE LOAN OR, IF THE CONDITIONS TO MAKING A LOAN SET
FORTH IN SUBSECTION 4.2 CANNOT THEN BE SATISFIED, TO BE RESCINDED BY COMPANY.


2.7                               INCREASED COSTS; TAXES; CAPITAL ADEQUACY.


A.            COMPENSATION FOR INCREASED COSTS.  SUBJECT TO THE PROVISIONS OF
SUBSECTION 2.7B (WHICH SHALL BE CONTROLLING WITH RESPECT TO THE MATTERS COVERED
THEREBY INCLUDING, FOR THE AVOIDANCE OF DOUBT, EXCLUDED TAXES), IN THE EVENT
THAT ANY LENDER (INCLUDING ANY ISSUING LENDER) SHALL DETERMINE (WHICH
DETERMINATION SHALL, ABSENT MANIFEST ERROR, BE FINAL AND CONCLUSIVE AND BINDING
UPON ALL PARTIES HERETO) THAT ANY CHANGE IN LAW:

(I)            SUBJECTS SUCH LENDER TO ANY ADDITIONAL TAX OF ANY KIND WHATSOEVER
WITH RESPECT TO THIS AGREEMENT OR ANY OF ITS OBLIGATIONS HEREUNDER (INCLUDING
WITH RESPECT TO ISSUING OR MAINTAINING ANY LETTERS OF CREDIT OR PURCHASING OR
MAINTAINING ANY PARTICIPATIONS THEREIN OR MAINTAINING ANY COMMITMENT HEREUNDER)
OR ANY PAYMENTS TO SUCH LENDER OF PRINCIPAL, INTEREST, FEES OR ANY OTHER AMOUNT
PAYABLE HEREUNDER (EXCEPT FOR THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF,
ANY EXCLUDED TAX PAYABLE BY SUCH LENDER);

 

40

--------------------------------------------------------------------------------


(II)           IMPOSES, MODIFIES OR HOLDS APPLICABLE ANY RESERVE, SPECIAL
DEPOSIT, COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS
HELD BY, OR DEPOSITS OR OTHER LIABILITIES IN OR FOR THE ACCOUNT OF, OR ADVANCES
OR LOANS BY, OR OTHER CREDIT EXTENDED BY, OR ANY OTHER ACQUISITION OF FUNDS BY,
ANY OFFICE OF SUCH LENDER (OTHER THAN ANY SUCH RESERVE OR OTHER REQUIREMENTS
WITH RESPECT TO EURODOLLAR RATE LOANS THAT ARE REFLECTED IN THE DEFINITION OF
EURODOLLAR RATE); OR

(III)          IMPOSES ANY OTHER CONDITION (OTHER THAN WITH RESPECT TO TAXES) ON
OR AFFECTING SUCH LENDER OR ITS OBLIGATIONS HEREUNDER OR THE INTERBANK
EURODOLLAR MARKET;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, Company shall promptly pay to such Lender, upon receipt of the statement
referred to in subsection 2.8A, such additional amount or amounts (in the form
of an increased rate of, or a different method of calculating, interest or
otherwise as such Lender in its sole discretion may reasonably determine) as may
be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. 
Company shall not be required to compensate a Lender pursuant to this subsection
2.7A for any increased cost or reduction in respect of a period occurring more
than 90 days prior to the date on which such Lender notifies Company of such
Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such increased cost or reduction is
retroactive, no such 90 day time limitation shall apply to such period of
retroactivity, so long as such Lender requests compensation within 90 days from
the date on which such Lender obtained actual knowledge of such Change in Law.


B.            TAXES.

(I)            PAYMENTS TO BE FREE AND CLEAR.  ANY AND ALL PAYMENTS BY OR ON
ACCOUNT OF ANY OBLIGATION OF COMPANY UNDER THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS (EXCEPT AS REQUIRED BY LAW) SHALL BE MADE FREE AND CLEAR OF, AND
WITHOUT ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF, ANY INDEMNIFIED TAXES.

(II)           GROSSING-UP OF PAYMENTS.  IF COMPANY OR ANY OTHER PERSON IS
REQUIRED BY LAW TO MAKE ANY DEDUCTION OR WITHHOLDING ON ACCOUNT OF ANY TAX FROM
ANY SUM PAID OR PAYABLE BY COMPANY TO ADMINISTRATIVE AGENT OR ANY LENDER UNDER
ANY OF THE LOAN DOCUMENTS:

(A)           COMPANY SHALL NOTIFY ADMINISTRATIVE AGENT OF ANY SUCH REQUIREMENT
OR ANY CHANGE IN ANY SUCH REQUIREMENT AS SOON AS COMPANY BECOMES AWARE OF IT;

(B)           COMPANY SHALL TIMELY PAY ANY SUCH TAX TO THE RELEVANT GOVERNMENT
AUTHORITY WHEN SUCH TAX IS DUE, IN ACCORDANCE WITH APPLICABLE LAW;

(C)           UNLESS SUCH TAX IS AN EXCLUDED TAX, THE SUM PAYABLE BY COMPANY
SHALL BE INCREASED TO THE EXTENT NECESSARY TO ENSURE THAT, AFTER MAKING THE
REQUIRED

 

 

41

--------------------------------------------------------------------------------


 

DEDUCTIONS (INCLUDING DEDUCTIONS APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER
THIS SUBSECTION 2.7B(II)), ADMINISTRATIVE AGENT OR SUCH LENDER, AS THE CASE MAY
BE, RECEIVES ON THE DUE DATE A NET SUM EQUAL TO THE SUM IT WOULD HAVE RECEIVED
HAD NO SUCH DEDUCTION BEEN REQUIRED OR MADE; AND

(D)           WITHIN 30 DAYS AFTER THE DUE DATE OF PAYMENT OF ANY TAX WHICH IT
IS REQUIRED BY CLAUSE (B) ABOVE TO PAY, COMPANY SHALL DELIVER TO ADMINISTRATIVE
AGENT THE ORIGINAL OR A CERTIFIED COPY OF AN OFFICIAL RECEIPT OR OTHER DOCUMENT
THAT PROVIDES REASONABLE EVIDENCE THE PAYMENT AND ITS REMITTANCE TO THE RELEVANT
GOVERNMENT AUTHORITY.

(III)          INDEMNIFICATION BY COMPANY.  COMPANY SHALL INDEMNIFY
ADMINISTRATIVE AGENT AND EACH LENDER, WITHIN 30 DAYS AFTER THE DATE
ADMINISTRATIVE AGENT OR SUCH LENDER (AS THE CASE MAY BE) MAKES WRITTEN DEMAND
THEREFOR, FOR THE FULL AMOUNT OF ANY INDEMNIFIED TAXES (INCLUDING FOR THE FULL
AMOUNT OF ANY INDEMNIFIED TAXES IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO
AMOUNTS PAYABLE UNDER THIS SUBSECTION 2.7B(III)) PAID BY ADMINISTRATIVE AGENT OR
SUCH LENDER, AS THE CASE MAY BE, AND ANY PENALTIES, INTEREST AND REASONABLE
EXPENSES ARISING THEREFROM OR WITH RESPECT THERETO, WHETHER OR NOT SUCH
INDEMNIFIED TAXES WERE CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT
GOVERNMENT AUTHORITY.  A CERTIFICATE AS TO THE AMOUNT OF SUCH PAYMENT OR
LIABILITY DELIVERED TO COMPANY BY A LENDER (WITH A COPY TO ADMINISTRATIVE
AGENT), OR BY ADMINISTRATIVE AGENT ON ITS OWN BEHALF OR ON BEHALF OF A LENDER,
SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.

(IV)          TAX STATUS OF LENDERS.  UNLESS NOT LEGALLY ENTITLED TO DO SO:

(A)           ANY FOREIGN LENDER SHALL DELIVER TWO (2) COPIES TO COMPANY AND
ADMINISTRATIVE AGENT ON OR PRIOR TO THE DATE ON WHICH SUCH FOREIGN LENDER
BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME TO TIME THEREAFTER, AS MAY
BE NECESSARY IN THE DETERMINATION OF COMPANY OR ADMINISTRATIVE AGENT, EACH IN
THE REASONABLE EXERCISE OF ITS DISCRETION), OF EITHER:

(1)           PROPERLY COMPLETED AND DULY EXECUTED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8BEN CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO
WHICH THE UNITED STATES IS A PARTY, OR

(2)           PROPERLY COMPLETED AND DULY EXECUTED COPIES OF INTERNAL REVENUE
SERVICE FORM W-8ECI, OR

(3)           IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR “PORTFOLIO INTEREST” UNDER SECTION 881(C) OF THE INTERNAL REVENUE
CODE, (A) A DULY EXECUTED CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS
NOT (I) A “BANK” WITHIN THE MEANING OF SECTION 881(C)(3)(A) OF THE INTERNAL
REVENUE CODE, (II) A TEN-PERCENT SHAREHOLDER (WITHIN THE MEANING OF SECTION
881(C)(3)(B) OF THE INTERNAL REVENUE CODE) OF COMPANY OR (III) A CONTROLLED
FOREIGN CORPORATION DESCRIBED IN SECTION 881(C)(3)(C) OF THE INTERNAL REVENUE
CODE AND (B) PROPERLY

 

42

--------------------------------------------------------------------------------


 

COMPLETED AND DULY EXECUTED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN,

in each case together with properly completed and duly executed copies of any
other form prescribed by applicable law as a basis for claiming exemption from
or a reduction in any Tax and such supplementary documentation as may be
prescribed by applicable law to permit Company and Administrative Agent to
determine the withholding or deduction required to be made, if any;

(B)           ANY LENDER THAT IS NOT A FOREIGN LENDER AND HAS NOT OTHERWISE
ESTABLISHED TO THE REASONABLE SATISFACTION OF COMPANY AND ADMINISTRATIVE AGENT
THAT IT IS AN EXEMPT RECIPIENT (AS DEFINED IN SECTION 6049(B)(4) OF THE INTERNAL
REVENUE CODE AND THE UNITED STATES TREASURY REGULATIONS THEREUNDER) SHALL
DELIVER TO COMPANY AND ADMINISTRATIVE AGENT TWO (2) COPIES ON OR PRIOR TO THE
DATE ON WHICH SUCH LENDER BECOMES A LENDER UNDER THIS AGREEMENT (AND FROM TIME
TO TIME THEREAFTER AS PRESCRIBED BY APPLICABLE LAW OR UPON THE REQUEST OF
COMPANY OR ADMINISTRATIVE AGENT), DULY EXECUTED AND PROPERLY COMPLETED COPIES OF
INTERNAL REVENUE SERVICE FORM W-9; AND

(C)           EACH LENDER HEREBY AGREES, FROM TIME TO TIME AFTER THE INITIAL
DELIVERY BY SUCH LENDER OF SUCH FORMS, WHENEVER A LAPSE IN TIME OR CHANGE IN
CIRCUMSTANCES RENDERS SUCH FORMS, CERTIFICATES OR OTHER EVIDENCE SO DELIVERED
OBSOLETE OR INACCURATE IN ANY MATERIAL RESPECT, THAT SUCH LENDER SHALL PROMPTLY
(1) DELIVER TO ADMINISTRATIVE AGENT AND COMPANY TWO ORIGINAL COPIES OF RENEWALS,
AMENDMENTS OR ADDITIONAL OR SUCCESSOR FORMS, PROPERLY COMPLETED AND DULY
EXECUTED BY SUCH LENDER, TOGETHER WITH ANY OTHER CERTIFICATE OR STATEMENT OF
EXEMPTION REQUIRED IN ORDER TO CONFIRM OR ESTABLISH THAT SUCH LENDER IS ENTITLED
TO AN EXEMPTION FROM OR REDUCTION OF ANY TAX WITH RESPECT TO PAYMENTS TO SUCH
LENDER UNDER THE LOAN DOCUMENTS AND, IF APPLICABLE, THAT SUCH LENDER DOES NOT
ACT FOR ITS OWN ACCOUNT WITH RESPECT TO ANY PORTION OF SUCH PAYMENT, OR (2)
NOTIFY ADMINISTRATIVE AGENT AND COMPANY OF ITS INABILITY TO DELIVER ANY SUCH
FORMS, CERTIFICATES OR OTHER EVIDENCE.

(V)           REFUNDS.  IF COMPANY BELIEVES THAT A LENDER OR ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO A REFUND FOR ANY INDEMNIFIED TAX THAT COMPANY HAS
PAID HEREUNDER, IT SHALL NOTIFY SUCH LENDER OR ADMINISTRATIVE AGENT, AS
APPLICABLE, IN WRITING OF THE AVAILABILITY OF SUCH REFUND AND SUCH LENDER OR
ADMINISTRATIVE AGENT SHALL, WITHIN 30 DAYS AFTER THE RECEIPT OF A REQUEST FROM
COMPANY, APPLY FOR SUCH REFUND AT COMPANY’S SOLE EXPENSE.  IF COMPANY HAS PAID
ANY INDEMNIFIED TAXES PURSUANT TO THIS SUBSECTION 2.7B AND ANY LENDER OR
ADMINISTRATIVE AGENT AT ANY TIME THEREAFTER RECEIVES, IN ITS SOLE JUDGMENT, A
REFUND OF SUCH INDEMNIFIED TAXES (WHETHER BY RECEIPT OF A PAYMENT OR DIRECT
OFFSET FOR OTHER SUCH TAXES DUE), THEN SUCH LENDER OR ADMINISTRATIVE AGENT SHALL
PROMPTLY PAY TO COMPANY THE AMOUNT OF SUCH REFUND OR CREDIT (NET OF ALL EXPENSES
INCURRED BY SUCH LENDER OR ADMINISTRATIVE AGENT TO OBTAIN SUCH REFUND AND
WITHOUT INTEREST, EXCEPT FOR THE AFTER-TAX AMOUNT OF ANY INTEREST PAID BY THE
RELEVANT GOVERNMENT AUTHORITY WITH RESPECT TO THE REFUND); PROVIDED, HOWEVER,
THAT UNDER NO CIRCUMSTANCES SHALL ANY LENDER OR ADMINISTRATIVE AGENT BE REQUIRED
TO MAKE A PAYMENT UNDER THIS

 

43

--------------------------------------------------------------------------------


 

SUBSECTION 2.7B(V) TO THE EXTENT THE AFTER-TAX PROCEEDS THAT SUCH LENDER OR
ADMINISTRATIVE AGENT RECEIVES UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
(DETERMINED AFTER ANY PAYMENT REQUIRED UNDER THIS SUBSECTION 2.7B(V)) IS LESS
THAN THE AFTER-TAX PROCEEDS THAT SUCH LENDER OR ADMINISTRATIVE AGENT WOULD HAVE
RECEIVED (AS DETERMINED BY SUCH LENDER OR ADMINISTRATIVE AGENT IN ITS SOLE
JUDGMENT) HAD NO INDEMNIFIED TAXES BEEN IMPOSED ON THE RELEVANT PAYMENT
HEREUNDER.  IF A LENDER OR ADMINISTRATIVE AGENT MAKES A PAYMENT TO COMPANY UNDER
THIS SUBSECTION 2.7B(V) AND SUCH LENDER OR ADMINISTRATIVE AGENT IS REQUIRED TO
REPAY SUCH REFUND TO ANY GOVERNMENT AUTHORITY, COMPANY AGREES TO REPAY THE
AMOUNT PAID OVER TO COMPANY UNDER THIS SUBSECTION 2.7B(V) (PLUS ANY PENALTIES,
INTEREST, AND OTHER RELATED CHARGES IMPOSED ON SUCH LENDER OR ADMINISTRATIVE
AGENT BY THE APPLICABLE GOVERNMENT AUTHORITY WITH RESPECT TO THE REPAYMENT OF
SUCH REFUND).


C.            CAPITAL ADEQUACY ADJUSTMENT.  IF ANY LENDER SHALL HAVE DETERMINED
THAT ANY CHANGE IN LAW REGARDING CAPITAL ADEQUACY HAS OR WOULD HAVE THE EFFECT
OF REDUCING THE RATE OF RETURN ON THE CAPITAL OF SUCH LENDER OR ANY CORPORATION
CONTROLLING SUCH LENDER AS A CONSEQUENCE OF, OR WITH REFERENCE TO, SUCH LENDER’S
LOANS OR COMMITMENTS OR LETTERS OF CREDIT OR PARTICIPATIONS THEREIN OR OTHER
OBLIGATIONS HEREUNDER WITH RESPECT TO THE LOANS OR THE LETTERS OF CREDIT TO A
LEVEL BELOW THAT WHICH SUCH LENDER OR SUCH CONTROLLING CORPORATION COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION THE POLICIES OF
SUCH LENDER OR SUCH CONTROLLING CORPORATION WITH REGARD TO CAPITAL ADEQUACY),
THEN FROM TIME TO TIME, WITHIN TEN BUSINESS DAYS AFTER RECEIPT BY COMPANY FROM
SUCH LENDER OF THE STATEMENT REFERRED TO IN SUBSECTION 2.8A, COMPANY SHALL PAY
TO SUCH LENDER SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL COMPENSATE SUCH LENDER
OR SUCH CONTROLLING CORPORATION ON AN AFTER-TAX BASIS FOR SUCH REDUCTION. 
COMPANY SHALL NOT BE REQUIRED TO COMPENSATE A LENDER PURSUANT TO THIS SUBSECTION
2.7C FOR ANY REDUCTION IN RESPECT OF A PERIOD OCCURRING MORE THAN 90 DAYS PRIOR
TO THE DATE ON WHICH SUCH LENDER NOTIFIES COMPANY OF SUCH CHANGE IN LAW AND SUCH
LENDER’S INTENTION TO CLAIM COMPENSATION THEREFOR, EXCEPT, IF THE CHANGE IN LAW
GIVING RISE TO SUCH REDUCTION IS RETROACTIVE, NO SUCH 90 DAY TIME LIMITATION
SHALL APPLY TO SUCH PERIOD OF RETROACTIVITY, SO LONG AS SUCH LENDER REQUESTS
COMPENSATION WITHIN 90 DAYS FROM THE DATE ON WHICH SUCH LENDER OBTAINED ACTUAL
KNOWLEDGE OF SUCH CHANGE IN LAW.

2.8          Statement of Lenders; Obligation of Lenders and Issuing Lenders to
Mitigate.


A.            STATEMENTS.  EACH LENDER CLAIMING COMPENSATION OR REIMBURSEMENT
PURSUANT TO SUBSECTION 2.6D, 2.7 OR 2.8B SHALL DELIVER TO COMPANY (WITH A COPY
TO ADMINISTRATIVE AGENT) A WRITTEN STATEMENT, SETTING FORTH IN REASONABLE DETAIL
THE BASIS OF THE CALCULATION OF SUCH COMPENSATION OR REIMBURSEMENT, WHICH
STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON ALL PARTIES HERETO ABSENT
MANIFEST ERROR.


B.            MITIGATION.  EACH LENDER AND ISSUING LENDER AGREES THAT, AS
PROMPTLY AS PRACTICABLE AFTER THE OFFICER OF SUCH LENDER OR ISSUING LENDER
RESPONSIBLE FOR ADMINISTERING THE LOANS OR LETTERS OF CREDIT OF SUCH LENDER OR
ISSUING LENDER, AS THE CASE MAY BE, BECOMES AWARE OF THE OCCURRENCE OF AN EVENT
OR THE EXISTENCE OF A CONDITION THAT WOULD CAUSE SUCH LENDER TO BECOME AN
AFFECTED LENDER OR THAT WOULD ENTITLE SUCH LENDER OR ISSUING LENDER TO RECEIVE
PAYMENTS UNDER SUBSECTION 2.7, IT WILL USE REASONABLE EFFORTS TO MAKE, ISSUE,
FUND OR MAINTAIN THE

 

44

--------------------------------------------------------------------------------


 


COMMITMENTS OF SUCH LENDER OR THE LOANS OR LETTERS OF CREDIT OF SUCH LENDER OR
ISSUING LENDER THROUGH ANOTHER LENDING OR LETTER OF CREDIT OFFICE OF SUCH LENDER
OR ISSUING LENDER, IF (I) AS A RESULT THEREOF THE CIRCUMSTANCES WHICH WOULD
CAUSE SUCH LENDER TO BE AN AFFECTED LENDER WOULD CEASE TO EXIST OR THE
ADDITIONAL AMOUNTS WHICH WOULD OTHERWISE BE REQUIRED TO BE PAID TO SUCH LENDER
OR ISSUING LENDER PURSUANT TO SUBSECTION 2.7 WOULD BE MATERIALLY REDUCED AND
(II) AS DETERMINED BY SUCH LENDER OR ISSUING LENDER IN ITS GOOD FAITH,
REASONABLE JUDGMENT, SUCH ACTION WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER OR ISSUING LENDER; PROVIDED THAT SUCH LENDER OR ISSUING LENDER WILL NOT
BE OBLIGATED TO UTILIZE SUCH OTHER LENDING OR LETTER OF CREDIT OFFICE PURSUANT
TO THIS SUBSECTION 2.8B UNLESS COMPANY AGREES TO PAY ALL INCREMENTAL EXPENSES
INCURRED BY SUCH LENDER OR ISSUING LENDER AS A RESULT OF UTILIZING SUCH OTHER
LENDING OR LETTER OF CREDIT OFFICE AS DESCRIBED ABOVE.

2.9          Replacement of a Lender.

If (i) Company receives a statement of amounts due pursuant to subsection 2.8A
from a Lender (other than for breakage costs under subsection 2.6D), (ii) a
Lender is a Defaulting Lender, (iii) a Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to subsection 10.6, requires consent of 100% of the Lenders or
100% of the Lenders with Obligations directly affected or (iv) a Lender becomes
an Affected Lender (any such Lender, a “Subject Lender”), so long as (i) no
Event of Default shall have occurred and be continuing and Company has obtained
a commitment from another Lender or an Eligible Assignee to purchase at par the
Subject Lender’s Loans and assume the Subject Lender’s Commitments and all other
obligations of the Subject Lender hereunder, (ii) such Lender is not an Issuing
Lender with respect to any Letters of Credit outstanding (unless all such
Letters of Credit are terminated or arrangements reasonably acceptable to such
Issuing Lender (such as a “back-to-back” letter of credit) are made) and (iii),
if applicable, the Subject Lender is unwilling to withdraw the notice delivered
to Company pursuant to subsection 2.8 upon 10 days prior written notice to the
Subject Lender and Administrative Agent and/or is unwilling to remedy its
default upon three days prior written notice to the Subject Lender and
Administrative Agent, Company may require the Subject Lender to assign all of
its Loans and Commitments to such other Lender, Lenders, Eligible Assignee or
Eligible Assignees pursuant to the provisions of subsection 10.1B; provided
that, prior to or concurrently with such replacement, (1) the Subject Lender
shall have received payment in full of all principal, interest, fees and other
amounts (including all amounts under subsections 2.6D, 2.7 and/or 2.8B (if
applicable)) through such date of replacement and a release from its obligations
under the Loan Documents, (2) the processing fee required to be paid by
subsection 10.1B(i) shall have been paid to Administrative Agent by Company or
the assignee, (3) all of the requirements for such assignment contained in
subsection 10.1B, including, without limitation, the consent of Administrative
Agent (if required) and the receipt by Administrative Agent of an executed
Assignment Agreement and other supporting documents, have been fulfilled, and
(4) in the event such Subject Lender is a Non-Consenting Lender, each assignee
shall consent, at the time of such assignment, to each matter in respect of
which such Subject Lender was a Non-Consenting Lender.

 

45

--------------------------------------------------------------------------------


 

2.10        Increase in Commitments.


A.            REQUEST FOR INCREASE.  PROVIDED THERE EXISTS NO POTENTIAL EVENT OF
DEFAULT OR EVENT OF DEFAULT, UPON NOTICE TO THE ADMINISTRATIVE AGENT (WHICH
SHALL PROMPTLY NOTIFY THE LENDERS), COMPANY MAY FROM TIME TO TIME REQUEST AN
INCREASE IN THE REVOLVING LOAN COMMITMENT AMOUNT BY AN AMOUNT (FOR ALL SUCH
REQUESTS) NOT EXCEEDING $250,000,000; PROVIDED THAT (I) THE REVOLVING LOAN
COMMITMENT AMOUNT MAY NOT EXCEED $1,000,000,000; AND PROVIDED FURTHER THAT ANY
SUCH REQUEST FOR AN INCREASE SHALL BE IN A MINIMUM AMOUNT OF $25,000,000 AND IN
MULTIPLES OF $5,000,000 IN EXCESS THEREOF AND (II) COMPANY MAY NOT REQUEST MORE
THAN TWO INCREASES DURING ANY TWELVE MONTH PERIOD.  AT THE TIME OF SENDING SUCH
NOTICE, COMPANY (IN CONSULTATION WITH THE ADMINISTRATIVE AGENT) SHALL SPECIFY
THE TIME PERIOD WITHIN WHICH EACH LENDER IS REQUESTED TO RESPOND (WHICH SHALL IN
NO EVENT BE LESS THAN TEN BUSINESS DAYS FROM THE DATE OF DELIVERY OF SUCH NOTICE
TO THE LENDERS).


B.            LENDER ELECTIONS TO INCREASE.  EACH LENDER SHALL NOTIFY THE
ADMINISTRATIVE AGENT WITHIN SUCH TIME PERIOD WHETHER OR NOT IT AGREES TO
INCREASE ITS REVOLVING LOAN COMMITMENT AND, IF SO, WHETHER BY AN AMOUNT EQUAL
TO, GREATER THAN, OR LESS THAN ITS PRO RATA SHARE OF SUCH REQUESTED INCREASE. 
ANY LENDER NOT RESPONDING WITHIN SUCH TIME PERIOD SHALL BE DEEMED TO HAVE
DECLINED TO INCREASE ITS REVOLVING LOAN COMMITMENT.


C.            NOTIFICATION BY ADMINISTRATIVE AGENT; ADDITIONAL LENDERS.  THE
ADMINISTRATIVE AGENT SHALL NOTIFY COMPANY AND EACH LENDER OF THE LENDERS’
RESPONSES TO EACH REQUEST MADE HEREUNDER.  IF THE LENDERS DO NOT AGREE TO THE
FULL AMOUNT OF A REQUESTED INCREASE, SUBJECT TO THE APPROVAL OF THE
ADMINISTRATIVE AGENT AND THE ISSUING LENDER (WHICH APPROVALS SHALL NOT BE
UNREASONABLY WITHHELD OR DELAYED), COMPANY MAY ALSO INVITE ADDITIONAL ELIGIBLE
ASSIGNEES TO BECOME LENDERS PURSUANT TO A JOINDER AGREEMENT IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND ITS COUNSEL.


D.            EFFECTIVE DATE AND ALLOCATIONS.  IF THE REVOLVING LOAN COMMITMENT
AMOUNT IS INCREASED IN ACCORDANCE WITH THIS SECTION, THE ADMINISTRATIVE AGENT
AND COMPANY SHALL DETERMINE THE EFFECTIVE DATE (THE “INCREASE EFFECTIVE DATE”)
AND THE FINAL ALLOCATION OF SUCH INCREASE.  THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY COMPANY AND THE LENDERS OF THE FINAL ALLOCATION OF SUCH
INCREASE, THE INCREASE EFFECTIVE DATE AND REVISED PRO RATA SHARES.


E.             CONDITIONS TO EFFECTIVENESS OF INCREASE.  AS A CONDITION
PRECEDENT TO SUCH INCREASE, COMPANY SHALL DELIVER TO THE ADMINISTRATIVE AGENT AN
OFFICER’S CERTIFICATE DATED AS OF THE INCREASE EFFECTIVE DATE (I) CERTIFYING AND
ATTACHING THE RESOLUTIONS ADOPTED BY COMPANY APPROVING OR CONSENTING TO SUCH
INCREASE, AND (II) CERTIFYING THAT, BEFORE AND AFTER GIVING EFFECT TO SUCH
INCREASE, (A) THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTION 5 AND THE
OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT ON AND AS OF THE INCREASE EFFECTIVE
DATE, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY
REFER TO AN EARLIER DATE, IN WHICH CASE THEY ARE TRUE AND CORRECT AS OF SUCH
EARLIER DATE, AND (B) NO POTENTIAL EVENT OF DEFAULT OR EVENT OF DEFAULT EXISTS. 
COMPANY SHALL PREPAY ANY REVOLVING LOANS OUTSTANDING ON THE INCREASE EFFECTIVE
DATE (AND PAY ANY ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SUBSECTION 2.6D) TO
THE EXTENT NECESSARY TO KEEP THE OUTSTANDING REVOLVING LOANS RATABLE WITH ANY
REVISED PRO RATA SHARES ARISING FROM ANY NONRATABLE INCREASE IN THE REVOLVING
LOAN COMMITMENTS UNDER THIS SUBSECTION.

 

46

--------------------------------------------------------------------------------


 


F.             CONFLICTING PROVISIONS.  THIS SECTION SHALL SUPERSEDE ANY
PROVISIONS IN SUBSECTION 10.5 OR 10.6 TO THE CONTRARY.

2.11        Extension of Revolving Loan Commitment Termination Date.

Prior to the Revolving Loan Commitment Termination Date, Company may request an
extension of the Revolving Loan Commitment Termination Date by submitting a
request for an extension to the Administrative Agent (an “Extension Request”) no
earlier than 90 days, but no later than 60 days prior to either or both of the
first and second anniversaries of the Closing Date.  The Extension Request must
specify the new Revolving Loan Commitment Termination Date requested by Company
and the date (which must be at least 30 days after the Extension Request is
delivered to the Administrative Agent) as of which the Lenders must respond to
the Extension Request, which date shall not be less than 20 days prior to the
applicable anniversary date (the “Response Date”).  Promptly upon receipt of an
Extension Request, the Agent shall notify each Lender of the contents thereof
and shall request each Lender to approve the Extension Request.  Each Lender
may, in its sole and absolute discretion, approve or deny any Extension
Request.  Each Lender approving the Extension Request (an “Extending Lender”)
shall deliver its written consent no later than the Response Date.  The
Administrative Agent shall provide written notice to Company of the Lenders’
response no later than 15 days prior to the applicable anniversary date.  The
Extending Lenders’ Revolving Loan Commitments (and the Revolving Loan Commitment
Termination Date) shall be extended for one additional year after the Revolving
Loan Commitment Termination Date in effect at the time the Extension Request is
received, including the Revolving Loan Commitment Termination Date as one of the
days in the calculation of the days elapsed; provided that at least 50% of the
Revolving Loan Commitment Amount is extended or otherwise committed to by
Extending Lenders and any new lenders.  Otherwise, the Revolving Loan Commitment
Termination Date shall not be extended.

The Commitment of any Lender that declines an Extension Request or fails to
approve an Extension Request on or prior to the Response Date (a “Declining
Lender”) shall be terminated on the Revolving Loan Commitment Termination Date
in effect at the time the Extension Request is received (without regard to any
extension by other Lenders) and Company shall pay to such Declining Lender all
principal, interest, fees and other amounts owing to such Declining Lender on
the Revolving Loan Commitment Termination Date in effect at the time the
Extension Request is received (without regard to any extension by other
Lenders).  Company shall have the right, on or prior to the applicable
anniversary date, to replace any Declining Lender with a third party financial
institution reasonably acceptable to the Administrative Agent and Company in the
manner set forth in subsection 2.9.


SECTION 3.              LETTERS OF CREDIT

3.1          Issuance of Letters of Credit and Lenders’ Purchase of
Participations Therein.


A.            LETTERS OF CREDIT.  COMPANY MAY REQUEST, IN ACCORDANCE WITH THE
PROVISIONS OF THIS SUBSECTION 3.1, FROM TIME TO TIME DURING THE PERIOD FROM THE
EFFECTIVE DATE TO BUT EXCLUDING THE REVOLVING LOAN COMMITMENT TERMINATION DATE,
THAT ONE OR MORE LENDERS ISSUE LETTERS OF CREDIT FOR THE ACCOUNT OF COMPANY FOR
THE GENERAL CORPORATE PURPOSES OF

 

47

--------------------------------------------------------------------------------


 


COMPANY OR A SUBSIDIARY OF COMPANY.  SUBJECT TO THE TERMS AND CONDITIONS OF THIS
AGREEMENT AND IN RELIANCE UPON THE REPRESENTATIONS AND WARRANTIES OF COMPANY
HEREIN SET FORTH, ANY ONE OR MORE LENDERS MAY, BUT (EXCEPT AS PROVIDED IN
SUBSECTION 3.1B(II)) SHALL NOT BE OBLIGATED TO, ISSUE SUCH LETTERS OF CREDIT IN
ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION 3.1; PROVIDED THAT COMPANY
SHALL NOT REQUEST THAT ANY LENDER ISSUE (AND NO LENDER SHALL ISSUE):

(I)            ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE,
THE TOTAL UTILIZATION OF REVOLVING LOAN COMMITMENTS WOULD EXCEED THE REVOLVING
LOAN COMMITMENT AMOUNT THEN IN EFFECT;

(II)           ANY LETTER OF CREDIT IF, AFTER GIVING EFFECT TO SUCH ISSUANCE,
THE LETTER OF CREDIT USAGE WOULD EXCEED $50,000,000;

(III)          ANY LETTER OF CREDIT HAVING AN EXPIRATION DATE LATER THAN THE
EARLIER OF (A) FIVE DAYS PRIOR TO THE REVOLVING LOAN COMMITMENT TERMINATION DATE
AND (B) THE DATE WHICH IS ONE YEAR FROM THE DATE OF ISSUANCE OF SUCH LETTER OF
CREDIT; PROVIDED THAT THE IMMEDIATELY PRECEDING CLAUSE (B) SHALL NOT PREVENT ANY
ISSUING LENDER FROM AGREEING THAT A LETTER OF CREDIT WILL AUTOMATICALLY BE
EXTENDED FOR ONE OR MORE SUCCESSIVE PERIODS NOT TO EXCEED ONE YEAR EACH UNLESS
SUCH ISSUING LENDER ELECTS NOT TO EXTEND FOR ANY SUCH ADDITIONAL PERIOD; AND
PROVIDED, FURTHER THAT SUCH ISSUING LENDER SHALL ELECT NOT TO EXTEND SUCH LETTER
OF CREDIT IF IT HAS KNOWLEDGE THAT AN EVENT OF DEFAULT HAS OCCURRED AND IS
CONTINUING (AND HAS NOT BEEN WAIVED IN ACCORDANCE WITH SUBSECTION 10.6) AT THE
TIME SUCH ISSUING LENDER MUST ELECT WHETHER OR NOT TO ALLOW SUCH EXTENSION; OR

(IV)          ANY LETTER OF CREDIT DENOMINATED IN A CURRENCY OTHER THAN DOLLARS.

Notwithstanding anything contained in this Agreement, no Issuing Lender shall be
under any obligation to issue any Letter of Credit if (i) the Issuing Lender has
received written notice that the conditions precedent set forth in subsection
4.3 have not been satisfied or (ii) a default of any Lender’s obligations to
fund under subsection 3.3C exists or any Lender is at such time a Defaulting
Lender hereunder, unless the Issuing Lender has entered into satisfactory
arrangements with Company or such Lender to eliminate the Issuing Lender’s risk
with respect to such Lender.


B.            MECHANICS OF ISSUANCE.

(I)            REQUEST FOR ISSUANCE.  WHENEVER COMPANY DESIRES THE ISSUANCE OF A
LETTER OF CREDIT, IT SHALL DELIVER TO THE PROPOSED ISSUING LENDER (WITH A COPY
TO ADMINISTRATIVE AGENT IF ADMINISTRATIVE AGENT IS NOT THE PROPOSED ISSUING
LENDER) A REQUEST FOR ISSUANCE NO LATER THAN 1:00 P.M. (MINNEAPOLIS TIME) AT
LEAST FIVE BUSINESS DAYS OR SUCH SHORTER PERIOD AS MAY BE AGREED TO BY THE
ISSUING LENDER IN ANY PARTICULAR INSTANCE, IN ADVANCE OF THE PROPOSED DATE OF
ISSUANCE.  THE ISSUING LENDER, IN ITS REASONABLE DISCRETION, MAY REQUIRE CHANGES
IN THE TEXT OF THE PROPOSED LETTER OF CREDIT OR ANY DOCUMENTS DESCRIBED IN OR
ATTACHED TO THE REQUEST FOR ISSUANCE.  IN FURTHERANCE OF THE PROVISIONS OF
SUBSECTION 10.8, AND NOT IN LIMITATION THEREOF, COMPANY MAY SUBMIT REQUESTS FOR
ISSUANCE BY TELEFACSIMILE AND ADMINISTRATIVE AGENT AND ISSUING LENDERS MAY RELY
AND ACT UPON ANY SUCH REQUEST FOR ISSUANCE WITHOUT RECEIVING AN ORIGINAL SIGNED
COPY THEREOF.

 

48

--------------------------------------------------------------------------------


 

Company shall notify the applicable Issuing Lender (and Administrative Agent, if
Administrative Agent is not such Issuing Lender) prior to the issuance of any
Letter of Credit in the event that any of the matters to which Company is
required to certify in the applicable Request for Issuance is no longer true and
correct as of the proposed date of issuance of such Letter of Credit, and upon
the issuance of any Letter of Credit Company shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which
Company is required to certify in the applicable Request for Issuance.

(II)           DETERMINATION OF ISSUING LENDER.  UPON RECEIPT BY A PROPOSED
ISSUING LENDER OF A REQUEST FOR ISSUANCE PURSUANT TO SUBSECTION 3.1B(I)
REQUESTING THE ISSUANCE OF A LETTER OF CREDIT, (A) IN THE EVENT ADMINISTRATIVE
AGENT IS THE PROPOSED ISSUING LENDER, ADMINISTRATIVE AGENT SHALL BE THE ISSUING
LENDER WITH RESPECT TO SUCH LETTER OF CREDIT AND SHALL ISSUE SUCH LETTER OF
CREDIT, NOTWITHSTANDING THE FACT THAT THE LETTER OF CREDIT USAGE WITH RESPECT TO
SUCH LETTER OF CREDIT AND WITH RESPECT TO ALL OTHER LETTERS OF CREDIT ISSUED BY
ADMINISTRATIVE AGENT, WHEN AGGREGATED WITH ADMINISTRATIVE AGENT’S OUTSTANDING
REVOLVING LOANS AND SWING LINE LOANS, MAY EXCEED THE AMOUNT OF ADMINISTRATIVE
AGENT’S REVOLVING LOAN COMMITMENT THEN IN EFFECT; AND (B) IN THE EVENT ANY OTHER
LENDER IS THE PROPOSED ISSUING LENDER, SUCH LENDER SHALL PROMPTLY NOTIFY COMPANY
AND ADMINISTRATIVE AGENT WHETHER OR NOT, IN ITS SOLE DISCRETION, IT HAS ELECTED
TO ISSUE SUCH LETTER OF CREDIT, AND (1) IF SUCH LENDER SO ELECTS TO ISSUE SUCH
LETTER OF CREDIT IT SHALL BE THE ISSUING LENDER WITH RESPECT THERETO AND (2) IF
SUCH LENDER FAILS TO SO PROMPTLY NOTIFY COMPANY AND ADMINISTRATIVE AGENT OR
DECLINES TO ISSUE SUCH LETTER OF CREDIT, COMPANY MAY REQUEST ADMINISTRATIVE
AGENT OR ANOTHER LENDER TO BE THE ISSUING LENDER WITH RESPECT TO SUCH LETTER OF
CREDIT IN ACCORDANCE WITH THE PROVISIONS OF THIS SUBSECTION 3.1B.

(III)          ISSUANCE OF LETTER OF CREDIT.  UPON SATISFACTION OR WAIVER (IN
ACCORDANCE WITH SUBSECTION 10.6) OF THE CONDITIONS SET FORTH IN SUBSECTION 4.3,
THE ISSUING LENDER SHALL ISSUE THE REQUESTED LETTER OF CREDIT IN ACCORDANCE WITH
THE ISSUING LENDER’S STANDARD OPERATING PROCEDURES.

(IV)          NOTIFICATION TO LENDERS.  UPON THE ISSUANCE OF OR AMENDMENT TO ANY
LETTER OF CREDIT THE APPLICABLE ISSUING LENDER SHALL PROMPTLY NOTIFY
ADMINISTRATIVE AGENT AND COMPANY OF SUCH ISSUANCE OR AMENDMENT IN WRITING AND
SUCH NOTICE SHALL BE ACCOMPANIED BY A COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.  UPON RECEIPT OF SUCH NOTICE (OR, IF ADMINISTRATIVE AGENT IS THE
ISSUING LENDER, TOGETHER WITH SUCH NOTICE), ADMINISTRATIVE AGENT SHALL NOTIFY
EACH LENDER IN WRITING OF SUCH ISSUANCE OR AMENDMENT AND THE AMOUNT OF SUCH
LENDER’S RESPECTIVE PARTICIPATION IN SUCH  LETTER OF CREDIT OR AMENDMENT, AND,
IF SO REQUESTED BY A LENDER, ADMINISTRATIVE AGENT SHALL PROVIDE SUCH LENDER WITH
A COPY OF SUCH LETTER OF CREDIT OR AMENDMENT.  IN THE EVENT THAT ISSUING LENDER
IS OTHER THAN ADMINISTRATIVE AGENT, SUCH ISSUING LENDER WILL SEND BY FACSIMILE
TRANSMISSION TO ADMINISTRATIVE AGENT, PROMPTLY UPON THE FIRST BUSINESS DAY OF
EACH WEEK, A REPORT OF ITS DAILY AGGREGATE MAXIMUM AMOUNT AVAILABLE FOR DRAWING
UNDER COMMERCIAL LETTERS OF CREDIT FOR THE PREVIOUS WEEK.  UPON RECEIPT OF SUCH
REPORT, ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER IN WRITING OF THE CONTENTS
THEREOF.

 

49

--------------------------------------------------------------------------------


 


C.            LENDERS’ PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT. 
IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF CREDIT, EACH LENDER SHALL BE
DEEMED TO, AND HEREBY AGREES TO, HAVE IRREVOCABLY PURCHASED FROM THE ISSUING
LENDER A PARTICIPATION IN SUCH LETTER OF CREDIT AND ANY DRAWINGS HONORED
THEREUNDER IN AN AMOUNT EQUAL TO SUCH LENDER’S PRO RATA SHARE OF THE MAXIMUM
AMOUNT THAT IS OR AT ANY TIME MAY BECOME AVAILABLE TO BE DRAWN THEREUNDER.

3.2          Letter of Credit Fees.

Company agrees to pay the following amounts with respect to Letters of Credit
issued hereunder:

(I)            WITH RESPECT TO EACH LETTER OF CREDIT, (A) A FRONTING FEE,
PAYABLE DIRECTLY TO THE APPLICABLE ISSUING LENDER FOR ITS OWN ACCOUNT, IN AN
AMOUNT AGREED TO BETWEEN COMPANY AND THE APPLICABLE ISSUING LENDER AND (B) A
LETTER OF CREDIT FEE, PAYABLE TO ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
LENDERS, EQUAL TO THE APPLICABLE EURODOLLAR RATE MARGIN PLUS, FOR AS LONG AS ANY
INCREASED RATES OF INTEREST APPLY PURSUANT TO SUBSECTION 2.2E, 2% PER ANNUM,
MULTIPLIED BY THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER OF
CREDIT, EACH SUCH FRONTING FEE OR LETTER OF CREDIT FEE TO BE PAYABLE IN ARREARS
ON AND TO (BUT EXCLUDING) THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER
AND DECEMBER OF EACH YEAR AND COMPUTED ON THE BASIS OF A 360-DAY YEAR FOR THE
ACTUAL NUMBER OF DAYS ELAPSED; AND

(II)           WITH RESPECT TO THE ISSUANCE, AMENDMENT OR TRANSFER OF EACH
LETTER OF CREDIT AND EACH PAYMENT OF A DRAWING MADE THEREUNDER (WITHOUT
DUPLICATION OF THE FEES PAYABLE UNDER CLAUSE (I) ABOVE), DOCUMENTARY AND
PROCESSING CHARGES PAYABLE DIRECTLY TO THE APPLICABLE ISSUING LENDER FOR ITS OWN
ACCOUNT IN ACCORDANCE WITH SUCH ISSUING LENDER’S STANDARD SCHEDULE FOR SUCH
CHARGES IN EFFECT AT THE TIME OF SUCH ISSUANCE, AMENDMENT, TRANSFER OR PAYMENT,
AS THE CASE MAY BE.

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

3.3          Drawings and Reimbursement of Amounts Paid Under Letters of Credit.


A.            RESPONSIBILITY OF ISSUING LENDER WITH RESPECT TO DRAWINGS.  IN
DETERMINING WHETHER TO HONOR ANY DRAWING UNDER ANY LETTER OF CREDIT BY THE
BENEFICIARY THEREOF, THE ISSUING LENDER SHALL BE RESPONSIBLE ONLY TO EXAMINE THE
DOCUMENTS DELIVERED UNDER SUCH LETTER OF CREDIT WITH REASONABLE CARE SO AS TO
ASCERTAIN WHETHER THEY APPEAR ON THEIR FACE TO BE IN ACCORDANCE WITH THE TERMS
AND CONDITIONS OF SUCH LETTER OF CREDIT.


B.            REIMBURSEMENT BY COMPANY OF AMOUNTS PAID UNDER LETTERS OF CREDIT. 
IN THE EVENT AN ISSUING LENDER HAS DETERMINED TO HONOR A DRAWING UNDER A LETTER
OF CREDIT ISSUED BY IT, SUCH ISSUING LENDER SHALL IMMEDIATELY NOTIFY COMPANY AND
ADMINISTRATIVE AGENT, AND COMPANY SHALL REIMBURSE SUCH ISSUING LENDER ON OR
BEFORE THE BUSINESS DAY IMMEDIATELY FOLLOWING THE DATE ON WHICH SUCH DRAWING IS
HONORED (THE “REIMBURSEMENT DATE”) IN AN AMOUNT IN DOLLARS AND IN SAME DAY FUNDS
EQUAL TO THE AMOUNT OF SUCH PAYMENT; PROVIDED THAT, ANYTHING CONTAINED IN THIS
AGREEMENT TO THE CONTRARY NOTWITHSTANDING, (I) UNLESS COMPANY

 

50

--------------------------------------------------------------------------------


 


SHALL HAVE NOTIFIED ADMINISTRATIVE AGENT AND SUCH ISSUING LENDER PRIOR TO 12:00
NOON (MINNEAPOLIS TIME) ON THE DATE SUCH DRAWING IS HONORED THAT COMPANY INTENDS
TO REIMBURSE SUCH ISSUING LENDER FOR THE AMOUNT OF SUCH PAYMENT WITH FUNDS OTHER
THAN THE PROCEEDS OF REVOLVING LOANS, COMPANY SHALL BE DEEMED TO HAVE GIVEN A
TIMELY NOTICE OF REVOLVING BORROWING TO ADMINISTRATIVE AGENT REQUESTING LENDERS
TO MAKE REVOLVING LOANS THAT ARE BASE RATE LOANS ON THE REIMBURSEMENT DATE IN AN
AMOUNT IN DOLLARS EQUAL TO THE AMOUNT OF SUCH PAYMENT AND (II) SUBJECT TO
SATISFACTION OR WAIVER OF THE CONDITIONS SPECIFIED IN SUBSECTION 4.2, LENDERS
SHALL, ON THE REIMBURSEMENT DATE, MAKE REVOLVING LOANS THAT ARE BASE RATE LOANS
IN THE AMOUNT OF SUCH PAYMENT, THE PROCEEDS OF WHICH SHALL BE APPLIED DIRECTLY
BY ADMINISTRATIVE AGENT TO REIMBURSE SUCH ISSUING LENDER FOR THE AMOUNT OF SUCH
PAYMENT; AND PROVIDED, FURTHER THAT IF FOR ANY REASON PROCEEDS OF REVOLVING
LOANS ARE NOT RECEIVED BY SUCH ISSUING LENDER ON THE REIMBURSEMENT DATE IN AN
AMOUNT EQUAL TO THE AMOUNT OF SUCH PAYMENT, COMPANY SHALL REIMBURSE SUCH ISSUING
LENDER, ON DEMAND, IN AN AMOUNT IN SAME DAY FUNDS EQUAL TO THE EXCESS OF THE
AMOUNT OF SUCH PAYMENT OVER THE AGGREGATE AMOUNT OF SUCH REVOLVING LOANS, IF
ANY, WHICH ARE SO RECEIVED.  NOTHING IN THIS SUBSECTION 3.3B SHALL BE DEEMED TO
RELIEVE ANY LENDER FROM ITS OBLIGATION TO MAKE REVOLVING LOANS ON THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, AND COMPANY SHALL RETAIN ANY AND ALL
RIGHTS IT MAY HAVE AGAINST ANY LENDER RESULTING FROM THE FAILURE OF SUCH LENDER
TO MAKE SUCH REVOLVING LOANS UNDER THIS SUBSECTION 3.3B.  DURING THE CONTINUANCE
OF AN EVENT OF DEFAULT, IF ADMINISTRATIVE AGENT RECEIVES ANY CASH COLLATERAL IN
RESPECT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH CASH COLLATERAL SHALL BE HELD
BY ADMINISTRATIVE AGENT FOR THE RATABLE BENEFIT OF THE LENDERS.


C.            PAYMENT BY LENDERS OF UNREIMBURSED AMOUNTS PAID UNDER LETTERS OF
CREDIT.

(I)            PAYMENT BY LENDERS.  IN THE EVENT THAT COMPANY SHALL FAIL FOR ANY
REASON TO REIMBURSE ANY ISSUING LENDER AS PROVIDED IN SUBSECTION 3.3B IN AN
AMOUNT  EQUAL TO THE AMOUNT OF ANY PAYMENT BY SUCH ISSUING LENDER UNDER A LETTER
OF CREDIT ISSUED BY IT, SUCH ISSUING LENDER SHALL PROMPTLY NOTIFY ADMINISTRATIVE
AGENT, WHO SHALL PROMPTLY NOTIFY EACH LENDER OF THE UNREIMBURSED AMOUNT OF SUCH
HONORED DRAWING AND OF SUCH LENDER’S RESPECTIVE PARTICIPATION THEREIN BASED ON
SUCH LENDER’S PRO RATA SHARE (AFTER GIVING EFFECT TO ANY REVOLVING LOANS MADE BY
SUCH LENDER UNDER SUBSECTION 3.3B IN RESPECT OF SUCH DRAWING).  EACH LENDER
(OTHER THAN SUCH ISSUING LENDER) SHALL MAKE AVAILABLE TO ADMINISTRATIVE AGENT AN
AMOUNT EQUAL TO ITS RESPECTIVE PARTICIPATION, IN DOLLARS, IN SAME DAY FUNDS, AT
THE FUNDING AND PAYMENT OFFICE, NOT LATER THAN 1:00 P.M. (MINNEAPOLIS TIME) ON
THE FIRST BUSINESS DAY AFTER THE DATE NOTIFIED BY ADMINISTRATIVE AGENT, AND
ADMINISTRATIVE AGENT SHALL MAKE AVAILABLE TO SUCH ISSUING LENDER IN DOLLARS, IN
SAME DAY FUNDS, AT THE OFFICE OF SUCH ISSUING LENDER ON SUCH BUSINESS DAY THE
AGGREGATE AMOUNT OF THE PAYMENTS SO RECEIVED BY ADMINISTRATIVE AGENT.  IN THE
EVENT THAT ANY LENDER FAILS TO MAKE AVAILABLE TO ADMINISTRATIVE AGENT ON SUCH
BUSINESS DAY THE AMOUNT OF SUCH LENDER’S PARTICIPATION IN SUCH LETTER OF CREDIT
AS PROVIDED IN THIS SUBSECTION 3.3C, SUCH ISSUING LENDER SHALL BE ENTITLED TO
RECOVER SUCH AMOUNT ON DEMAND FROM SUCH LENDER TOGETHER WITH INTEREST THEREON AT
THE RATE CUSTOMARILY USED BY SUCH ISSUING LENDER FOR THE CORRECTION OF ERRORS
AMONG BANKS FOR THREE BUSINESS DAYS AND THEREAFTER AT THE BASE RATE.  NOTHING IN
THIS SUBSECTION 3.3C SHALL BE DEEMED TO PREJUDICE THE RIGHT OF ADMINISTRATIVE
AGENT TO RECOVER, FOR THE BENEFIT OF LENDERS, FROM ANY ISSUING LENDER ANY
AMOUNTS MADE AVAILABLE TO SUCH ISSUING LENDER PURSUANT TO THIS SUBSECTION

 

51

--------------------------------------------------------------------------------


 

3.3C IN THE EVENT THAT IT IS DETERMINED BY THE FINAL JUDGMENT OF A COURT OF
COMPETENT JURISDICTION THAT THE PAYMENT WITH RESPECT TO A LETTER OF CREDIT BY
SUCH ISSUING LENDER IN RESPECT OF WHICH PAYMENTS WERE MADE BY LENDERS
CONSTITUTED GROSS NEGLIGENCE OR WILLFUL MISCONDUCT ON THE PART OF SUCH ISSUING
LENDER.

(II)           DISTRIBUTION TO LENDERS OF REIMBURSEMENTS RECEIVED FROM COMPANY. 
IN THE EVENT ANY ISSUING LENDER SHALL HAVE BEEN REIMBURSED BY OTHER LENDERS
PURSUANT TO SUBSECTION 3.3C(I) FOR ALL OR ANY PORTION OF ANY PAYMENT BY SUCH
ISSUING LENDER UNDER A LETTER OF CREDIT ISSUED BY IT, AND ADMINISTRATIVE AGENT
OR SUCH ISSUING LENDER THEREAFTER RECEIVES ANY PAYMENTS FROM COMPANY IN
REIMBURSEMENT OF SUCH PAYMENT UNDER THE LETTER OF CREDIT, TO THE EXTENT ANY SUCH
PAYMENT IS RECEIVED BY SUCH ISSUING LENDER, IT SHALL DISTRIBUTE SUCH PAYMENT TO
ADMINISTRATIVE AGENT, AND ADMINISTRATIVE AGENT SHALL DISTRIBUTE TO EACH OTHER
LENDER THAT HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER SUBSECTION 3.3C(I) WITH
RESPECT TO SUCH PAYMENT SUCH LENDER’S PRO RATA SHARE OF ALL PAYMENTS
SUBSEQUENTLY RECEIVED BY ADMINISTRATIVE AGENT OR BY SUCH ISSUING LENDER FROM
COMPANY.  ANY SUCH DISTRIBUTION SHALL BE MADE TO A LENDER AT THE ACCOUNT
SPECIFIED IN SUBSECTION 2.4B(III).


D.            INTEREST ON AMOUNTS PAID UNDER LETTERS OF CREDIT.

(I)            PAYMENT OF INTEREST BY COMPANY.  COMPANY AGREES TO PAY TO
ADMINISTRATIVE AGENT, WITH RESPECT TO PAYMENTS UNDER ANY LETTERS OF CREDIT
ISSUED BY ANY ISSUING LENDER, INTEREST ON THE AMOUNT PAID BY SUCH ISSUING LENDER
IN RESPECT OF EACH SUCH PAYMENT FROM THE DATE A DRAWING IS HONORED TO BUT
EXCLUDING THE DATE SUCH AMOUNT IS REIMBURSED BY COMPANY (INCLUDING ANY SUCH
REIMBURSEMENT OUT OF THE PROCEEDS OF REVOLVING LOANS PURSUANT TO SUBSECTION
3.3B) AT A RATE EQUAL TO (A) FOR THE PERIOD FROM THE DATE SUCH DRAWING IS
HONORED TO BUT EXCLUDING THE REIMBURSEMENT DATE, THE RATE THEN IN EFFECT UNDER
THIS AGREEMENT WITH RESPECT TO BASE RATE LOANS AND (B) THEREAFTER, A RATE WHICH
IS 2% PER ANNUM IN EXCESS OF THE RATE OF INTEREST OTHERWISE PAYABLE UNDER THIS
AGREEMENT WITH RESPECT TO BASE RATE LOANS.  INTEREST PAYABLE PURSUANT TO THIS
SUBSECTION 3.3D(I) SHALL BE COMPUTED ON THE BASIS OF A 365-DAY YEAR (OR 366-DAY
YEAR IN CASE OF A LEAP YEAR) FOR THE ACTUAL NUMBER OF DAYS ELAPSED IN THE PERIOD
DURING WHICH IT ACCRUES AND SHALL BE PAYABLE ON DEMAND OR, IF NO DEMAND IS MADE,
ON THE DATE ON WHICH THE RELATED DRAWING UNDER A LETTER OF CREDIT IS REIMBURSED
IN FULL.

(II)           DISTRIBUTION OF INTEREST PAYMENTS BY ADMINISTRATIVE AGENT. 
PROMPTLY UPON RECEIPT BY ADMINISTRATIVE AGENT OF ANY PAYMENT OF INTEREST
PURSUANT TO SUBSECTION 3.3D(I) WITH RESPECT TO A PAYMENT UNDER A LETTER OF
CREDIT, (A) ADMINISTRATIVE AGENT SHALL DISTRIBUTE TO (X) EACH LENDER (INCLUDING
THE ISSUING LENDER) OUT OF THE INTEREST RECEIVED BY ADMINISTRATIVE AGENT IN
RESPECT OF THE PERIOD FROM THE DATE SUCH DRAWING IS HONORED TO BUT EXCLUDING THE
DATE ON WHICH THE APPLICABLE ISSUING LENDER IS REIMBURSED FOR THE AMOUNT OF SUCH
PAYMENT (INCLUDING ANY SUCH REIMBURSEMENT OUT OF THE PROCEEDS OF REVOLVING LOANS
PURSUANT TO SUBSECTION 3.3B), THE AMOUNT THAT SUCH LENDER WOULD HAVE BEEN
ENTITLED TO RECEIVE IN RESPECT OF THE LETTER OF CREDIT FEE THAT WOULD HAVE BEEN
PAYABLE IN RESPECT OF SUCH LETTER OF CREDIT FOR SUCH PERIOD PURSUANT TO
SUBSECTION 3.2 IF NO DRAWING HAD BEEN HONORED UNDER SUCH LETTER OF CREDIT, AND
(Y) SUCH ISSUING LENDER THE AMOUNT, IF ANY, REMAINING AFTER PAYMENT OF THE
AMOUNTS APPLIED PURSUANT TO CLAUSE (X),

 

52

--------------------------------------------------------------------------------


 

AND (B) IN THE EVENT SUCH ISSUING LENDER SHALL HAVE BEEN REIMBURSED BY OTHER
LENDERS PURSUANT TO SUBSECTION 3.3C(I) FOR ALL OR ANY PORTION OF SUCH PAYMENT,
ADMINISTRATIVE AGENT SHALL DISTRIBUTE TO EACH LENDER (INCLUDING SUCH ISSUING
LENDER) THAT HAS PAID ALL AMOUNTS PAYABLE BY IT UNDER SUBSECTION 3.3C(I) WITH
RESPECT TO SUCH PAYMENT SUCH LENDER’S PRO RATA SHARE OF ANY INTEREST RECEIVED BY
ADMINISTRATIVE AGENT IN RESPECT OF THAT PORTION OF SUCH PAYMENT SO MADE BY
LENDERS FOR THE PERIOD FROM THE DATE ON WHICH SUCH ISSUING LENDER WAS SO
REIMBURSED TO BUT EXCLUDING THE DATE ON WHICH SUCH PORTION OF SUCH PAYMENT IS
REIMBURSED BY COMPANY.  ANY SUCH DISTRIBUTION SHALL BE MADE TO A LENDER AT THE
ACCOUNT SPECIFIED IN SUBSECTION 2.4B(III).

3.4          Obligations Absolute.

The obligation of Company to reimburse each Issuing Lender for payments under
the Letters of Credit issued by it and to repay any Revolving Loans made by
Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF ANY LETTER OF CREDIT;

(II)           THE EXISTENCE OF ANY CLAIM, SET-OFF, DEFENSE OR OTHER RIGHT WHICH
COMPANY OR ANY LENDER MAY HAVE AT ANY TIME AGAINST A BENEFICIARY OR ANY
TRANSFEREE OF ANY LETTER OF CREDIT (OR ANY PERSONS FOR WHOM ANY SUCH TRANSFEREE
MAY BE ACTING), ANY ISSUING LENDER OR OTHER LENDER OR ANY OTHER PERSON OR, IN
THE CASE OF A LENDER, AGAINST COMPANY, WHETHER IN CONNECTION WITH THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY UNRELATED TRANSACTION
(INCLUDING ANY UNDERLYING TRANSACTION BETWEEN COMPANY OR ONE OF ITS SUBSIDIARIES
AND THE BENEFICIARY FOR WHICH ANY LETTER OF CREDIT WAS PROCURED);

(III)          ANY DRAFT OR OTHER DOCUMENT PRESENTED UNDER ANY LETTER OF CREDIT
PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT IN ANY RESPECT OR ANY
STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY RESPECT;

(IV)          PAYMENT BY THE APPLICABLE ISSUING LENDER UNDER ANY LETTER OF
CREDIT AGAINST PRESENTATION OF A DRAFT OR OTHER DOCUMENT WHICH DOES NOT
SUBSTANTIALLY COMPLY WITH THE TERMS OF SUCH LETTER OF CREDIT;

(V)           ANY ADVERSE CHANGE IN THE BUSINESS, OPERATIONS, PROPERTIES,
ASSETS, CONDITION (FINANCIAL OR OTHERWISE) OR PROSPECTS OF COMPANY OR ANY OF ITS
SUBSIDIARIES;

(VI)          ANY BREACH OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BY ANY
PARTY THERETO;

(VII)         ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING; OR

(VIII)        THE FACT THAT AN EVENT OF DEFAULT OR A POTENTIAL EVENT OF DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING;

 

53

--------------------------------------------------------------------------------


 

provided, in each case, that payment by the applicable Issuing Lender under the
applicable Letter of Credit shall not have constituted gross negligence or
willful misconduct of such Issuing Lender under the circumstances in question
(as determined by a final judgment of a court of competent jurisdiction).

3.5          Nature of Issuing Lenders’ Duties.

As between Company and any Issuing Lender, Company assumes all risks of the acts
and omissions of, or misuse of the Letters of Credit issued by such Issuing
Lender by, the respective beneficiaries of such Letters of Credit.  In
furtherance and not in limitation of the foregoing, such Issuing Lender shall
not be responsible for:  (i) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document submitted by any party in connection
with the application for and issuance of any such Letter of Credit, even if it
should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged; (ii) the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
such Letter of Credit or the rights or benefits thereunder or proceeds thereof,
in whole or in part, which may prove to be invalid or ineffective for any
reason; (iii) failure of the beneficiary of any such Letter of Credit to comply
fully with any conditions required in order to draw upon such Letter of Credit;
(iv) errors, omissions, interruptions or delays in transmission or delivery of
any messages, by mail, cable, telegraph, telex or otherwise, whether or not they
be in cipher; (v) errors in interpretation of technical terms; (vi) any loss or
delay in the transmission or otherwise of any document required in order to make
a drawing under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of such Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of such Issuing Lender’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by any Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put such Issuing Lender under any resulting
liability to Company.

Notwithstanding anything to the contrary contained in this subsection 3.5,
Company shall retain any and all rights it may have against any Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of such Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

3.6          Applicability of UCP.


UNLESS OTHERWISE EXPRESSLY AGREED BY THE ISSUING LENDER AND COMPANY WHEN A
LETTER OF CREDIT IS ISSUED, THE RULES OF THE UNIFORM CUSTOMS AND PRACTICE FOR
DOCUMENTARY CREDITS (UCP 500) (THE “UCP”), AS MOST RECENTLY PUBLISHED BY THE
INTERNATIONAL CHAMBER OF COMMERCE AT THE TIME OF ISSUANCE, SHALL APPLY TO EACH
LETTER OF CREDIT.

 

54

--------------------------------------------------------------------------------


 


SECTION 4.              CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

4.1          Conditions to Closing.

This Agreement shall become effective subject to prior or concurrent
satisfaction of the following conditions, upon which the Closing Date shall
occur:


A.            LOAN DOCUMENTS.  COMPANY SHALL DELIVER TO LENDERS (OR TO
ADMINISTRATIVE AGENT WITH SUFFICIENT ORIGINALLY EXECUTED COPIES, WHERE
APPROPRIATE, FOR EACH LENDER) THE FOLLOWING WITH RESPECT TO COMPANY, EACH,
UNLESS OTHERWISE NOTED, DATED THE DATE HEREOF:

(I)            COPIES OF THE ORGANIZATIONAL DOCUMENTS OF COMPANY, CERTIFIED BY
THE SECRETARY OF STATE OF ITS JURISDICTION OF ORGANIZATION OR, IF SUCH DOCUMENT
IS OF A TYPE THAT MAY NOT BE SO CERTIFIED, CERTIFIED BY THE SECRETARY OR SIMILAR
OFFICER OF COMPANY, TOGETHER WITH A GOOD STANDING CERTIFICATE FROM THE SECRETARY
OF STATE OF ITS JURISDICTION OF ORGANIZATION DATED A RECENT DATE PRIOR TO THE
DATE HEREOF;

(II)           RESOLUTIONS OF THE GOVERNING BODY OF COMPANY APPROVING AND
AUTHORIZING THE EXECUTION, DELIVERY AND PERFORMANCE OF THE LOAN DOCUMENTS,
CERTIFIED AS OF THE DATE HEREOF BY THE SECRETARY OR SIMILAR OFFICER OF COMPANY
AS BEING IN FULL FORCE AND EFFECT WITHOUT MODIFICATION OR AMENDMENT;

(III)          SIGNATURE AND INCUMBENCY CERTIFICATES OF THE OFFICERS OF COMPANY
EXECUTING THE LOAN DOCUMENTS;

(IV)          EXECUTED ORIGINALS OF THE LOAN DOCUMENTS; AND

(V)           SUCH OTHER OPINIONS, DOCUMENTS OR MATERIALS AS ADMINISTRATIVE
AGENT OR ANY LENDER MAY REASONABLY REQUEST.


B.            FEES.  COMPANY SHALL HAVE PAID TO ADMINISTRATIVE AGENT, FOR
DISTRIBUTION (AS APPROPRIATE) TO ADMINISTRATIVE AGENT, THE SYNDICATION AGENT AND
LENDERS, THE FEES PAYABLE ON THE DATE HEREOF REFERRED TO IN SUBSECTION 2.3.


C.            REPRESENTATIONS AND WARRANTIES.  COMPANY SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT AN OFFICER’S CERTIFICATE, IN FORM AND SUBSTANCE
SATISFACTORY TO ADMINISTRATIVE AGENT, TO THE EFFECT THAT THE REPRESENTATIONS AND
WARRANTIES IN SECTION 5 ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS ON AND AS
OF THE DATE HEREOF TO THE SAME EXTENT AS THOUGH MADE ON AND AS OF THAT DATE (OR,
TO THE EXTENT SUCH REPRESENTATIONS AND WARRANTIES SPECIFICALLY RELATE TO AN
EARLIER DATE, THAT SUCH REPRESENTATIONS AND WARRANTIES WERE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF SUCH EARLIER DATE); PROVIDED THAT, IF A
REPRESENTATION AND WARRANTY IS QUALIFIED AS TO MATERIALITY, THE APPLICABLE
MATERIALITY QUALIFIER SET FORTH ABOVE SHALL BE DISREGARDED WITH RESPECT TO SUCH
REPRESENTATION AND WARRANTY FOR PURPOSES OF THIS CONDITION.

 

55

--------------------------------------------------------------------------------


 


D.            FINANCIAL STATEMENTS.  LENDERS SHALL HAVE RECEIVED FROM COMPANY
AUDITED FINANCIAL STATEMENTS FOR THE YEAR ENDED DECEMBER 31, 2004 AND UNAUDITED
FINANCIAL STATEMENTS FOR THE FISCAL QUARTER ENDED JUNE 30, 2005 OF COMPANY AND
ITS SUBSIDIARIES IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT.


E.             OPINIONS OF COUNSEL.  LENDERS SHALL HAVE RECEIVED EXECUTED COPIES
OF THE OPINION OF CLEARY GOTTLIEB STEEN & HAMILTON LLP, COUNSEL FOR COMPANY, AND
JOHN JUNEK, ESQ., EXECUTIVE VICE PRESIDENT AND GENERAL COUNSEL OF COMPANY, EACH
DATED AS OF THE DATE HEREOF AND IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO
ADMINISTRATIVE AGENT.


F.             SOLVENCY ASSURANCES.  ADMINISTRATIVE AGENT AND LENDERS SHALL HAVE
RECEIVED AN OFFICER’S CERTIFICATE OF COMPANY DATED AS OF THE DATE HEREOF AS TO
SOLVENCY MATTERS IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT.


G.            DEBT RATINGS.  COMPANY SHALL HAVE FURNISHED TO ADMINISTRATIVE
AGENT A LETTER OR A PUBLIC STATEMENT FROM EITHER S&P OR MOODY’S STATING THAT
AFTER THE SPIN-OFF TRANSACTION AND SUBJECT TO THE CONDITIONS IN SUCH LETTER(S)
(WHICH CONDITIONS SHALL BE SATISFACTORY TO ADMINISTRATIVE AGENT), COMPANY SHALL
HAVE A DEBT RATING OF NOT LESS THAN A- OR A3, RESPECTIVELY, AND NEITHER S&P’S
NOR MOODY’S DEBT RATING SHALL BE LESS THAN BBB+ OR BAA1, RESPECTIVELY.


H.            NECESSARY GOVERNMENTAL AUTHORIZATIONS AND CONSENTS; EXPIRATION OF
WAITING PERIODS, ETC.  COMPANY SHALL HAVE OBTAINED ALL GOVERNMENTAL
AUTHORIZATIONS AND ALL CONSENTS OF OTHER PERSONS, IN EACH CASE THAT ARE
NECESSARY OR ADVISABLE IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE
LOAN DOCUMENTS AND ALL GOVERNMENTAL AUTHORIZATIONS AND CONSENTS NECESSARY FOR
THE CONTINUED OPERATION OF THE BUSINESS CONDUCTED BY COMPANY AND ITS
SUBSIDIARIES IN SUBSTANTIALLY THE SAME MANNER AS CONDUCTED PRIOR TO THE DATE
HEREOF.  EACH SUCH GOVERNMENTAL AUTHORIZATION AND CONSENT SHALL BE IN FULL FORCE
AND EFFECT, EXCEPT IN A CASE WHERE THE FAILURE TO OBTAIN OR MAINTAIN A
GOVERNMENTAL AUTHORIZATION OR CONSENT, EITHER INDIVIDUALLY OR IN THE AGGREGATE,
WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.  ALL
APPLICABLE WAITING PERIODS SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN OR
THREATENED BY ANY COMPETENT AUTHORITY THAT WOULD RESTRAIN, PREVENT OR OTHERWISE
IMPOSE ADVERSE CONDITIONS ON THE TRANSACTIONS CONTEMPLATED BY THE LOAN DOCUMENTS
OR THE FINANCING THEREOF.  NO ACTION, REQUEST FOR STAY, PETITION FOR REVIEW OR
REHEARING, RECONSIDERATION, OR APPEAL WITH RESPECT TO ANY OF THE FOREGOING SHALL
BE PENDING.


I.              COMPLETION OF PROCEEDINGS.  ALL CORPORATE AND OTHER PROCEEDINGS
TAKEN OR TO BE TAKEN IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
ALL DOCUMENTS INCIDENTAL THERETO NOT PREVIOUSLY FOUND ACCEPTABLE BY
ADMINISTRATIVE AGENT, ACTING ON BEHALF OF LENDERS, AND ITS COUNSEL SHALL BE
SATISFACTORY IN FORM AND SUBSTANCE TO ADMINISTRATIVE AGENT AND SUCH COUNSEL, AND
ADMINISTRATIVE AGENT AND SUCH COUNSEL SHALL HAVE RECEIVED ALL SUCH COUNTERPART
ORIGINALS OR CERTIFIED COPIES OF SUCH DOCUMENTS AS ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST.

 

56

--------------------------------------------------------------------------------


 

4.2          Conditions to Effective Date; All Loans.

The obligations of Lenders to make any Revolving Loans and Swing Line Loans on
any Funding Date are, in addition to the conditions precedent specified in
subsection 4.1, subject to prior or concurrent satisfaction of the following
conditions:


A.            SPIN-OFF TRANSACTION.

(I)            IN THE GOOD FAITH JUDGMENT OF ADMINISTRATIVE AGENT, THERE SHALL
NOT EXIST (A) ANY ORDER, DECREE, JUDGMENT, RULING OR INJUNCTION WHICH WOULD
MATERIALLY AND ADVERSELY AFFECT ANY ASPECT OF THE SPIN-OFF TRANSACTION, OR ANY
PORTION THEREOF, OR THE TRANSACTIONS HEREUNDER IN THE MANNER CONTEMPLATED
HEREUNDER, AND (B) ANY PENDING OR, TO THE KNOWLEDGE OF COMPANY OR TO
ADMINISTRATIVE AGENT, THREATENED ACTION, SUIT, INVESTIGATION OR OTHER ARBITRAL,
ADMINISTRATIVE OR JUDICIAL PROCEEDING, WHICH, IF ADVERSELY DETERMINED, WOULD
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT OR MATERIALLY AND
ADVERSELY AFFECT ANY ASPECT OF THE SPIN-OFF TRANSACTION.

(II)           AMERICAN EXPRESS COMPANY AND COMPANY SHALL HAVE RECEIVED ALL
APPROVALS, CONSENTS AND WAIVERS, AND SHALL HAVE MADE OR GIVEN ALL NECESSARY
FILINGS AND NOTICES AS SHALL BE REQUIRED TO CONSUMMATE THE SPIN-OFF TRANSACTION,
AND EACH PORTION THEREOF, AND THE OTHER TRANSACTIONS CONTEMPLATED HEREBY WITHOUT
THE OCCURRENCE OF ANY MATERIAL DEFAULT UNDER, MATERIAL CONFLICT WITH OR MATERIAL
VIOLATION OF (A) ANY APPLICABLE LAWS OR APPROVALS, CONSENTS AND WAIVERS FROM ANY
GOVERNMENT AUTHORITY, OR (B) ANY AGREEMENT, DOCUMENT OR INSTRUMENT TO WHICH
COMPANY OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH ANY OF THEM OR THEIR
PROPERTIES OR THEIR BUSINESSES ARE BOUND, AND ALL APPLICABLE WAITING PERIODS
SHALL HAVE EXPIRED WITHOUT ANY ACTION BEING TAKEN BY ANY GOVERNMENT AUTHORITY
THAT COULD RESTRAIN, PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON
COMPANY AND ITS SUBSIDIARIES OR SUCH OTHER TRANSACTIONS OR THAT COULD SEEK OR
THREATEN ANY OF THE FOREGOING, AND NO LAW OR REGULATION SHALL BE APPLICABLE
WHICH IN THE REASONABLE JUDGMENT OF THE ADMINISTRATIVE AGENT WOULD HAVE SUCH
EFFECT.

(III)          THE SPIN-OFF TRANSACTION SHALL HAVE BEEN CONSUMMATED
SUBSTANTIALLY CONSISTENT WITH THE DESCRIPTION SET FORTH IN THE FORM 10 AND IN
ACCORDANCE WITH THE TERMS OF THE SPIN-OFF TRANSACTION DOCUMENTS AND THE FORM 10,
WHICH SPIN-OFF TRANSACTION DOCUMENTS SHALL NOT HAVE BEEN MATERIALLY ALTERED,
AMENDED OR OTHERWISE CHANGED OR SUPPLEMENTED OR ANY CONDITION THEREIN WAIVED IN
ANY MANNER WHICH WOULD MATERIALLY ADVERSELY AFFECT THE LENDERS WITHOUT THE PRIOR
WRITTEN CONSENT OF THE LENDERS, AND IN COMPLIANCE WITH ALL APPLICABLE LAWS AND
REGULATIONS OR APPROVALS, CONSENTS AND WAIVERS FROM ANY GOVERNMENT AUTHORITY.

(IV)          COMPANY SHALL HAVE DELIVERED TO ADMINISTRATIVE AGENT AN OFFICER’S
CERTIFICATE IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO ADMINISTRATIVE
AGENT, (I) CERTIFYING AS TO AND ATTACHING TRUE AND CORRECT COPIES OF THE
SPIN-OFF TRANSACTION DOCUMENTS AND (II) CERTIFYING AS TO COMPLIANCE, ON A PRO
FORMA BASIS, WITH THE CONSOLIDATED LEVERAGE RATIO AND CONSOLIDATED NET WORTH FOR
COMPANY AND ITS SUBSIDIARIES AS OF THE DATE OF CONSUMMATION OF THE SPIN-OFF
TRANSACTION.

 

57

--------------------------------------------------------------------------------


 


B.            NOTICE OF REVOLVING BORROWING.  ADMINISTRATIVE AGENT SHALL HAVE
RECEIVED BEFORE THAT FUNDING DATE, IN ACCORDANCE WITH THE PROVISIONS OF
SUBSECTION 2.1B, A DULY EXECUTED NOTICE OF REVOLVING BORROWING, IN EACH CASE
SIGNED BY A DULY AUTHORIZED OFFICER OF COMPANY.


C.            REPRESENTATIONS AND WARRANTIES TRUE; NO DEFAULT; ETC.  AS OF THAT
FUNDING DATE:

(I)            THE REPRESENTATIONS AND WARRANTIES CONTAINED HEREIN (OTHER THAN
SUBSECTION 5.4) AND IN THE OTHER LOAN DOCUMENTS SHALL BE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THAT FUNDING DATE TO THE SAME EXTENT AS THOUGH
MADE ON AND AS OF THAT DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS AND
WARRANTIES SPECIFICALLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS ON AND AS OF SUCH EARLIER DATE; PROVIDED, THAT, IF A REPRESENTATION AND
WARRANTY IS QUALIFIED AS TO MATERIALITY, THE MATERIALITY QUALIFIER SET FORTH
ABOVE SHALL BE DISREGARDED WITH RESPECT TO SUCH REPRESENTATION AND WARRANTY FOR
PURPOSES OF THIS CONDITION;

(II)           NO EVENT SHALL HAVE OCCURRED AND BE CONTINUING OR WOULD RESULT
FROM THE CONSUMMATION OF THE BORROWING CONTEMPLATED BY SUCH NOTICE OF REVOLVING
BORROWING THAT WOULD CONSTITUTE AN EVENT OF DEFAULT OR A POTENTIAL EVENT OF
DEFAULT; AND

(III)          NO ORDER, JUDGMENT OR DECREE OF ANY ARBITRATOR OR GOVERNMENT
AUTHORITY SHALL PURPORT TO ENJOIN OR RESTRAIN SUCH LENDER FROM MAKING THE LOANS
TO BE MADE BY IT ON THAT FUNDING DATE.

4.3          Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the applicable
Issuing Lender is obligated to issue such Letter of Credit) is subject to the
following conditions precedent:


A.            ON OR BEFORE THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT,
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED, IN ACCORDANCE WITH THE PROVISIONS OF
SUBSECTION 3.1B(I), AN ORIGINALLY EXECUTED REQUEST FOR ISSUANCE (OR A FACSIMILE
COPY THEREOF) IN EACH CASE SIGNED BY A DULY AUTHORIZED OFFICER OF COMPANY,
TOGETHER WITH ALL OTHER INFORMATION SPECIFIED IN SUBSECTION 3.1B(I) AND SUCH
OTHER DOCUMENTS OR INFORMATION AS THE APPLICABLE ISSUING LENDER MAY REASONABLY
REQUIRE IN CONNECTION WITH THE ISSUANCE OF SUCH LETTER OF CREDIT.


B.            ON THE DATE OF ISSUANCE OF SUCH LETTER OF CREDIT, ALL CONDITIONS
PRECEDENT DESCRIBED IN SUBSECTION 4.2C SHALL BE SATISFIED TO THE SAME EXTENT AS
IF THE ISSUANCE OF SUCH LETTER OF CREDIT WERE THE MAKING OF A LOAN AND THE DATE
OF ISSUANCE OF SUCH LETTER OF CREDIT WERE A FUNDING DATE.

 

58

--------------------------------------------------------------------------------


 


SECTION 5.              COMPANY’S REPRESENTATIONS AND WARRANTIES

In order to induce Lenders to enter into this Agreement and to make the Loans,
to induce Issuing Lenders to issue Letters of Credit and to induce Lenders to
purchase participations therein, Company represents and warrants to each Lender:

5.1          Organization, Powers, Qualification, Good Standing, Business and
Subsidiaries.


A.            ORGANIZATION AND POWERS.  COMPANY IS A CORPORATION DULY ORGANIZED,
VALIDLY EXISTING AND IN GOOD STANDING UNDER THE LAWS OF THE STATE OF DELAWARE.
COMPANY HAS ALL REQUISITE CORPORATE POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES, TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, TO ENTER INTO THE LOAN
DOCUMENTS TO WHICH IT IS A PARTY AND TO CARRY OUT THE TRANSACTIONS CONTEMPLATED
THEREBY.


B.            QUALIFICATION AND GOOD STANDING.  COMPANY IS QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING IN EVERY JURISDICTION WHERE ITS ASSETS ARE LOCATED
AND WHEREVER NECESSARY TO CARRY OUT ITS BUSINESS AND OPERATIONS, EXCEPT IN
JURISDICTIONS WHERE THE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING WOULD NOT
REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


C.            CONDUCT OF BUSINESS.  COMPANY AND ITS SUBSIDIARIES ARE ENGAGED
ONLY IN THE BUSINESSES PERMITTED TO BE ENGAGED IN PURSUANT TO SUBSECTION 7.7.


D.            SUBSIDIARIES.  THE CAPITAL STOCK OF EACH OF THE SIGNIFICANT
SUBSIDIARIES OF COMPANY IS DULY AUTHORIZED, VALIDLY ISSUED, FULLY PAID AND
NONASSESSABLE AND NONE OF SUCH CAPITAL STOCK CONSTITUTES MARGIN STOCK.  EACH OF
THE SUBSIDIARIES OF COMPANY IS A CORPORATION, PARTNERSHIP, TRUST OR LIMITED
LIABILITY COMPANY DULY ORGANIZED, VALIDLY EXISTING AND IN GOOD STANDING UNDER
THE LAWS OF ITS RESPECTIVE JURISDICTION OF ORGANIZATION SET FORTH THEREIN, HAS
ALL REQUISITE ORGANIZATIONAL POWER AND AUTHORITY TO OWN AND OPERATE ITS
PROPERTIES AND TO CARRY ON ITS BUSINESS AS NOW CONDUCTED, AND IS QUALIFIED TO DO
BUSINESS AND IN GOOD STANDING IN EVERY JURISDICTION WHERE ITS ASSETS ARE LOCATED
AND WHEREVER NECESSARY TO CARRY OUT ITS BUSINESS AND OPERATIONS, IN EACH CASE
EXCEPT WHERE FAILURE TO BE SO QUALIFIED OR IN GOOD STANDING OR A LACK OF SUCH
POWER AND AUTHORITY WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.

5.2          Authorization of Borrowing, etc.


A.            AUTHORIZATION OF BORROWING.  THE EXECUTION, DELIVERY AND
PERFORMANCE OF THE LOAN DOCUMENTS HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
ORGANIZATIONAL ACTION ON THE PART OF COMPANY.


B.            NO CONFLICT.  THE EXECUTION, DELIVERY AND PERFORMANCE BY COMPANY
OF THE LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY
THE LOAN DOCUMENTS DO NOT AND WILL NOT (I) VIOLATE ANY PROVISION OF ANY LAW OR
ANY GOVERNMENTAL RULE OR REGULATION APPLICABLE TO COMPANY OR ANY OF ITS
SUBSIDIARIES, THE ORGANIZATIONAL DOCUMENTS OF COMPANY OR ANY OF ITS SUBSIDIARIES
OR ANY ORDER, JUDGMENT OR DECREE OF ANY COURT OR OTHER GOVERNMENT AUTHORITY
BINDING ON COMPANY OR ANY OF ITS SUBSIDIARIES, (II) CONFLICT WITH, RESULT IN A
BREACH OF OR CONSTITUTE (WITH DUE NOTICE OR LAPSE OF TIME OR BOTH) A DEFAULT
UNDER ANY

 

59

--------------------------------------------------------------------------------


 


CONTRACTUAL OBLIGATION OF COMPANY OR ANY OF ITS SUBSIDIARIES, (III) RESULT IN OR
REQUIRE THE CREATION OR IMPOSITION OF ANY LIEN UPON ANY OF THE PROPERTIES OR
ASSETS OF COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN ANY LIENS CREATED UNDER
ANY OF THE LOAN DOCUMENTS IN FAVOR OF ADMINISTRATIVE AGENT ON BEHALF OF
LENDERS), OR (IV) REQUIRE ANY APPROVAL OF STOCKHOLDERS OR ANY APPROVAL OR
CONSENT OF ANY PERSON UNDER ANY CONTRACTUAL OBLIGATION OF COMPANY OR ANY OF ITS
SUBSIDIARIES, EXCEPT FOR SUCH APPROVALS OR CONSENTS WHICH WILL BE OBTAINED ON OR
BEFORE THE DATE HEREOF AND DISCLOSED IN WRITING TO LENDERS AND EXCEPT, IN EACH
CASE, TO THE EXTENT SUCH VIOLATION, CONFLICT, LIEN OR FAILURE TO OBTAIN SUCH
APPROVAL OR CONSENT WOULD NOT REASONABLY BE EXPECTED TO RESULT IN A MATERIAL
ADVERSE EFFECT.


C.            GOVERNMENTAL CONSENTS.  THE EXECUTION, DELIVERY AND PERFORMANCE BY
COMPANY OF THE LOAN DOCUMENTS AND THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED BY THE LOAN DOCUMENTS DO NOT AND WILL NOT REQUIRE ANY GOVERNMENTAL
AUTHORIZATION EXCEPT TO THE EXTENT FAILURE TO OBTAIN ANY SUCH GOVERNMENTAL
AUTHORIZATION WOULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE
EFFECT.


D.            BINDING OBLIGATION.  EACH OF THE LOAN DOCUMENTS HAS BEEN DULY
EXECUTED AND DELIVERED BY COMPANY AND IS THE LEGALLY VALID AND BINDING
OBLIGATION OF COMPANY, ENFORCEABLE AGAINST COMPANY IN ACCORDANCE WITH ITS
RESPECTIVE TERMS, EXCEPT AS MAY BE LIMITED BY BANKRUPTCY, INSOLVENCY,
REORGANIZATION, FRAUDULENT TRANSFER, MORATORIUM OR SIMILAR LAWS RELATING TO OR
LIMITING CREDITORS’ RIGHTS GENERALLY OR BY EQUITABLE PRINCIPLES RELATING TO
ENFORCEABILITY.

5.3          Financial Condition.

Company has heretofore delivered to Lenders, at Lenders’ request, the audited
consolidated balance sheets, statements of income and cash flows of Company and
its Subsidiaries as at and for the year ended December 31, 2004, and the
unaudited consolidated balance sheets, statements of income and cash flows of
Company and its Subsidiaries as at and for the fiscal quarter ended June 30,
2005.  All such statements were prepared in conformity with GAAP and fairly
present, in all material respects, the financial position (on a consolidated
basis) of the entities described in such financial statements as at the
respective dates thereof and the results of operations and cash flows (on a
consolidated basis) of the entities described therein for each of the periods
then ended, subject, in the case of any such unaudited financial statements, to
changes resulting from audit and normal year-end adjustments and the absence of
footnote disclosure.

5.4          No Material Adverse Change.

Since December 31, 2004, no event or change has occurred that has resulted in or
evidences, either in any case or in the aggregate, a Material Adverse Effect,
except for the occurrence of the Spin-Off Transaction, including the incurrence
of expenses related thereto.

5.5          Title to Properties; Liens.

Company and its Significant Subsidiaries have good and marketable title to all
of their respective properties and assets reflected in the financial statements
referred to in subsection 5.3 or in the most recent financial statements
delivered pursuant to subsection 6.1, in

 

60

--------------------------------------------------------------------------------


 

each case except for assets disposed of since the date of such financial
statements in the ordinary course of business or as otherwise permitted under
subsection 7.5 and except for defects and irregularities that would not
reasonably be expected to result in a Material Adverse Effect.  Except as
permitted by this Agreement, all such properties and assets are free and clear
of Liens.

5.6          Litigation; Adverse Facts.

Except as set forth in Schedule 5.6 annexed hereto, there are no Proceedings
(whether or not purportedly on behalf of Company or any of its Subsidiaries) at
law or in equity, or before or by any court or other Government Authority
(including any Environmental Claims) that are pending or, to the knowledge of
Company, threatened against or affecting Company or any of its Subsidiaries or
any property of Company or any of its Subsidiaries and that, individually or in
the aggregate, would reasonably be expected to result in a Material Adverse
Effect.  Neither Company nor any of its Subsidiaries (i) is in violation of any
applicable laws (including Environmental Laws) that, individually or in the
aggregate, would reasonably be expected to result in a Material Adverse Effect,
or (ii) is subject to or in default with respect to any final judgments, writs,
injunctions, decrees, rules or regulations of any court or other Government
Authority that, individually or in the aggregate, would reasonably be expected
to result in a Material Adverse Effect.

5.7          Payment of Taxes.

Except to the extent permitted by subsection 6.3, all federal and all other
material tax returns and reports of Company and its Subsidiaries required to be
filed by any of them have been timely filed, and all taxes shown on such tax
returns to be due and payable and all material assessments, fees and other
governmental charges upon Company and its Subsidiaries and upon their respective
properties, assets, income, businesses and franchises that are due and payable
have been paid when due and payable, unless such taxes, assessments, fees or
charges are being actively contested by Company or such Subsidiary in good faith
and by appropriate proceedings and reserves or other appropriate provisions, if
any, as shall be required in conformity with GAAP shall have been made or
provided therefor.

5.8          Governmental Regulation.

Company is not subject to regulation under the Public Utility Holding Company
Act of 1935 or the Investment Company Act of 1940.

5.9          Securities Activities.


NO PART OF THE PROCEEDS OF THE LOANS WILL BE USED FOR THE PURPOSE, DIRECTLY OR
INDIRECTLY, OF BUYING OR CARRYING ANY MARGIN STOCK.

5.10        Employee Benefit Plans.


A.            COMPANY, EACH OF ITS SUBSIDIARIES AND EACH OF THEIR RESPECTIVE
ERISA AFFILIATES ARE IN MATERIAL COMPLIANCE WITH ALL APPLICABLE PROVISIONS AND
REQUIREMENTS OF ERISA AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS
THEREUNDER WITH RESPECT TO EACH EMPLOYEE BENEFIT PLAN, AND HAVE PERFORMED ALL
THEIR OBLIGATIONS UNDER EACH EMPLOYEE BENEFIT PLAN.  TO THE

 

61

--------------------------------------------------------------------------------


 


KNOWLEDGE OF COMPANY AND EACH OF ITS SUBSIDIARIES, EACH EMPLOYEE BENEFIT PLAN
THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE INTERNAL REVENUE CODE IS
SO QUALIFIED.


B.            NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO OCCUR.

5.11        Environmental Protection.

In the ordinary course of its business, the officers of Company and its
Subsidiaries consider the effect of Environmental Laws on the business of
Company and its Subsidiaries, in the course of which they identify and evaluate
potential risks and liabilities accruing to Company due to Environmental Laws. 
On the basis of this consideration, Company has concluded that Environmental
Laws would not reasonably be expected to have a Material Adverse Effect. 
Neither Company nor any Subsidiary has received any notice to the effect that
its operations are not in material compliance with any of the requirements of
applicable Environmental Laws or are the subject of any federal or state
investigation evaluating whether any remedial action is needed to respond to a
release of any Hazardous Materials into the environment, which non-compliance or
remedial action could reasonably be expected to have a Material Adverse Effect.

5.12        Solvency.

Company is and, after the consummation of the Spin-Off Transaction and upon the
incurrence of any Obligations by Company on any date on which this
representation is made, will be, Solvent.

5.13        Disclosure.

No representation or warranty of Company contained in the Confidential
Information Memorandum or in any Loan Document or in any other document,
certificate or written statement furnished to Lenders by or on behalf of Company
for use in connection with the transactions contemplated by this Agreement
contains any untrue statement of a material fact or omits to state a material
fact (known to Company, in the case of any information not furnished by it)
necessary in order to make the statements contained herein or therein not
misleading in light of the circumstances in which the same were made.  Any
projections and pro forma financial information contained in such materials are
based upon good faith estimates and assumptions believed by Company to be
reasonable at the time made, it being recognized by Lenders that such
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such projections may differ
from the projected results.

5.14        Foreign Assets Control Regulations, etc..

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, Company nor its use of the proceeds thereof will violate the Trading with
the Enemy Act, as amended, or any of the foreign assets control regulations of
the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto. 
Without limiting the foregoing, neither Company nor any of its Subsidiaries or
Affiliates (a) is or will become a Person whose property or interests in
property

 

62

--------------------------------------------------------------------------------


 

are blocked pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed.  Reg.  49079 (2001)) or (b) engages or
will engage in any dealings or transactions, or be otherwise associated, with
any such Person.  Company and its Subsidiaries and Affiliates are in compliance,
in all material respects, with the Uniting And Strengthening America By
Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).


SECTION 6.              AFFIRMATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent, Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 6.

6.1          Financial Statements and Other Reports.

Company will maintain, and cause each of its Subsidiaries to maintain, a system
of accounting established and administered in accordance with sound business
practices to permit preparation of financial statements in conformity with
GAAP.  Company will deliver, or cause to be delivered, to Administrative Agent
and Lenders:

(I)            EVENTS OF DEFAULT, ETC.:  REASONABLY PROMPTLY UPON ANY OFFICER OF
COMPANY OBTAINING KNOWLEDGE OF ANY CONDITION OR EVENT THAT CONSTITUTES AN EVENT
OF DEFAULT OR POTENTIAL EVENT OF DEFAULT, OR BECOMING AWARE THAT ANY LENDER HAS
GIVEN ANY NOTICE (OTHER THAN TO ADMINISTRATIVE AGENT) OR TAKEN ANY OTHER ACTION
WITH RESPECT TO A CLAIMED EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT, AN
OFFICER’S CERTIFICATE SPECIFYING THE NATURE AND PERIOD OF EXISTENCE OF SUCH
CONDITION, EVENT OR CHANGE, OR SPECIFYING THE NOTICE GIVEN OR ACTION TAKEN BY
ANY SUCH PERSON AND THE NATURE OF SUCH CLAIMED EVENT OF DEFAULT OR POTENTIAL
EVENT OF DEFAULT, AND WHAT ACTION COMPANY HAS TAKEN, IS TAKING AND PROPOSES TO
TAKE WITH RESPECT THERETO;

(II)           QUARTERLY FINANCIALS:  (A) AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 45 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH
FISCAL YEAR, THE CONSOLIDATED BALANCE SHEETS OF COMPANY AND ITS SUBSIDIARIES AS
AT THE END OF SUCH FISCAL QUARTER AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS OF COMPANY AND ITS SUBSIDIARIES FOR
SUCH FISCAL QUARTER AND FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT
FISCAL YEAR TO THE END OF SUCH FISCAL QUARTER, SETTING FORTH IN EACH CASE IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE CORRESPONDING PERIODS OF THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OF COMPANY THAT THEY FAIRLY PRESENT, IN ALL MATERIAL RESPECTS,
THE FINANCIAL CONDITION OF COMPANY AND ITS SUBSIDIARIES AS AT THE DATES
INDICATED AND THE RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE
PERIODS INDICATED, SUBJECT TO CHANGES RESULTING FROM AUDIT AND NORMAL YEAR-END
ADJUSTMENTS AND THE ABSENCE OF FOOTNOTE DISCLOSURE, AND (B) WITHIN 45 DAYS AFTER
THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR, A
NARRATIVE REPORT DESCRIBING THE OPERATIONS OF COMPANY AND ITS SUBSIDIARIES IN
THE

 

63

--------------------------------------------------------------------------------


 

FORM PREPARED FOR PRESENTATION TO SENIOR MANAGEMENT FOR SUCH FISCAL QUARTER AND
FOR THE PERIOD FROM THE BEGINNING OF THE THEN CURRENT FISCAL YEAR TO THE END OF
SUCH FISCAL QUARTER; IT BEING UNDERSTOOD AND AGREED THAT THE DELIVERY OF
COMPANY’S FORM 10-Q PROMPTLY FOLLOWING THE FILING THEREOF WITH THE SECURITIES
AND EXCHANGE COMMISSION SHALL SATISFY THE DELIVERY REQUIREMENTS SET FORTH IN
THIS CLAUSE (SUBJECT TO THE TIME PERIODS SET FORTH IN THIS CLAUSE (II));

(III)          YEAR-END FINANCIALS:  AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 90 DAYS AFTER THE END OF EACH FISCAL YEAR, (A) THE CONSOLIDATED BALANCE
SHEETS OF COMPANY AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR AND THE
RELATED CONSOLIDATED STATEMENTS OF INCOME, STOCKHOLDERS’ EQUITY AND CASH FLOWS
OF COMPANY AND ITS SUBSIDIARIES FOR SUCH FISCAL YEAR, SETTING FORTH IN EACH CASE
IN COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR, ALL
IN REASONABLE DETAIL AND CERTIFIED BY THE CHIEF FINANCIAL OFFICER OF COMPANY
THAT THEY FAIRLY PRESENT, IN ALL MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL
CONDITION OF COMPANY AND ITS SUBSIDIARIES AS AT THE DATES INDICATED AND THE
CONSOLIDATED RESULTS OF THEIR OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS
INDICATED, (B) A REPORT FOR COMPANY AND ITS SUBSIDIARIES SETTING FORTH IN
COMPARATIVE FORM THE CORRESPONDING FIGURES FOR THE PREVIOUS FISCAL YEAR, (C) A
NARRATIVE REPORT DESCRIBING THE OPERATIONS OF COMPANY AND ITS SUBSIDIARIES IN
THE FORM PREPARED FOR PRESENTATION TO SENIOR MANAGEMENT FOR SUCH FISCAL YEAR,
(D) IN THE CASE OF ALL SUCH CONSOLIDATED FINANCIAL STATEMENTS, A REPORT AND
OPINION THEREON OF ERNST & YOUNG LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC
ACCOUNTANTS OF RECOGNIZED NATIONAL STANDING SELECTED BY COMPANY AND REASONABLY
SATISFACTORY TO ADMINISTRATIVE AGENT, WHICH REPORT AND OPINION SHALL BE PREPARED
IN ACCORDANCE WITH AUDIT STANDARDS OF THE PUBLIC COMPANY ACCOUNTING OVERSIGHT
BOARD AND APPLICABLE SECURITIES LAWS UNQUALIFIED AS TO THE SCOPE OF THE AUDIT OR
THE ABILITY OF COMPANY AND ITS SUBSIDIARIES TO CONTINUE AS A GOING CONCERN, AND
SHALL STATE THAT SUCH CONSOLIDATED FINANCIAL STATEMENTS FAIRLY PRESENT, IN ALL
MATERIAL RESPECTS, THE CONSOLIDATED FINANCIAL POSITION OF COMPANY AND ITS
SUBSIDIARIES AS AT THE DATES INDICATED AND THE CONSOLIDATED RESULTS OF THEIR
OPERATIONS AND THEIR CASH FLOWS FOR THE PERIODS INDICATED IN CONFORMITY WITH
GAAP APPLIED ON A BASIS CONSISTENT WITH PRIOR YEARS (EXCEPT AS OTHERWISE
DISCLOSED IN SUCH FINANCIAL STATEMENTS) AND THAT THE EXAMINATION BY SUCH
ACCOUNTANTS IN CONNECTION WITH SUCH CONSOLIDATED FINANCIAL STATEMENTS HAS BEEN
MADE IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS, AND IT BEING
UNDERSTOOD AND AGREED THAT THE DELIVERY OF COMPANY’S FORM 10-K PROMPTLY AFTER
THE FILING THEREOF WITH THE SECURITIES AND EXCHANGE COMMISSION SHALL SATISFY THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (SUBJECT TO THE TIME PERIODS SET FORTH IN
THIS CLAUSE (III));

(IV)          COMPLIANCE CERTIFICATES:  TOGETHER WITH EACH DELIVERY OF FINANCIAL
STATEMENTS PURSUANT TO SUBDIVISIONS (II) AND (III) ABOVE, (A) AN OFFICER’S
CERTIFICATE OF COMPANY STATING THAT THE SIGNERS HAVE REVIEWED THE TERMS OF THIS
AGREEMENT AND HAVE MADE, OR CAUSED TO BE MADE UNDER THEIR SUPERVISION, A REVIEW
IN REASONABLE DETAIL OF THE TRANSACTIONS AND CONDITION OF COMPANY AND ITS
SUBSIDIARIES DURING THE ACCOUNTING PERIOD COVERED BY SUCH FINANCIAL STATEMENTS
AND THAT SUCH REVIEW HAS NOT DISCLOSED THE EXISTENCE DURING OR AT THE END OF
SUCH ACCOUNTING PERIOD, AND THAT THE SIGNERS DO NOT HAVE KNOWLEDGE OF THE
EXISTENCE AS AT THE DATE OF SUCH OFFICER’S CERTIFICATE, OF ANY CONDITION OR
EVENT THAT CONSTITUTES AN EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT, OR, IF
ANY SUCH CONDITION OR EVENT EXISTED OR EXISTS, SPECIFYING THE NATURE AND PERIOD
OF EXISTENCE THEREOF

 

64

--------------------------------------------------------------------------------


 

AND WHAT ACTION COMPANY HAS TAKEN, IS TAKING AND PROPOSES TO TAKE WITH RESPECT
THERETO; AND (B) A COMPLIANCE CERTIFICATE DEMONSTRATING IN REASONABLE DETAIL
COMPLIANCE AT THE END OF THE APPLICABLE ACCOUNTING PERIODS WITH THE RESTRICTIONS
CONTAINED IN SUBSECTION 7.4;

(V)           SAP FINANCIAL STATEMENTS.  (A) AS SOON AS AVAILABLE AND IN ANY
EVENT WITHIN 60 DAYS AFTER THE END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF
EACH FISCAL YEAR, COPIES OF THE UNAUDITED QUARTERLY STATEMENT OF IDS PROPERTY
CASUALTY INSURANCE COMPANY, IDS LIFE INSURANCE COMPANY AND EACH OTHER INSURANCE
SUBSIDIARY REQUESTED IN WRITING BY ADMINISTRATIVE AGENT, CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OR THE TREASURER OF SUCH INSURANCE SUBSIDIARY, ALL SUCH
STATEMENTS TO BE PREPARED IN ACCORDANCE WITH SAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIODS REFLECTED THEREIN AND (B) AS SOON AS AVAILABLE AND IN ANY EVENT
WITHIN 100 DAYS AFTER THE END OF EACH FISCAL YEAR, COPIES OF THE AUDITED ANNUAL
STATEMENT OF IDS PROPERTY CASUALTY INSURANCE COMPANY, IDS LIFE INSURANCE COMPANY
AND EACH OTHER INSURANCE SUBSIDIARY REQUESTED IN WRITING BY ADMINISTRATIVE AGENT
CERTIFIED BY ERNST & YOUNG LLP OR OTHER INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS
OF RECOGNIZED NATIONAL STANDING SELECTED BY COMPANY AND REASONABLY SATISFACTORY
TO ADMINISTRATIVE AGENT, ALL SUCH STATEMENTS TO BE PREPARED IN ACCORDANCE WITH
SAP CONSISTENTLY APPLIED THROUGHOUT THE PERIODS REFLECTED THEREIN.

(VI)          SEC FILINGS AND PRESS RELEASES:  PROMPTLY UPON THEIR BECOMING
AVAILABLE, COPIES OF (A) REGULAR AND PERIODIC REPORTS AND ALL REGISTRATION
STATEMENTS (OTHER THAN ON FORM S-8 OR A SIMILAR FORM) AND PROSPECTUSES, IF ANY,
FILED BY COMPANY OR ANY OF ITS SUBSIDIARIES WITH ANY SECURITIES EXCHANGE OR WITH
THE SECURITIES AND EXCHANGE COMMISSION OR ANY GOVERNMENTAL OR PRIVATE REGULATORY
AUTHORITY, AND (B) ALL PRESS RELEASES AND OTHER STATEMENTS MADE AVAILABLE
GENERALLY BY COMPANY OR ANY OF ITS SUBSIDIARIES TO THE PUBLIC CONCERNING
MATERIAL DEVELOPMENTS IN THE BUSINESS OF COMPANY AND ITS SUBSIDIARIES, TAKEN AS
A WHOLE;

(VII)         ERISA EVENTS:  PROMPTLY UPON BECOMING AWARE OF THE OCCURRENCE OF
OR FORTHCOMING OCCURRENCE OF ANY ERISA EVENT, A WRITTEN NOTICE SPECIFYING THE
NATURE THEREOF, WHAT ACTION COMPANY, ANY OF ITS SUBSIDIARIES OR ANY OF THEIR
RESPECTIVE ERISA AFFILIATES HAS TAKEN, IS TAKING OR PROPOSES TO TAKE WITH
RESPECT THERETO AND, WHEN KNOWN, ANY ACTION TAKEN OR THREATENED BY THE INTERNAL
REVENUE SERVICE, THE DEPARTMENT OF LABOR OR THE PBGC WITH RESPECT THERETO;

(VIII)        ERISA NOTICES:  WITH REASONABLE PROMPTNESS, COPIES OF ALL NOTICES
RECEIVED BY COMPANY OR ANY OF ITS SUBSIDIARIES FROM A MULTIEMPLOYER PLAN SPONSOR
CONCERNING AN ERISA EVENT;

(IX)           RATINGS:  REASONABLY PROMPTLY AFTER BECOMING AWARE OF ANY CHANGE
IN COMPANY’S DEBT RATING, A STATEMENT DESCRIBING SUCH CHANGE, WHETHER SUCH
CHANGE WAS MADE BY S&P, MOODY’S OR BOTH AND THE EFFECTIVE DATE OF SUCH CHANGE;
AND

(X)            OTHER INFORMATION:  WITH REASONABLE PROMPTNESS, SUCH OTHER
INFORMATION AND DATA WITH RESPECT TO COMPANY OR ANY OF ITS SUBSIDIARIES AS FROM
TIME TO TIME MAY BE REASONABLY REQUESTED BY ADMINISTRATIVE AGENT.

 

65

--------------------------------------------------------------------------------

 


 

6.2          Existence, etc.

Except as permitted under subsection 7.5, Company will, and will cause each of
its Subsidiaries to, at all times preserve and keep in full force and effect its
existence and all rights and franchises material to its business; provided,
however that neither Company nor any of its Subsidiaries shall be required to
preserve any such right or franchise if the Governing Body of Company or such
Subsidiary shall determine that the preservation thereof is no longer desirable
in the conduct of the business of Company or such Subsidiary, as the case may
be, and that the loss thereof would not reasonably be expected to result in a
Material Adverse Effect; provided further that Company will not be required to
preserve and keep in full force and effect the existence of any Subsidiary, if
the Governing Body of Company or such Subsidiary shall determine that the
preservation thereof is no longer desirable in the conduct of the business of
Company or such Subsidiary and that the loss thereof would not reasonably be
expected to result in a Material Adverse Effect.

6.3          Payment of Taxes and Claims.


COMPANY WILL, AND WILL CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO, PAY ALL
MATERIAL TAXES, ASSESSMENTS AND OTHER GOVERNMENTAL CHARGES IMPOSED UPON IT OR
ANY OF ITS PROPERTIES OR ASSETS OR IN RESPECT OF ANY OF ITS INCOME, BUSINESSES
OR FRANCHISES BEFORE ANY MATERIAL PENALTY ACCRUES THEREON, AND ALL MATERIAL
CLAIMS (INCLUDING CLAIMS FOR LABOR, SERVICES, MATERIALS AND SUPPLIES) FOR SUMS
THAT HAVE BECOME DUE AND PAYABLE AND THAT BY LAW HAVE OR MAY BECOME A LIEN UPON
ANY OF ITS PROPERTIES OR ASSETS, PRIOR TO THE TIME WHEN ANY MATERIAL PENALTY OR
FINE SHALL BE INCURRED WITH RESPECT THERETO; PROVIDED THAT NO SUCH TAX,
ASSESSMENT, CHARGE OR CLAIM NEED BE PAID IF IT IS BEING CONTESTED IN GOOD FAITH
BY APPROPRIATE PROCEEDINGS, SO LONG AS (I) SUCH RESERVE OR OTHER APPROPRIATE
PROVISION, IF ANY, AS SHALL BE REQUIRED IN CONFORMITY WITH GAAP SHALL HAVE BEEN
MADE THEREFOR AND (II) IN THE CASE OF A TAX, ASSESSMENT, CHARGE OR CLAIM WHICH
HAS OR MAY BECOME A LIEN AGAINST ANY OF THE ASSETS OF COMPANY OR ITS SIGNIFICANT
SUBSIDIARIES, THE LIEN IS NOT BEING ENFORCED BY FORECLOSURE OR SALE OF ANY
PORTION OF SUCH ASSETS TO SATISFY SUCH CHARGE OR CLAIM OR IS OTHERWISE PERMITTED
BY THIS AGREEMENT.

6.4          Maintenance of Properties; Insurance.


A.            MAINTENANCE OF PROPERTIES.  COMPANY WILL, AND WILL CAUSE EACH OF
ITS SIGNIFICANT SUBSIDIARIES TO, MAINTAIN OR CAUSE TO BE MAINTAINED IN GOOD
REPAIR, WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED, ALL
MATERIAL PROPERTIES USED OR USEFUL IN THE BUSINESS OF COMPANY AND ITS
SIGNIFICANT SUBSIDIARIES (INCLUDING ALL MATERIAL INTELLECTUAL PROPERTY).


B.            INSURANCE.  COMPANY WILL INSURE ITS AND ITS SUBSIDIARIES’ ASSETS
AND BUSINESSES IN SUCH MANNER AND TO SUCH EXTENT AS IS CUSTOMARY FOR COMPANIES
ENGAGED IN THE SAME OR SIMILAR BUSINESSES IN SIMILAR LOCATIONS.

6.5          Inspection Rights.


COMPANY SHALL, AND SHALL CAUSE EACH OF ITS SIGNIFICANT SUBSIDIARIES TO, PERMIT
ANY AUTHORIZED REPRESENTATIVES DESIGNATED BY ADMINISTRATIVE AGENT (AND, DURING
THE CONTINUANCE OF AN EVENT OF DEFAULT, ANY LENDER) TO VISIT AND INSPECT ANY OF
THE PROPERTIES OF COMPANY OR OF ANY OF ITS SIGNIFICANT SUBSIDIARIES, TO INSPECT,
COPY AND TAKE EXTRACTS FROM ITS AND THEIR FINANCIAL AND


 

66

--------------------------------------------------------------------------------


 


ACCOUNTING RECORDS, AND TO DISCUSS ITS AND THEIR AFFAIRS, FINANCES AND ACCOUNTS
WITH ITS AND THEIR OFFICERS AND INDEPENDENT PUBLIC ACCOUNTANTS (PROVIDED THAT
COMPANY MAY, IF IT SO CHOOSES, BE PRESENT AT OR PARTICIPATE IN ANY SUCH
DISCUSSION), ALL UPON REASONABLE NOTICE AND AT SUCH REASONABLE TIMES DURING
NORMAL BUSINESS HOURS AND AS OFTEN AS MAY REASONABLY BE REQUESTED OR AT ANY TIME
OR FROM TIME TO TIME FOLLOWING THE OCCURRENCE AND DURING THE CONTINUATION OF AN
EVENT OF DEFAULT.

6.6          Compliance with Laws, etc.

Company shall comply, and shall cause each of its Subsidiaries to comply, with
the requirements of all applicable laws, rules, regulations and orders of any
Government Authority (including all Environmental Laws), noncompliance with
which would reasonably be expected to result in, individually or in the
aggregate, a Material Adverse Effect.

Section 7.              NEGATIVE COVENANTS

Company covenants and agrees that, so long as any of the Commitments hereunder
shall remain in effect and until payment in full of all of the Loans and other
Obligations (other than Unasserted Obligations) and the cancellation or
expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent, Company shall perform, and shall cause each of its Subsidiaries to
perform, all covenants in this Section 7.

7.1          Liens and Related Matters.


A.            PROHIBITION ON LIENS.  COMPANY SHALL NOT, AND SHALL NOT PERMIT ANY
OF ITS SUBSIDIARIES TO, DIRECTLY OR INDIRECTLY, CREATE, INCUR, ASSUME OR PERMIT
TO EXIST ANY LIEN ON OR WITH RESPECT TO ANY PROPERTY OR ASSET OF ANY KIND
(INCLUDING ANY DOCUMENT OR INSTRUMENT IN RESPECT OF GOODS OR ACCOUNTS
RECEIVABLE) OF COMPANY OR ANY OF ITS SUBSIDIARIES, WHETHER NOW OWNED OR
HEREAFTER ACQUIRED, OR ANY INCOME OR PROFITS THEREFROM, OR FILE OR PERMIT THE
FILING OF, OR PERMIT TO REMAIN IN EFFECT, ANY FINANCING STATEMENT OR OTHER
SIMILAR NOTICE OF ANY LIEN WITH RESPECT TO ANY SUCH PROPERTY, ASSET, INCOME OR
PROFITS UNDER THE UCC OR UNDER ANY SIMILAR RECORDING OR NOTICE STATUTE, EXCEPT:

(I)            PERMITTED ENCUMBRANCES;

(II)           LIENS DESCRIBED IN SCHEDULE 7.1 ANNEXED HERETO;

(III)          LIENS SECURING OBLIGATIONS IN AN AGGREGATE AMOUNT NOT TO EXCEED
10% OF CONSOLIDATED NET WORTH INCURRED IN CONNECTION WITH ANY TRANSACTION
(INCLUDING AN AGREEMENT WITH RESPECT THERETO) NOW EXISTING OR HEREAFTER ENTERED
INTO WHICH IS A RATE SWAP TRANSACTION, BASIS SWAP, FORWARD RATE TRANSACTION,
COMMODITY SWAP, COMMODITY OPTION, EQUITY OR EQUITY INDEX SWAP, EQUITY OR EQUITY
INDEX OPTION, BOND OPTION, INTEREST RATE OPTION, FOREIGN EXCHANGE TRANSACTION,
CAP TRANSACTION, FLOOR TRANSACTION, COLLAR TRANSACTION, CURRENCY SWAP
TRANSACTION, CROSS-CURRENCY RATE SWAP TRANSACTION, CURRENCY OPTION OR ANY OTHER
SIMILAR TRANSACTION (INCLUDING ANY OPTION WITH RESPECT TO ANY OF THESE
TRANSACTIONS) AND ANY COMBINATION OF THESE TRANSACTIONS, PARALLEL LOANS,
BACK-TO-BACK LOANS OR OTHER SIMILAR ARRANGEMENTS OR CONTRACTS, IN EACH CASE
ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS FOR THE PURPOSE OF ASSET AND
LIABILITY MANAGEMENT;

 

 

67

--------------------------------------------------------------------------------


 

(IV)          LIENS ON ANY PROPERTY OR ASSETS EXISTING AT THE TIME SUCH PROPERTY
OR ASSET WAS ACQUIRED (INCLUDING LIENS ON THE PROPERTY OR ASSETS OF ANY PERSON
THAT BECOMES A SUBSIDIARY OF COMPANY THAT EXISTED AT THE TIME SUCH PERSON BECAME
A SUBSIDIARY BY ACQUISITION, MERGER, CONSOLIDATION OR OTHERWISE), WHICH LIENS
WERE NOT CREATED IN CONTEMPLATION OF SUCH ACQUISITION; PROVIDED THAT (I) SUCH
LIENS SHALL NOT EXTEND TO OR COVER ANY PROPERTY OR ASSETS OF ANY CHARACTER OTHER
THAN THE PROPERTY BEING ACQUIRED AND (II) SUCH LIENS SHALL SECURE ONLY THOSE
OBLIGATIONS WHICH SUCH LIENS SECURED ON THE DATE OF SUCH ACQUISITION;

(V)           LIENS IN RESPECT OF PURCHASE MONEY AND CAPITAL LEASE OBLIGATIONS
UPON OR IN ANY REAL PROPERTY OR EQUIPMENT ACQUIRED OR HELD BY COMPANY OR ANY
SUBSIDIARY IN THE ORDINARY COURSE OF BUSINESS TO SECURE THE PURCHASE PRICE OF
SUCH PROPERTY OR EQUIPMENT OR TO SECURE INDEBTEDNESS INCURRED SOLELY FOR THE
PURPOSE OF FINANCING THE ACQUISITION OF SUCH PROPERTY OR EQUIPMENT; PROVIDED
THAT (I) SUCH LIENS SHALL NOT EXTEND TO OR COVER ANY PROPERTY OR ASSETS OF ANY
CHARACTER OTHER THAN THE PROPERTY OR EQUIPMENT BEING FINANCED AND (II) THE
AGGREGATE AMOUNT OF INDEBTEDNESS SECURED BY SUCH LIENS DOES NOT EXCEED
$100,000,000 AT ANY TIME OUTSTANDING;

(VI)          LIENS ON ANY REAL PROPERTY SECURING INDEBTEDNESS IN RESPECT OF
WHICH (I) THE RECOURSE OF THE HOLDER OF SUCH INDEBTEDNESS (WHETHER DIRECT OR
INDIRECT AND WHETHER CONTINGENT OR OTHERWISE) UNDER THE INSTRUMENT CREATING THE
LIEN OR PROVIDING FOR THE INDEBTEDNESS SECURED BY THE LIEN IS LIMITED TO SUCH
REAL PROPERTY DIRECTLY SECURING SUCH INDEBTEDNESS AND (II) SUCH HOLDER MAY NOT
UNDER THE INSTRUMENT CREATING THE LIEN OR PROVIDING FOR THE INDEBTEDNESS SECURED
BY THE LIEN COLLECT BY LEVY OF EXECUTION OR OTHERWISE AGAINST ASSETS OR PROPERTY
OF SUCH BORROWER (OTHER THAN SUCH REAL PROPERTY DIRECTLY SECURING SUCH
INDEBTEDNESS) IF SUCH BORROWER FAILS TO PAY SUCH INDEBTEDNESS WHEN DUE AND SUCH
HOLDER OBTAINS A JUDGMENT WITH RESPECT THERETO, EXCEPT FOR RECOURSE OBLIGATIONS
THAT ARE CUSTOMARY IN “NON-RECOURSE” REAL ESTATE TRANSACTIONS;

(VII)         LIENS ON ASSETS HELD BY ENTITIES WHICH ARE REQUIRED TO BE INCLUDED
IN COMPANY’S CONSOLIDATED FINANCIAL STATEMENTS SOLELY AS A RESULT OF THE
APPLICATION OF FINANCIAL ACCOUNTING STANDARDS BOARD INTERPRETATION NO. 46;

(VIII)        OTHER LIENS SECURING LIABILITIES IN AN AGGREGATE AMOUNT NOT TO
EXCEED 5% OF CONSOLIDATED NET WORTH; AND

(IX)           THE REPLACEMENT, EXTENSION OR RENEWAL OF ANY LIEN PERMITTED BY
CLAUSES (II), (IV) AND (V) ABOVE UPON OR IN THE SAME PROPERTY SUBJECT THERETO
ARISING OUT OF THE REPLACEMENT, EXTENSION OR RENEWAL OF THE INDEBTEDNESS SECURED
THEREBY (WITHOUT ANY INCREASE IN THE AMOUNT THEREOF).


B.            NO FURTHER NEGATIVE PLEDGES.  NEITHER COMPANY NOR ANY OF ITS
SUBSIDIARIES SHALL ENTER INTO ANY AGREEMENT PROHIBITING THE CREATION OR
ASSUMPTION OF ANY LIEN UPON ANY OF ITS PROPERTIES OR ASSETS, WHETHER NOW OWNED
OR HEREAFTER ACQUIRED, OTHER THAN (I) ANY AGREEMENT EVIDENCING INDEBTEDNESS
SECURED BY LIENS PERMITTED BY THIS AGREEMENT, AS TO THE ASSETS SECURING SUCH
INDEBTEDNESS, (II) ANY AGREEMENT EVIDENCING AN ASSET SALE, AS TO THE ASSETS
BEING SOLD AND (III) THE BRIDGE LOAN AGREEMENT AND ANY INDENTURE OR OTHER
AGREEMENT PURSUANT TO


 

68

--------------------------------------------------------------------------------


 


WHICH ANY INDEBTEDNESS IS ISSUED, THE PROCEEDS OF WHICH ARE USED TO REPAY
INDEBTEDNESS INCURRED UNDER THE BRIDGE LOAN AGREEMENT (AND ANY INDENTURE OR
OTHER AGREEMENT ENTERED INTO IN CONNECTION WITH A REFINANCING OR REPLACEMENT
THEREOF).


C.            NO RESTRICTIONS ON SUBSIDIARY DISTRIBUTIONS TO COMPANY OR OTHER
SUBSIDIARIES.  COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF ITS SUBSIDIARIES TO,
CREATE OR OTHERWISE CAUSE OR SUFFER TO EXIST OR BECOME EFFECTIVE ANY CONSENSUAL
ENCUMBRANCE OR RESTRICTION OF ANY KIND ON THE ABILITY OF ANY SUCH SUBSIDIARY TO
(I) PAY DIVIDENDS OR MAKE ANY OTHER DISTRIBUTIONS ON ANY OF SUCH SUBSIDIARY’S
CAPITAL STOCK OWNED BY COMPANY OR ANY OTHER SUBSIDIARY OF COMPANY, (II) REPAY OR
PREPAY ANY INDEBTEDNESS OWED BY SUCH SUBSIDIARY TO COMPANY OR ANY OTHER
SUBSIDIARY OF COMPANY, (III) MAKE LOANS OR ADVANCES TO COMPANY OR ANY OTHER
SUBSIDIARY OF COMPANY, OR (IV) TRANSFER ANY OF ITS PROPERTY OR ASSETS TO COMPANY
OR ANY OTHER SUBSIDIARY OF COMPANY, EXCEPT IN EACH CASE (A) AS PROVIDED IN THIS
AGREEMENT, (B) AS TO TRANSFERS OF ASSETS, AS MAY BE PROVIDED IN AN AGREEMENT
WITH RESPECT TO A SALE OF SUCH ASSETS AND (C) AS REQUIRED BY LAW.

7.2          Acquisitions.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, acquire, by purchase or otherwise, all or substantially all the
business, property or fixed assets of, or Capital Stock of any Person, or any
division or line of business of any Person except Company and its Subsidiaries
may acquire, in a single transaction or series of related transactions (a) all
or substantially all of the assets or a majority of the outstanding Securities
entitled to vote in an election of members of the Governing Body of a Person or
(b) any division, line of business or other business unit of a Person (such
Person or such division, line of business or other business unit of such Person
being referred to herein as the “Target”), in each case that is a type of
business (or assets used in a type of business) permitted to be engaged in by
Company and its Subsidiaries pursuant to subsection 7.7, so long as (1) no Event
of Default or Potential Event of Default shall then exist or would exist after
giving effect thereto and (2) after giving effect to such acquisition and any
financing thereof on a pro forma basis as if such acquisition had been completed
on the first day of the four Fiscal Quarter period ending on the last day of the
most recent Fiscal Quarter for which financial statements have been delivered
pursuant to subsection 6.1(ii) (such last day, the “test date”), Company and its
Subsidiaries would have been in compliance with each of the financial covenants
set forth in subsection 7.4.

7.3          Restricted Junior Payments.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Junior Payment so long as any Event of Default or Potential Event of Default
shall have occurred and be continuing or shall be caused thereby.

7.4          Financial Covenants.


A.            MAXIMUM LEVERAGE RATIO.  COMPANY SHALL NOT PERMIT THE CONSOLIDATED
LEVERAGE RATIO AS OF THE LAST DAY OF THE MOST RECENTLY ENDED FISCAL QUARTER TO
EXCEED 40%.

 

 

69

--------------------------------------------------------------------------------


 


B.            CONSOLIDATED NET WORTH.  COMPANY SHALL MAINTAIN A CONSOLIDATED NET
WORTH AT ALL TIMES EQUAL TO AT LEAST 75% OF THE GREATER OF (I) PRO FORMA
CONSOLIDATED NET WORTH AS OF THE EFFECTIVE DATE AND (II) PRO FORMA CONSOLIDATED
NET WORTH AS OF JUNE 30, 2005.

7.5          Restriction on Fundamental Changes; Asset Sales.

Company shall not, and shall not permit any of its Subsidiaries to, enter into
any transaction of merger or consolidation, or liquidate, wind-up or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease or
sub-lease (as lessor or sublessor), transfer or otherwise dispose of, in one
transaction or a series of transactions, all or substantially all of its
business, property or assets, whether now owned or hereafter acquired, except:

(I)            ANY SUBSIDIARY OF COMPANY MAY BE MERGED WITH OR INTO COMPANY OR
ANY WHOLLY-OWNED SUBSIDIARY, OR BE LIQUIDATED, WOUND UP OR DISSOLVED, OR ALL OR
ANY PART OF ITS BUSINESS, PROPERTY OR ASSETS MAY BE CONVEYED, SOLD, LEASED,
TRANSFERRED OR OTHERWISE DISPOSED OF, IN ONE TRANSACTION OR A SERIES OF
TRANSACTIONS, TO COMPANY OR ANY WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT, IN THE
CASE OF SUCH A MERGER, COMPANY OR SUCH WHOLLY-OWNED SUBSIDIARY SHALL BE THE
CONTINUING OR SURVIVING PERSON; AND

(II)           ANY PERSON MAY BE MERGED WITH OR INTO COMPANY OR ANY SUBSIDIARY
IF THE ACQUISITION OF THE CAPITAL STOCK OF SUCH PERSON BY COMPANY OR SUCH
SUBSIDIARY WOULD HAVE BEEN PERMITTED PURSUANT TO SUBSECTION 7.2; PROVIDED THAT
(A) IN THE CASE OF COMPANY, COMPANY SHALL BE THE CONTINUING OR SURVIVING PERSON,
(B) IF A SUBSIDIARY IS NOT THE SURVIVING OR CONTINUING PERSON, THE SURVIVING
PERSON BECOMES A SUBSIDIARY AND (C) NO POTENTIAL EVENT OF DEFAULT OR EVENT OF
DEFAULT SHALL HAVE OCCURRED OR BE CONTINUING AFTER GIVING EFFECT THERETO.

7.6          Transactions with Affiliates.

Company shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, enter into or permit to exist any transaction (including the
purchase, sale, lease or exchange of any property or the rendering of any
service) of any kind with any Affiliate of Company, whether or not in the
ordinary course of business, other than on fair and reasonable terms
substantially as favorable to Company or such Subsidiary as would be obtainable
by Company or such Subsidiary at the time in a comparable arm’s length
transaction with a Person other than an Affiliate, provided that the foregoing
restriction will not apply to the Spin-Off Transaction or transactions between
or among the Company and any of its wholly-owned Subsidiaries or between and
among any wholly-owned Subsidiaries.

7.7          Conduct of Business.

From and after the Closing Date, Company shall not, and shall not permit any of
its Subsidiaries to, engage in any businesses that are material to Company and
its Subsidiaries, taken as a whole, other than the businesses engaged in by
Company and its Subsidiaries on the Closing Date and businesses reasonably
related thereto.

 

70

--------------------------------------------------------------------------------


 

Section 8.              EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

8.1          Failure to Make Payments When Due.

Failure by Company to pay any principal of any Loan when due, whether at stated
maturity, by acceleration, by notice of voluntary prepayment, by mandatory
prepayment or otherwise; failure by Company to pay when due any amount payable
to an Issuing Lender in reimbursement of any drawing under a Letter of Credit;
or failure by Company to pay any interest on any Loan or any fee or any other
amount due under this Agreement within five Business Days after the date due; or

8.2          Default in Other Agreements.

(I)            FAILURE OF COMPANY OR ANY OF ITS SUBSIDIARIES TO PAY WHEN DUE ANY
PRINCIPAL OF OR INTEREST ON OR ANY OTHER AMOUNT PAYABLE IN RESPECT OF ONE OR
MORE ITEMS OF INDEBTEDNESS (OTHER THAN INDEBTEDNESS REFERRED TO IN SUBSECTION
8.1) OR CONTINGENT OBLIGATIONS WITH AN AGGREGATE PRINCIPAL AMOUNT OF $50,000,000
OR MORE, IN EACH CASE BEYOND THE END OF ANY GRACE PERIOD PROVIDED THEREFOR; OR

(II)           BREACH OR DEFAULT BY COMPANY OR ANY OF ITS SUBSIDIARIES WITH
RESPECT TO ANY OTHER MATERIAL TERM OF (A) ONE OR MORE ITEMS OF INDEBTEDNESS OR
CONTINGENT OBLIGATIONS IN THE INDIVIDUAL OR AGGREGATE PRINCIPAL AMOUNTS REFERRED
TO IN CLAUSE (I) ABOVE OR (B) ANY LOAN AGREEMENT, MORTGAGE, INDENTURE OR OTHER
AGREEMENT RELATING TO SUCH ITEM(S) OF INDEBTEDNESS OR CONTINGENT OBLIGATION(S),
IF THE EFFECT OF SUCH BREACH OR DEFAULT IS TO CAUSE, OR TO PERMIT THE HOLDER OR
HOLDERS OF THAT INDEBTEDNESS OR CONTINGENT OBLIGATION(S) (OR A TRUSTEE ON BEHALF
OF SUCH HOLDER OR HOLDERS) TO CAUSE, THAT INDEBTEDNESS OR CONTINGENT
OBLIGATION(S) TO BECOME OR BE DECLARED DUE AND PAYABLE PRIOR TO ITS STATED
MATURITY OR THE STATED MATURITY OF ANY UNDERLYING OBLIGATION, AS THE CASE MAY BE
(WITH ALL NOTICES PROVIDED FOR THEREIN HAVING BEEN GIVEN AND ALL GRACE PERIODS
PROVIDED FOR THEREIN HAVING LAPSED, SUCH THAT NO FURTHER NOTICE OR PASSAGE OF
TIME IS REQUIRED IN ORDER FOR SUCH HOLDERS OR SUCH TRUSTEE TO EXERCISE SUCH
RIGHT, OTHER THAN NOTICE OF THEIR OR ITS ELECTION TO EXERCISE SUCH RIGHT); OR

8.3          Breach of Certain Covenants.

Failure of Company to perform or comply with any term or condition contained in
subsections 2.5, 6.1(i), 6.2 or Section 7 (other than subsection 7.1B, to the
extent such failure to comply therewith relates solely to an agreement entered
into by a Subsidiary of Company which is not a Significant Subsidiary) of this
Agreement; or

8.4          Breach of Warranty.

Any representation, warranty or certification made by Company in any Loan
Document or in any certificate at any time given by Company in writing pursuant
hereto or thereto or in connection herewith or therewith shall be false in any
material respect on the date as of which made; or

 

71

--------------------------------------------------------------------------------


 

8.5          Other Defaults Under Loan Documents.

Company shall default in the performance of or compliance with any term
contained in this Agreement or any of the other Loan Documents, other than any
such term referred to or covered in any other subsection of this Section 8, and
such default shall not have been remedied or waived within 30 days after receipt
by Company of notice from Administrative Agent or any Lender of such default; or

8.6          Involuntary Bankruptcy; Appointment of Receiver, etc.

(I)            A COURT HAVING JURISDICTION IN THE PREMISES SHALL ENTER A DECREE
OR ORDER FOR RELIEF IN RESPECT OF COMPANY OR ANY OF ITS SUBSIDIARIES IN AN
INVOLUNTARY CASE UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT, WHICH DECREE
OR ORDER SHALL REMAIN UNSTAYED FOR A PERIOD OF 60 DAYS; OR ANY OTHER SIMILAR
RELIEF SHALL BE GRANTED UNDER ANY APPLICABLE FEDERAL OR STATE LAW AND SHALL
REMAIN UNSTAYED FOR A PERIOD OF 60 DAYS; OR

(II)           AN INVOLUNTARY CASE SHALL BE COMMENCED AGAINST COMPANY OR ANY OF
ITS SUBSIDIARIES UNDER THE BANKRUPTCY CODE OR UNDER ANY OTHER APPLICABLE
BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR HEREAFTER IN EFFECT; OR A DECREE OR
ORDER OF A COURT HAVING JURISDICTION IN THE PREMISES FOR THE APPOINTMENT OF A
RECEIVER, LIQUIDATOR, SEQUESTRATOR, TRUSTEE, CONSERVATOR, CUSTODIAN OR OTHER
OFFICER HAVING SIMILAR POWERS OVER COMPANY OR ANY OF ITS SUBSIDIARIES, OR OVER
ALL OR A SUBSTANTIAL PART OF ITS PROPERTY, SHALL HAVE BEEN ENTERED; OR THERE
SHALL HAVE OCCURRED THE INVOLUNTARY APPOINTMENT OF AN INTERIM RECEIVER, TRUSTEE
OR OTHER CUSTODIAN OF COMPANY OR ANY OF ITS SUBSIDIARIES FOR ALL OR A
SUBSTANTIAL PART OF ITS PROPERTY; OR A WARRANT OF ATTACHMENT, EXECUTION OR
SIMILAR PROCESS SHALL HAVE BEEN ISSUED AGAINST ANY SUBSTANTIAL PART OF THE
PROPERTY OF COMPANY OR ANY OF ITS SUBSIDIARIES, AND ANY SUCH EVENT DESCRIBED IN
THIS CLAUSE (II) SHALL CONTINUE FOR 60 DAYS UNLESS DISMISSED, BONDED OR
DISCHARGED; OR

8.7          Voluntary Bankruptcy; Appointment of Receiver, etc.

(I)            COMPANY OR ANY OF ITS SUBSIDIARIES SHALL HAVE AN ORDER FOR RELIEF
ENTERED WITH RESPECT TO IT OR COMMENCE A VOLUNTARY CASE UNDER THE BANKRUPTCY
CODE OR UNDER ANY OTHER APPLICABLE BANKRUPTCY, INSOLVENCY OR SIMILAR LAW NOW OR
HEREAFTER IN EFFECT, OR SHALL CONSENT TO THE ENTRY OF AN ORDER FOR RELIEF IN AN
INVOLUNTARY CASE, OR TO THE CONVERSION OF AN INVOLUNTARY CASE TO A VOLUNTARY
CASE, UNDER ANY SUCH LAW, OR SHALL CONSENT TO THE APPOINTMENT OF OR TAKING
POSSESSION BY A RECEIVER, TRUSTEE OR OTHER CUSTODIAN FOR ALL OR A SUBSTANTIAL
PART OF ITS PROPERTY; OR COMPANY OR ANY OF ITS SUBSIDIARIES SHALL MAKE ANY
ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR

(II)           COMPANY OR ANY OF ITS SUBSIDIARIES SHALL BE UNABLE, OR SHALL FAIL
GENERALLY, OR SHALL ADMIT IN WRITING ITS INABILITY, TO PAY ITS DEBTS AS SUCH
DEBTS BECOME DUE; OR THE GOVERNING BODY OF COMPANY OR ANY OF ITS SUBSIDIARIES
(OR ANY COMMITTEE THEREOF) SHALL ADOPT ANY RESOLUTION OR OTHERWISE AUTHORIZE ANY
ACTION TO APPROVE ANY OF THE ACTIONS REFERRED TO IN CLAUSE (I) ABOVE OR THIS
CLAUSE (II); OR

 

 

72

--------------------------------------------------------------------------------


 

8.8          Judgments and Attachments.

Any money judgment, writ or warrant of attachment or similar process involving
in the aggregate at any time an amount in excess of $50,000,000 to the extent
not adequately covered by insurance as to which a solvent and unaffiliated
insurance company has acknowledged coverage, shall be entered or filed against
Company or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded or unstayed for a period of 60 days (or
in any event later than five days prior to the date of any proposed sale
thereunder); or

8.9          Dissolution.

Any order, judgment or decree shall be entered against Company or any of its
Subsidiaries decreeing the dissolution or split up of Company or that Subsidiary
and such order shall remain undischarged or unstayed for a period in excess of
60 days; or

8.10        Employee Benefit Plans.

There shall occur one or more ERISA Events that individually or in the aggregate
result in or would reasonably be expected to result in liability of Company in
excess of $25,000,000; or there shall exist an amount of unfunded benefit
liabilities (as defined in Section 4001(a)(18) of ERISA), individually or in the
aggregate for all Pension Plans to which Company or any of its Subsidiaries has
contributed (excluding for purposes of such computation any Pension Plans with
respect to which assets exceed benefit liabilities), which would reasonably be
expected to result in a Material Adverse Effect; or

8.11        Change in Control.

A Change in Control shall have occurred after the Spin-Off Transaction; or

8.12        Licensing.

Any License of any Regulated Subsidiary (a) shall be revoked by the Government
Authority which issued such License, or any action (administrative or judicial)
to revoke a License shall have been commenced against any Regulated Subsidiary
and shall not have been dismissed within 180 days after the commencement
thereof, (b) shall be suspended by such Government Authority for a period in
excess of thirty (30) days or (c) shall not be reissued or renewed by such
Government Authority upon the expiration thereof following application for such
reissuance or renewal by any Regulated Subsidiary, in each case to the extent
such revocation, action, suspension, nonreissuance or nonrenewal would
reasonably be expected to have a Material Adverse Effect; or

8.13        Certain Proceedings.

Any Regulated Subsidiary shall become subject to any conservation,
rehabilitation or liquidation order, directive or mandate issued by any
Government Authority or any Regulated Subsidiary shall become subject to any
other directive or mandate issued by any

 

73

--------------------------------------------------------------------------------


 

Government Authority which would reasonably be expected to have a Material
Adverse Effect and which is not stayed within ten (10) days; or

8.14        Invalidity of Loan Documents; Repudiation of Obligations.

At any time after the execution and delivery thereof, (i) any Loan Document or
any provision thereof, for any reason other than the satisfaction in full of all
Obligations, shall cease to be in full force and effect (other than in
accordance with its terms) or shall be declared to be null and void, or (ii)
Company shall contest the validity or enforceability of any Loan Document or any
provision thereof in writing or deny in writing that it has any further
liability, including with respect to future advances by Lenders, under any Loan
Document or any provision thereof:

THEN (i) upon the occurrence of any Event of Default described in subsection 8.6
or 8.7, each of (a) the unpaid principal amount of and accrued interest on the
Loans, (b) an amount equal to the maximum amount that may at any time be drawn
under all Letters of Credit then outstanding (whether or not any beneficiary
under any such Letter of Credit shall have presented, or shall be entitled at
such time to present, the drafts or other documents or certificates required to
draw under such Letter of Credit), and (c) all other Obligations shall
automatically become immediately due and payable, without presentment, demand,
protest or other requirements of any kind, all of which are hereby expressly
waived by Company, and the obligation of each Lender to make any Loan, the
obligation of Administrative Agent to issue any Letter of Credit and the right
of any Lender to issue any Letter of Credit hereunder shall thereupon terminate,
and (ii) upon the occurrence and during the continuation of any other Event of
Default, Administrative Agent shall, upon the written request or with the
written consent of Requisite Lenders, by written notice to Company, declare all
or any portion of the amounts described in clauses (a) through (c) above to be,
and the same shall forthwith become, immediately due and payable, and the
obligation of each Lender to make any Loan, the obligation of Administrative
Agent to issue any Letter of Credit and the right of any Lender to issue any
Letter of Credit hereunder shall thereupon terminate; provided that the
foregoing shall not affect in any way the obligations of Lenders under
subsection 3.3C(i) or the obligations of Lenders to purchase assignments of any
unpaid Swing Line Loans as provided in subsection 2.1A(ii).

Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (ii) of
such paragraph Company shall pay all arrears of interest and all payments on
account of principal which shall have become due otherwise than as a result of
such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 10.6, then Requisite Lenders, by written notice to Company, may at
their option rescind and annul such acceleration and its consequences; but such
action shall not affect any subsequent Event of Default or Potential Event of
Default or impair any right consequent thereon.  The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders and are not intended, directly or indirectly,
to benefit Company, and such provisions

 

74

--------------------------------------------------------------------------------


 

shall not at any time be construed so as to grant Company the right to require
Lenders to rescind or annul any acceleration hereunder or to preclude
Administrative Agent or Lenders from exercising any of the rights or remedies
available to them under any of the Loan Documents, even if the conditions set
forth in this paragraph are met.

Section 9.              ADMINISTRATIVE AGENT

9.1          Appointment.


A.            APPOINTMENT OF ADMINISTRATIVE AGENT.  WELLS FARGO IS HEREBY
APPOINTED ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS. 
EACH LENDER HEREBY AUTHORIZES ADMINISTRATIVE AGENT TO ACT AS ITS AGENT IN
ACCORDANCE WITH THE TERMS OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.  WELLS
FARGO AGREES TO ACT UPON THE EXPRESS CONDITIONS CONTAINED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS, AS APPLICABLE.  THE PROVISIONS OF THIS SECTION 9 ARE
SOLELY FOR THE BENEFIT OF AGENTS AND LENDERS AND NONE OF COMPANY OR ANY OF ITS
SUBSIDIARIES SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY OF THE
PROVISIONS THEREOF.  IN PERFORMING ITS FUNCTIONS AND DUTIES UNDER THIS
AGREEMENT, ADMINISTRATIVE AGENT (OTHER THAN AS PROVIDED IN SUBSECTION 2.1D)
SHALL ACT SOLELY AS AN AGENT OF LENDERS AND DOES NOT ASSUME AND SHALL NOT BE
DEEMED TO HAVE ASSUMED ANY OBLIGATION TOWARDS OR RELATIONSHIP OF AGENCY OR TRUST
WITH OR FOR COMPANY OR ANY OF ITS SUBSIDIARIES.

9.2          Powers and Duties; General Immunity.


A.            POWERS; DUTIES SPECIFIED.  EACH LENDER IRREVOCABLY AUTHORIZES
ADMINISTRATIVE AGENT TO TAKE SUCH ACTION ON SUCH LENDER’S BEHALF AND TO EXERCISE
SUCH POWERS, RIGHTS AND REMEDIES HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AS
ARE SPECIFICALLY DELEGATED OR GRANTED TO ADMINISTRATIVE AGENT BY THE TERMS
HEREOF AND THEREOF, TOGETHER WITH SUCH POWERS, RIGHTS AND REMEDIES AS ARE
REASONABLY INCIDENTAL THERETO.  ADMINISTRATIVE AGENT SHALL HAVE ONLY THOSE
DUTIES AND RESPONSIBILITIES THAT ARE EXPRESSLY SPECIFIED IN THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS.  ADMINISTRATIVE AGENT MAY EXERCISE SUCH POWERS, RIGHTS
AND REMEDIES AND PERFORM SUCH DUTIES BY OR THROUGH ITS AGENTS OR EMPLOYEES. 
ADMINISTRATIVE AGENT SHALL NOT HAVE, BY REASON OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS, A FIDUCIARY RELATIONSHIP IN RESPECT OF ANY LENDER OR
COMPANY; AND NOTHING IN THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
EXPRESSED OR IMPLIED, IS INTENDED TO OR SHALL BE SO CONSTRUED AS TO IMPOSE UPON
ADMINISTRATIVE AGENT ANY OBLIGATIONS IN RESPECT OF THIS AGREEMENT OR ANY OF THE
OTHER LOAN DOCUMENTS EXCEPT AS EXPRESSLY SET FORTH HEREIN OR THEREIN.


B.            NO RESPONSIBILITY FOR CERTAIN MATTERS.  NO AGENT SHALL BE
RESPONSIBLE TO ANY LENDER FOR THE EXECUTION, EFFECTIVENESS, GENUINENESS,
VALIDITY, ENFORCEABILITY, COLLECTIBILITY OR SUFFICIENCY OF THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT OR FOR ANY REPRESENTATIONS, WARRANTIES, RECITALS OR
STATEMENTS MADE HEREIN OR THEREIN OR MADE IN ANY WRITTEN OR ORAL STATEMENTS OR
IN ANY FINANCIAL OR OTHER STATEMENTS, INSTRUMENTS, REPORTS OR CERTIFICATES OR
ANY OTHER DOCUMENTS FURNISHED OR MADE BY SUCH AGENT TO LENDERS OR BY OR ON
BEHALF OF COMPANY TO SUCH AGENT OR ANY LENDER IN CONNECTION WITH THE LOAN
DOCUMENTS AND THE TRANSACTIONS CONTEMPLATED THEREBY OR FOR THE FINANCIAL
CONDITION OR BUSINESS AFFAIRS OF COMPANY OR ANY OTHER PERSON LIABLE FOR THE
PAYMENT OF ANY OBLIGATIONS, NOR SHALL SUCH AGENT BE REQUIRED TO ASCERTAIN OR
INQUIRE AS TO THE PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, CONDITIONS,
PROVISIONS, COVENANTS OR


 

75

--------------------------------------------------------------------------------


 


AGREEMENTS CONTAINED IN ANY OF THE LOAN DOCUMENTS OR AS TO THE USE OF THE
PROCEEDS OF THE LOANS OR THE USE OF THE LETTERS OF CREDIT OR AS TO THE EXISTENCE
OR POSSIBLE EXISTENCE OF ANY EVENT OF DEFAULT OR POTENTIAL EVENT OF DEFAULT. 
ANYTHING CONTAINED IN THIS AGREEMENT TO THE CONTRARY NOTWITHSTANDING,
ADMINISTRATIVE AGENT SHALL NOT HAVE ANY LIABILITY ARISING FROM CONFIRMATIONS OF
THE AMOUNT OF OUTSTANDING LOANS OR THE LETTER OF CREDIT USAGE OR THE COMPONENT
AMOUNTS THEREOF.


C.            EXCULPATORY PROVISIONS.  NO AGENT OR ANY OF ITS OFFICERS,
DIRECTORS, EMPLOYEES OR AGENTS SHALL BE LIABLE TO LENDERS FOR ANY ACTION TAKEN
OR OMITTED BY SUCH AGENT UNDER OR IN CONNECTION WITH ANY OF THE LOAN DOCUMENTS
EXCEPT TO THE EXTENT CAUSED BY SUCH AGENT’S GROSS NEGLIGENCE OR WILLFUL
MISCONDUCT.  AN AGENT SHALL BE ENTITLED TO REFRAIN FROM ANY ACT OR THE TAKING OF
ANY ACTION (INCLUDING THE FAILURE TO TAKE AN ACTION) IN CONNECTION WITH THIS
AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR FROM THE EXERCISE OF ANY POWER,
DISCRETION OR AUTHORITY VESTED IN IT HEREUNDER OR THEREUNDER UNLESS AND UNTIL
SUCH AGENT SHALL HAVE RECEIVED INSTRUCTIONS IN RESPECT THEREOF FROM REQUISITE
LENDERS (OR SUCH OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS
UNDER SUBSECTION 10.6) AND, UPON RECEIPT OF SUCH INSTRUCTIONS FROM REQUISITE
LENDERS (OR SUCH OTHER LENDERS, AS THE CASE MAY BE), SUCH AGENT SHALL BE
ENTITLED TO ACT OR (WHERE SO INSTRUCTED) REFRAIN FROM ACTING, OR TO EXERCISE
SUCH POWER, DISCRETION OR AUTHORITY, IN ACCORDANCE WITH SUCH INSTRUCTIONS;
PROVIDED THAT NO AGENT SHALL BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS OPINION
OR THE OPINION OF ITS COUNSEL, MAY EXPOSE SUCH AGENT TO LIABILITY OR THAT IS
CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW.  WITHOUT PREJUDICE TO THE
GENERALITY OF THE FOREGOING, (I) EACH AGENT SHALL BE ENTITLED TO RELY, AND SHALL
BE FULLY PROTECTED IN RELYING, UPON ANY COMMUNICATION (INCLUDING ANY ELECTRONIC
MESSAGE, INTERNET OR INTRANET WEBSITE POSTING OR OTHER DISTRIBUTION), INSTRUMENT
OR DOCUMENT BELIEVED BY IT TO BE GENUINE AND CORRECT AND TO HAVE BEEN SIGNED OR
SENT BY THE PROPER PERSON OR PERSONS, AND SHALL BE ENTITLED TO RELY AND SHALL BE
PROTECTED IN RELYING ON OPINIONS AND JUDGMENTS OF ATTORNEYS (WHO MAY BE
ATTORNEYS FOR COMPANY AND ITS SUBSIDIARIES), ACCOUNTANTS, EXPERTS AND OTHER
PROFESSIONAL ADVISORS SELECTED BY IT; AND (II) NO LENDER SHALL HAVE ANY RIGHT OF
ACTION WHATSOEVER AGAINST AN AGENT AS A RESULT OF SUCH AGENT ACTING OR (WHERE SO
INSTRUCTED) REFRAINING FROM ACTING UNDER THIS AGREEMENT OR ANY OF THE OTHER LOAN
DOCUMENTS IN ACCORDANCE WITH THE INSTRUCTIONS OF REQUISITE LENDERS (OR SUCH
OTHER LENDERS AS MAY BE REQUIRED TO GIVE SUCH INSTRUCTIONS UNDER SUBSECTION
10.6).


D.            AGENTS ENTITLED TO ACT AS LENDER.  THE AGENCY HEREBY CREATED SHALL
IN NO WAY IMPAIR OR AFFECT ANY OF THE RIGHTS AND POWERS OF, OR IMPOSE ANY DUTIES
OR OBLIGATIONS UPON, AN AGENT IN ITS INDIVIDUAL CAPACITY AS A LENDER HEREUNDER. 
WITH RESPECT TO ITS PARTICIPATION IN THE LOANS AND THE LETTERS OF CREDIT, AN
AGENT SHALL HAVE THE SAME RIGHTS AND POWERS HEREUNDER AS ANY OTHER LENDER AND
MAY EXERCISE THE SAME AS THOUGH IT WERE NOT PERFORMING THE DUTIES AND FUNCTIONS
DELEGATED TO IT HEREUNDER, AND THE TERM “LENDER” OR “LENDERS” OR ANY SIMILAR
TERM SHALL, UNLESS THE CONTEXT CLEARLY OTHERWISE INDICATES, INCLUDE EACH AGENT
IN ITS INDIVIDUAL CAPACITY.  AN AGENT AND ITS AFFILIATES MAY ACCEPT DEPOSITS
FROM, LEND MONEY TO, ACQUIRE EQUITY INTERESTS IN AND GENERALLY ENGAGE IN ANY
KIND OF COMMERCIAL BANKING, INVESTMENT BANKING, TRUST, FINANCIAL ADVISORY OR
OTHER BUSINESS WITH COMPANY OR ANY OF ITS AFFILIATES AS IF IT WERE NOT
PERFORMING THE DUTIES SPECIFIED HEREIN, AND MAY ACCEPT FEES AND OTHER
CONSIDERATION FROM COMPANY FOR SERVICES IN CONNECTION WITH THIS AGREEMENT AND
OTHERWISE WITHOUT HAVING TO ACCOUNT FOR THE SAME TO LENDERS.

 

76

--------------------------------------------------------------------------------


 

9.3          Independent Investigation by Lenders; No Responsibility For
Appraisal of

Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of Company and its Subsidiaries in connection
with the making of the Loans and the issuance of Letters of Credit hereunder and
that it has made and shall continue to make its own appraisal of the
creditworthiness of Company and its Subsidiaries. No Agent shall have any duty
or responsibility, either initially or on a continuing basis, to make any such
investigation or any such appraisal on behalf of Lenders or to provide any
Lender with any credit or other information with respect thereto, whether coming
into its possession before the making of the Loans or at any time or times
thereafter, and no Agent shall have any responsibility with respect to the
accuracy of or the completeness of any information provided to Lenders.

9.4          Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
each Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by Company, for and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses (including reasonable counsel fees and disbursements and fees and
disbursements of any financial advisor engaged by Agents) or disbursements of
any kind or nature whatsoever which may be imposed on, incurred by or asserted
against an Agent or such other Person in exercising the powers, rights and
remedies of an Agent or performing duties of an Agent hereunder or under the
other Loan Documents or otherwise in its capacity as Agent in any way relating
to or arising out of this Agreement or the other Loan Documents; provided that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of an Agent resulting solely from such Agent’s gross negligence or
willful misconduct as determined by a final judgment of a court of competent
jurisdiction.  If any indemnity furnished to an Agent or any other such Person
for any purpose shall, in the opinion of such Agent, be insufficient or become
impaired, such Agent may call for additional indemnity and cease, or not
commence, to do the acts indemnified against until such additional indemnity is
furnished.

9.5          Resignation of Agents; Successor Administrative Agent and Swing
Line Lender.


A.            RESIGNATION; SUCCESSOR ADMINISTRATIVE AGENT.  ANY AGENT MAY RESIGN
AT ANY TIME BY GIVING 30 DAYS’ PRIOR WRITTEN NOTICE THEREOF TO LENDERS AND
COMPANY.  UPON ANY SUCH NOTICE OF RESIGNATION BY ADMINISTRATIVE AGENT, REQUISITE
LENDERS SHALL HAVE THE RIGHT, UPON FIVE BUSINESS DAYS’ NOTICE TO COMPANY, TO
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT.  IF NO SUCH SUCCESSOR SHALL HAVE BEEN
SO APPOINTED BY REQUISITE LENDERS AND SHALL HAVE ACCEPTED SUCH APPOINTMENT
WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT GIVES NOTICE OF ITS
RESIGNATION, THE RETIRING ADMINISTRATIVE AGENT MAY, ON BEHALF OF LENDERS,
APPOINT A SUCCESSOR ADMINISTRATIVE AGENT.  IF ADMINISTRATIVE AGENT SHALL NOTIFY
LENDERS AND COMPANY THAT NO PERSON HAS ACCEPTED SUCH APPOINTMENT AS SUCCESSOR
ADMINISTRATIVE AGENT, SUCH RESIGNATION SHALL NONETHELESS BECOME EFFECTIVE IN
ACCORDANCE WITH ADMINISTRATIVE AGENT’S NOTICE AND (I) THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER
THE LOAN


 

77

--------------------------------------------------------------------------------


 


DOCUMENTS, AND (II) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS PROVIDED TO
BE MADE BY, TO OR THROUGH ADMINISTRATIVE AGENT SHALL INSTEAD BE MADE BY, TO OR
THROUGH EACH LENDER DIRECTLY, UNTIL SUCH TIME AS REQUISITE LENDERS APPOINT A
SUCCESSOR ADMINISTRATIVE AGENT IN ACCORDANCE WITH THIS SUBSECTION 9.5A.  UPON
THE ACCEPTANCE OF ANY APPOINTMENT AS ADMINISTRATIVE AGENT HEREUNDER BY A
SUCCESSOR ADMINISTRATIVE AGENT, THAT SUCCESSOR ADMINISTRATIVE AGENT SHALL
THEREUPON SUCCEED TO AND BECOME VESTED WITH ALL THE RIGHTS, POWERS, PRIVILEGES
AND DUTIES OF THE RETIRING ADMINISTRATIVE AGENT AND THE RETIRING ADMINISTRATIVE
AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS UNDER THIS AGREEMENT
(IF NOT ALREADY DISCHARGED AS SET FORTH ABOVE).  AFTER ANY RETIRING AGENT’S
RESIGNATION HEREUNDER, THE PROVISIONS OF THIS SECTION 9 SHALL INURE TO ITS
BENEFIT AS TO ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY IT WHILE IT WAS AN
AGENT UNDER THIS AGREEMENT.


B.            SUCCESSOR SWING LINE LENDER.  ANY RESIGNATION OF ADMINISTRATIVE
AGENT PURSUANT TO SUBSECTION 9.5A SHALL ALSO CONSTITUTE THE RESIGNATION OF WELLS
FARGO OR ITS SUCCESSOR AS SWING LINE LENDER, AND ANY SUCCESSOR ADMINISTRATIVE
AGENT APPOINTED PURSUANT TO SUBSECTION 9.5A SHALL, UPON ITS ACCEPTANCE OF SUCH
APPOINTMENT, BECOME THE SUCCESSOR SWING LINE LENDER FOR ALL PURPOSES HEREUNDER. 
IN SUCH EVENT (I) COMPANY SHALL PREPAY ANY OUTSTANDING SWING LINE LOANS MADE BY
THE RETIRING ADMINISTRATIVE AGENT IN ITS CAPACITY AS SWING LINE LENDER, (II)
UPON SUCH PREPAYMENT, THE RETIRING ADMINISTRATIVE AGENT AND SWING LINE LENDER
SHALL SURRENDER ANY SWING LINE NOTE HELD BY IT TO COMPANY FOR CANCELLATION, AND
(III) IF SO REQUESTED BY THE SUCCESSOR ADMINISTRATIVE AGENT AND SWING LINE
LENDER IN ACCORDANCE WITH SUBSECTION 2.1E, COMPANY SHALL ISSUE A SWING LINE NOTE
TO THE SUCCESSOR ADMINISTRATIVE AGENT AND SWING LINE LENDER SUBSTANTIALLY IN THE
FORM OF EXHIBIT V ANNEXED HERETO, IN THE AMOUNT OF THE SWING LINE LOAN
COMMITMENT THEN IN EFFECT AND WITH OTHER APPROPRIATE INSERTIONS.

9.6          Duties of Other Agents.

To the extent that any Lender is identified in this Agreement as a co-agent,
documentation agent or syndication agent, such Lender shall not have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such.  Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender.

9.7          Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to Company or any of the Subsidiaries of Company,
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether Administrative Agent shall have made any demand on
Company) shall be entitled and empowered, by intervention in such proceeding or
otherwise

(I)            TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF PRINCIPAL AND
INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS AND ANY OTHER OBLIGATIONS THAT
ARE OWING AND UNPAID AND TO FILE SUCH OTHER PAPERS OR DOCUMENTS AS MAY BE
NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF LENDERS AND AGENTS
(INCLUDING ANY CLAIM FOR THE REASONABLE COMPENSATION, EXPENSES, DISBURSEMENTS
AND ADVANCES OF LENDERS AND AGENTS AND THEIR

 

78

--------------------------------------------------------------------------------


 

AGENTS AND COUNSEL AND ALL OTHER AMOUNTS DUE LENDERS AND AGENTS UNDER
SUBSECTIONS 2.3 AND 10.2) ALLOWED IN SUCH JUDICIAL PROCEEDING, AND

(II)           TO COLLECT AND RECEIVE ANY MONEYS OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Agents and their agents
and counsel, and any other amounts due Agents under subsections 2.3 and 10.2.

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

Section 5.              MISCELLANEOUS

10.1        Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit.


A.            GENERAL.  THIS AGREEMENT SHALL BE BINDING UPON THE PARTIES HERETO
AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS AND SHALL INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THE SUCCESSORS AND ASSIGNS OF LENDERS (IT BEING
UNDERSTOOD THAT LENDERS’ RIGHTS OF ASSIGNMENT ARE SUBJECT TO THE FURTHER
PROVISIONS OF THIS SUBSECTION 10.1).  NEITHER COMPANY’S RIGHTS NOR OBLIGATIONS
HEREUNDER NOR ANY INTEREST THEREIN MAY BE ASSIGNED OR DELEGATED BY COMPANY
WITHOUT THE PRIOR WRITTEN CONSENT OF ALL LENDERS (AND ANY ATTEMPTED ASSIGNMENT
OR TRANSFER BY COMPANY WITHOUT SUCH CONSENT SHALL BE NULL AND VOID).  NO SALE,
ASSIGNMENT OR TRANSFER OR PARTICIPATION OF ANY OBLIGATIONS OF A LENDER IN
RESPECT OF A LETTER OF CREDIT OR ANY PARTICIPATION THEREIN MAY BE MADE
SEPARATELY FROM A SALE, ASSIGNMENT, TRANSFER OR PARTICIPATION OF A CORRESPONDING
INTEREST IN THE REVOLVING LOAN COMMITMENT AND THE REVOLVING LOANS OF THE LENDER
EFFECTING SUCH SALE, ASSIGNMENT, TRANSFER OR PARTICIPATION.  ANYTHING CONTAINED
HEREIN TO THE CONTRARY NOTWITHSTANDING, EXCEPT AS PROVIDED IN SUBSECTION
2.1A(II) AND SUBSECTION 10.5, THE SWING LINE LOAN COMMITMENT AND THE SWING LINE
LOANS OF SWING LINE LENDER MAY NOT BE SOLD, ASSIGNED OR TRANSFERRED AS DESCRIBED
BELOW TO ANY PERSON OTHER THAN A SUCCESSOR ADMINISTRATIVE AGENT AND SWING LINE
LENDER TO THE EXTENT CONTEMPLATED BY SUBSECTION 9.5.  NOTHING IN THIS AGREEMENT,
EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY PERSON (OTHER THAN
THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY
AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE AFFILIATES OF EACH OF
ADMINISTRATIVE AGENT AND LENDERS AND INDEMNITEES) ANY LEGAL OR EQUITABLE RIGHT,
REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


B.            ASSIGNMENTS.

(I)            AMOUNTS AND TERMS OF ASSIGNMENTS.  ANY LENDER MAY ASSIGN TO ONE
OR MORE ELIGIBLE ASSIGNEES ALL OR ANY PORTION OF ITS RIGHTS AND OBLIGATIONS
UNDER THIS

 

79

--------------------------------------------------------------------------------


 

AGREEMENT; PROVIDED THAT (A), EXCEPT IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE
REMAINING AMOUNT OF THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT THE AGGREGATE AMOUNT OF THE REVOLVING LOAN EXPOSURE OF THE ASSIGNING
LENDER AND THE ASSIGNEE SUBJECT TO EACH SUCH ASSIGNMENT SHALL NOT BE LESS THAN
$5,000,000, UNLESS ADMINISTRATIVE AGENT OTHERWISE CONSENTS (SUCH CONSENT NOT TO
BE UNREASONABLY WITHHELD OR DELAYED), PROVIDED THAT SIMULTANEOUS ASSIGNMENTS TO
OR BY TWO OR MORE RELATED FUNDS SHALL BE TREATED AS ONE ASSIGNMENT FOR PURPOSES
OF THIS CLAUSE (A), (B) EACH PARTIAL ASSIGNMENT SHALL BE MADE AS AN ASSIGNMENT
OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND OBLIGATIONS
UNDER THIS AGREEMENT WITH RESPECT TO THE LOAN OR THE COMMITMENT ASSIGNED; AND
ANY ASSIGNMENT OF ALL OR ANY PORTION OF A REVOLVING LOAN COMMITMENT, REVOLVING
LOAN OR LETTER OF CREDIT PARTICIPATION SHALL BE MADE ONLY AS AN ASSIGNMENT OF
THE SAME PROPORTIONATE PART OF THE ASSIGNING LENDER’S REVOLVING LOAN COMMITMENT,
REVOLVING LOANS AND LETTER OF CREDIT PARTICIPATIONS, (C) THE PARTIES TO EACH
ASSIGNMENT SHALL EXECUTE AND DELIVER TO ADMINISTRATIVE AGENT AN ASSIGNMENT
AGREEMENT, TOGETHER WITH A PROCESSING AND RECORDATION FEE OF $3,500, AND THE
ELIGIBLE ASSIGNEE, IF IT SHALL NOT ALREADY BE A LENDER, SHALL DELIVER TO
ADMINISTRATIVE AGENT INFORMATION REASONABLY REQUESTED BY ADMINISTRATIVE AGENT,
INCLUDING FORMS, CERTIFICATES OR OTHER INFORMATION IN COMPLIANCE WITH SUBSECTION
2.7B(IV) AND (D), EXCEPT IN THE CASE OF AN ASSIGNMENT TO ANOTHER LENDER, AN
AFFILIATE OF A LENDER (PROVIDED THAT SUCH AFFILIATE HAS A LONG-TERM NON-CREDIT
ENHANCED UNSECURED DEBT RATING OF AT LEAST A- (IN THE CASE OF S&P) OR A3 (IN THE
CASE OF MOODY’S)) OR AN APPROVED FUND OF A LENDER, ADMINISTRATIVE AGENT AND, IF
NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, COMPANY, SHALL HAVE
CONSENTED THERETO (WHICH CONSENT SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 10.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is an Issuing Lender
such Lender shall continue to have all rights and obligations of an Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder).  The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, as the case may be, with appropriate insertions, to
reflect the amounts of the new Commitments and/or outstanding Revolving Loans,
as the case may be, of the assignee and/or the assigning Lender.  Other than as
provided in subsection 2.1A(ii) and subsection 10.5, any assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this subsection

 

80

--------------------------------------------------------------------------------


 

10.1B shall be treated for purposes of this Agreement as a sale by such Lender
of a participation in such rights and obligations in accordance with subsection
10.1C.

(II)           ACCEPTANCE BY ADMINISTRATIVE AGENT; RECORDATION IN REGISTER. 
UPON ITS RECEIPT OF AN ASSIGNMENT AGREEMENT EXECUTED BY AN ASSIGNING LENDER AND
AN ASSIGNEE REPRESENTING THAT IT IS AN ELIGIBLE ASSIGNEE, TOGETHER WITH THE
PROCESSING AND RECORDATION FEE REFERRED TO IN SUBSECTION 10.1B(I) AND ANY FORMS,
CERTIFICATES OR OTHER EVIDENCE WITH RESPECT TO UNITED STATES FEDERAL INCOME TAX
WITHHOLDING MATTERS THAT SUCH ASSIGNEE MAY BE REQUIRED TO DELIVER TO
ADMINISTRATIVE AGENT PURSUANT TO SUBSECTION 2.7B(IV), ADMINISTRATIVE AGENT
SHALL, IF ADMINISTRATIVE AGENT AND COMPANY HAVE CONSENTED TO THE ASSIGNMENT
EVIDENCED THEREBY (IN EACH CASE TO THE EXTENT SUCH CONSENT IS REQUIRED PURSUANT
TO SUBSECTION 10.1B(I)), (A) ACCEPT SUCH ASSIGNMENT AGREEMENT BY EXECUTING A
COUNTERPART THEREOF AS PROVIDED THEREIN (WHICH ACCEPTANCE SHALL EVIDENCE ANY
REQUIRED CONSENT OF ADMINISTRATIVE AGENT TO SUCH ASSIGNMENT), (B) RECORD THE
INFORMATION CONTAINED THEREIN IN THE REGISTER, AND (C) GIVE PROMPT NOTICE
THEREOF TO COMPANY.  ADMINISTRATIVE AGENT SHALL MAINTAIN A COPY OF EACH
ASSIGNMENT AGREEMENT DELIVERED TO AND ACCEPTED BY IT AS PROVIDED IN THIS
SUBSECTION 10.1B(II).


C.            PARTICIPATIONS.  ANY LENDER MAY, WITHOUT THE CONSENT OF, OR NOTICE
TO, COMPANY OR ADMINISTRATIVE AGENT, SELL PARTICIPATIONS TO ONE OR MORE PERSONS
(OTHER THAN A NATURAL PERSON OR COMPANY OR ANY OF ITS AFFILIATES) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT;
PROVIDED THAT (I) SUCH LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN
UNCHANGED, (II) SUCH LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES
HERETO FOR THE PERFORMANCE OF SUCH OBLIGATIONS AND (III) COMPANY, ADMINISTRATIVE
AGENT AND LENDERS SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY WITH SUCH LENDER IN
CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT.  ANY
AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS SUCH A PARTICIPATION
SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT TO ENFORCE THIS
AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER OF ANY PROVISION
OF THIS AGREEMENT; PROVIDED THAT SUCH AGREEMENT OR INSTRUMENT MAY PROVIDE THAT
SUCH LENDER WILL NOT, WITHOUT THE CONSENT OF THE PARTICIPANT, AGREE TO ANY
AMENDMENT, MODIFICATION OR WAIVER DIRECTLY AFFECTING (I) SUBSECTION 2.4A(III) OR
THE EXTENSION OF THE SCHEDULED FINAL MATURITY DATE OF ANY LOAN ALLOCATED TO SUCH
PARTICIPATION OR (II) A REDUCTION OF THE PRINCIPAL AMOUNT OF OR THE RATE OF
INTEREST PAYABLE ON ANY LOAN ALLOCATED TO SUCH PARTICIPATION.  SUBJECT TO THE
FURTHER PROVISIONS OF THIS SUBSECTION 10.1C, COMPANY AGREES THAT EACH
PARTICIPANT SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTIONS 2.6D AND 2.7 TO THE
SAME EXTENT AS IF IT WERE A LENDER AND HAD ACQUIRED ITS INTEREST BY ASSIGNMENT
PURSUANT TO SUBSECTION 10.1B.  TO THE EXTENT PERMITTED BY LAW, EACH PARTICIPANT
ALSO SHALL BE ENTITLED TO THE BENEFITS OF SUBSECTION 10.4 AS THOUGH IT WERE A
LENDER, PROVIDED SUCH PARTICIPANT AGREES TO BE SUBJECT TO SUBSECTION 10.5 AS
THOUGH IT WERE A LENDER.  A PARTICIPANT SHALL NOT BE ENTITLED TO RECEIVE ANY
GREATER PAYMENT UNDER SUBSECTIONS 2.6D AND 2.7A THAN THE APPLICABLE LENDER WOULD
HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE PARTICIPATION SOLD TO SUCH
PARTICIPANT UNLESS THE SALE OF THE PARTICIPATION TO SUCH PARTICIPANT IS MADE
WITH COMPANY’S PRIOR WRITTEN CONSENT.  NO PARTICIPANT SHALL BE ENTITLED TO THE
BENEFITS OF SUBSECTION 2.7 UNLESS COMPANY IS NOTIFIED OF THE PARTICIPATION SOLD
TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE BENEFIT OF COMPANY, TO
COMPLY WITH SUBSECTION 2.7B(IV) AS THOUGH IT WERE A LENDER.

 

 

81

--------------------------------------------------------------------------------


 


D.            PLEDGES AND ASSIGNMENTS.  ANY LENDER MAY, WITHOUT THE CONSENT OF
ADMINISTRATIVE AGENT OR COMPANY, AT ANY TIME PLEDGE OR ASSIGN A SECURITY
INTEREST IN ALL OR ANY PORTION OF ITS LOANS, AND THE OTHER OBLIGATIONS OWED TO
SUCH LENDER, TO SECURE OBLIGATIONS OF SUCH LENDER, INCLUDING WITHOUT LIMITATION
(A) ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO ANY FEDERAL RESERVE BANK
AND (B) IN THE CASE OF ANY LENDER THAT IS A FUND, ANY PLEDGE OR ASSIGNMENT TO
ANY HOLDERS OF OBLIGATIONS OWED, OR SECURITIES ISSUED, BY SUCH LENDER INCLUDING
TO ANY TRUSTEE FOR, OR ANY OTHER REPRESENTATIVE OF, SUCH HOLDERS; PROVIDED THAT
(I) NO LENDER SHALL BE RELIEVED OF ANY OF ITS OBLIGATIONS HEREUNDER AS A RESULT
OF ANY SUCH ASSIGNMENT OR PLEDGE AND (II) IN NO EVENT SHALL ANY ASSIGNEE OR
PLEDGEE BE CONSIDERED TO BE A “LENDER” OR BE ENTITLED TO REQUIRE THE ASSIGNING
LENDER TO TAKE OR OMIT TO TAKE ANY ACTION HEREUNDER.


E.             INFORMATION.  EACH LENDER MAY FURNISH ANY INFORMATION CONCERNING
COMPANY AND ITS SUBSIDIARIES IN THE POSSESSION OF THAT LENDER FROM TIME TO TIME
TO PLEDGEES UNDER SUBSECTION 10.10D, ASSIGNEES AND PARTICIPANTS (INCLUDING
PROSPECTIVE ASSIGNEES AND PARTICIPANTS), IN EACH CASE SUBJECT TO SUBSECTION
10.18.


F.             AGREEMENTS OF LENDERS.  EACH LENDER LISTED ON THE SIGNATURE PAGES
HEREOF HEREBY AGREES, AND EACH LENDER THAT BECOMES A PARTY HERETO PURSUANT TO AN
ASSIGNMENT AGREEMENT SHALL BE DEEMED TO AGREE, (I) THAT IT IS AN ELIGIBLE
ASSIGNEE DESCRIBED IN CLAUSE (II) OF THE DEFINITION THEREOF; (II) THAT IT HAS
EXPERIENCE AND EXPERTISE IN THE MAKING OF OR PURCHASING LOANS SUCH AS THE LOANS;
AND (III) THAT IT WILL MAKE OR PURCHASE LOANS FOR ITS OWN ACCOUNT IN THE
ORDINARY COURSE OF ITS BUSINESS AND WITHOUT A VIEW TO DISTRIBUTION OF SUCH LOANS
WITHIN THE MEANING OF THE SECURITIES ACT OR THE EXCHANGE ACT OR OTHER FEDERAL
SECURITIES LAWS (IT BEING UNDERSTOOD THAT, SUBJECT TO THE PROVISIONS OF THIS
SUBSECTION 10.1, THE DISPOSITION OF SUCH LOANS OR ANY INTERESTS THEREIN SHALL AT
ALL TIMES REMAIN WITHIN ITS EXCLUSIVE CONTROL).

10.2        Expenses.

Whether or not the transactions contemplated hereby shall be consummated,
Company agrees to pay promptly (i) all reasonable and documented out-of-pocket
costs and expenses incurred by Administrative Agent and the Syndication Agent,
including reasonable and documented fees, expenses and disbursements of counsel
to the Agents, in connection with the negotiation, preparation, execution and
administration of the Loan Documents and any consents, amendments, waivers or
other modifications thereto and any other documents or matters requested by
Company; (ii) all other costs and expenses incurred by the Administrative Agent
and the Syndication Agent in connection with the syndication of the Commitments;
(iii) all reasonable costs and expenses, including reasonable attorneys’ fees
(including allocated costs of internal counsel) and reasonable fees, costs and
expenses of accountants, advisors and consultants, incurred by Administrative
Agent and its counsel at any time when an Event of Default has occurred and is
continuing, relating to efforts to evaluate or assess Company or any of its
Subsidiaries and its business or financial condition; and (iv) all reasonable
costs and expenses, including reasonable attorneys’ fees (including allocated
costs of internal counsel),  reasonable fees, costs and expenses of accountants,
advisors and consultants and costs of settlement, incurred by Administrative
Agent and Lenders in enforcing any Obligations of or in collecting any payments
due from Company hereunder or under the other Loan Documents (including in
connection with the enforcement of the Loan Documents) or in connection with any

 

82

--------------------------------------------------------------------------------


 

refinancing or restructuring of the credit arrangements provided under this
Agreement in the nature of a “work-out” or pursuant to any insolvency or
bankruptcy proceedings.

10.3        Indemnity.

In addition to the payment of expenses pursuant to subsection 10.2, whether or
not the transactions contemplated hereby shall be consummated, Company agrees to
defend (subject to Indemnitees’ selection of counsel), indemnify, pay and hold
harmless Administrative Agent and Lenders (including Issuing Lenders), and the
officers, directors, trustees, employees, agents, advisors and Affiliates of
Administrative Agent and Lenders (collectively called the “Indemnitees”), from
and against any and all Indemnified Liabilities (as hereinafter defined);
provided that Company shall not have any obligation to any Indemnitee hereunder
with respect to any Indemnified Liabilities to the extent such Indemnified
Liabilities arise solely from the gross negligence or willful misconduct of that
Indemnitee as determined by a final judgment of a court of competent
jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
claims, costs, expenses and disbursements of any kind or nature whatsoever
(including the reasonable fees and disbursements of counsel for Indemnitees in
connection with any investigative, administrative or judicial proceeding
commenced or threatened by any Person, whether or not any such Indemnitee shall
be designated as a party or a potential party thereto, and any fees or expenses
incurred by Indemnitees in enforcing this indemnity), whether direct, indirect
or consequential and whether based on any federal, state or foreign laws,
statutes, rules or regulations (including securities and commercial laws,
statutes, rules or regulations), on common law or equitable cause or on contract
or otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of this Agreement or the
other Loan Documents or the transactions contemplated hereby or thereby
(including Lenders’ agreement to make the Loans hereunder or the use or intended
use of the proceeds thereof or the issuance of Letters of Credit hereunder or
the use or intended use of any thereof, the failure of an Issuing Lender to
honor a drawing under a Letter of Credit as a result of any act or omission,
whether rightful or wrongful, of any present or future de jure or de facto
Government Authority, or any enforcement of any of the Loan Documents).

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 10.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, Company shall contribute
the maximum portion that it is permitted to pay and satisfy under applicable law
to the payment and satisfaction of all Indemnified Liabilities incurred by
Indemnitees or any of them.

10.4        Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by Company at any time or from time to time, without notice to
Company or to any other Person, any such notice being hereby expressly waived,
to set off and to appropriate and to apply any and all deposits

 

83

--------------------------------------------------------------------------------


 

(general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of Company and each of its Subsidiaries against and on account of the
Obligations of Company or any of its Subsidiaries to that Lender (or any
Affiliate of that Lender) or to any other Lender (or any Affiliate of any other
Lender) under this Agreement, the Letters of Credit and participations therein
and the other Loan Documents, including all claims of any nature or description
arising out of or connected with this Agreement, the Letters of Credit and
participations therein or any other Loan Document, irrespective of whether or
not (i) that Lender shall have made any demand hereunder or (ii) the principal
of or the interest on the Loans or any amounts in respect of the Letters of
Credit or any other amounts due hereunder shall have become due and payable
pursuant to Section 8 and although said obligations and liabilities, or any of
them, may be contingent or unmatured.

10.5        Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in respect of the Aggregate Amounts Due to such other Lender, then
the Lender receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement, (i)
notify Administrative Agent and each other Lender of the receipt of such payment
and (ii) apply a portion of such payment to purchase assignments (which it shall
be deemed to have purchased from each seller of an assignment simultaneously
upon the receipt by such seller of its portion of such payment) of the Aggregate
Amounts Due to the other Lenders so that all such recoveries of Aggregate
Amounts Due shall be shared by all Lenders in proportion to the Aggregate
Amounts Due to them; provided that (A) if all or part of such proportionately
greater payment received by such purchasing Lender is thereafter recovered from
such Lender upon the bankruptcy or reorganization of Company or otherwise, those
purchases shall be rescinded and the purchase prices paid for such assignments
shall be returned to such purchasing Lender ratably to the extent of such
recovery, but without interest and (B) the foregoing provisions shall not apply
to (1) any payment made by Company pursuant to and in accordance with the
express terms of this Agreement or (2) any payment obtained by a Lender as
consideration for the assignment (other than an assignment pursuant to this
subsection 10.5) of or the sale of a participation in any of its Obligations to
any Eligible Assignee or Participant pursuant to subsection 10.1B.  Company
expressly consents to the foregoing arrangement and agrees that any purchaser of
an assignment so purchased may exercise any and all rights of a Lender as to
such assignment as fully as if that Lender had complied with the provisions of
subsection 10.1B with respect to such assignment.  In order to further evidence
such assignment (and without prejudice to the effectiveness of the assignment
provisions set forth above), each purchasing Lender and each selling Lender
agree to

 

84

--------------------------------------------------------------------------------


 

enter into an Assignment Agreement at the request of a selling Lender or a
purchasing Lender, as the case may be, in form and substance reasonably
satisfactory to each such Lender.

10.6        Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by Company therefrom,
shall in any event be effective without the written concurrence of Requisite
Lenders; provided that no such amendment, modification, termination, waiver or
consent shall, without the consent of:

(I)            EACH LENDER WITH OBLIGATIONS DIRECTLY AFFECTED (WHOSE CONSENT
SHALL BE SUFFICIENT FOR ANY SUCH AMENDMENT, MODIFICATION, TERMINATION OR WAIVER
WITHOUT THE CONSENT OF REQUISITE LENDERS) (1) REDUCE OR FORGIVE THE PRINCIPAL
AMOUNT OF ANY LOAN, (2) POSTPONE THE SCHEDULED FINAL MATURITY DATE OF ANY LOAN
(BUT NOT THE DATE OF ANY SCHEDULED INSTALLMENT OF PRINCIPAL), (3) POSTPONE THE
DATE ON WHICH ANY INTEREST OR ANY FEES ARE PAYABLE, (4) DECREASE THE INTEREST
RATE BORNE BY ANY LOAN (OTHER THAN ANY WAIVER OF ANY INCREASE IN THE INTEREST
RATE APPLICABLE TO ANY OF THE LOANS PURSUANT TO SUBSECTION 2.2E) OR THE AMOUNT
OF ANY FEES PAYABLE HEREUNDER (OTHER THAN ANY WAIVER OF ANY INCREASE IN THE FEES
APPLICABLE TO LETTERS OF CREDIT PURSUANT TO SUBSECTION 3.2 FOLLOWING AN EVENT OF
DEFAULT), (5) REDUCE THE AMOUNT OR POSTPONE THE DUE DATE OF ANY AMOUNT PAYABLE
IN RESPECT OF ANY LETTER OF CREDIT REIMBURSEMENT OBLIGATION, (6) EXTEND THE
EXPIRATION DATE OF ANY LETTER OF CREDIT BEYOND THE REVOLVING LOAN COMMITMENT
TERMINATION DATE, (7) EXCEPT AS PROVIDED IN SUBSECTION 2.11, EXTEND THE
REVOLVING COMMITMENT TERMINATION DATE, (8) CHANGE IN ANY MANNER THE OBLIGATIONS
OF LENDERS RELATING TO THE PURCHASE OF PARTICIPATIONS IN LETTERS OF CREDIT OR
(9) CHANGE IN ANY MANNER THE PROVISIONS OF SUBSECTION 2.4B TO PROVIDE THAT
LENDERS WILL NOT SHARE PRO RATA IN REDUCTIONS OF THE REVOLVING LOAN COMMITMENT
AMOUNT;

(II)           EACH LENDER, (1) CHANGE IN ANY MANNER THE DEFINITION OF “PRO RATA
SHARE” OR THE DEFINITION OF “REQUISITE LENDERS” (EXCEPT FOR ANY CHANGES
RESULTING SOLELY FROM AN INCREASE IN THE AGGREGATE AMOUNT OF THE COMMITMENTS
APPROVED BY REQUISITE LENDERS), (2) CHANGE THE PROVISIONS OF SUBSECTION
2.4B(III) TO PROVIDE THAT LENDERS WILL NOT SHARE PRO RATA IN PAYMENTS, (3)
CHANGE IN ANY MANNER ANY PROVISION OF THIS AGREEMENT THAT, BY ITS TERMS,
EXPRESSLY REQUIRES THE APPROVAL OR CONCURRENCE OF ALL LENDERS, (4) INCREASE THE
MAXIMUM DURATION OF INTEREST PERIODS PERMITTED HEREUNDER, OR (5) CHANGE IN ANY
MANNER OR WAIVE THE PROVISIONS CONTAINED IN SUBSECTION 2.4A(III), SUBSECTION
2.4C, SUBSECTION 8.1, SUBSECTION 10.5 OR THIS SUBSECTION 10.6.

In addition, no amendment, modification, termination or waiver of any provision
(i) of any Note shall be effective without the written concurrence of the Lender
which is the holder of that Note, (ii) of subsection 2.1A(ii) or of any other
provision of this Agreement relating to the Swing Line Loan Commitment or the
Swing Line Loans shall be effective without the written concurrence of Swing
Line Lender, (iii) of Section 3 shall be effective without the written
concurrence of Administrative Agent and, with respect to the purchase of
participations in Letters of Credit, without the written concurrence of each
Issuing Lender that has issued an outstanding Letter of Credit or has not been
reimbursed for a payment under a Letter of Credit, (iv) of Section 9 or of any
other provision of this Agreement which, by its terms, expressly

 

85

--------------------------------------------------------------------------------


 

requires the approval or concurrence of Administrative Agent shall be effective
without the written concurrence of Administrative Agent; and (v) that increases
the amount of a Commitment of a Lender shall be effective without the consent of
such Lender.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender.  Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given.  No notice to or
demand on Company in any case shall entitle Company to any other or further
notice or demand in similar or other circumstances.  Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 10.6 shall be binding upon each Lender at the time outstanding, each
future Lender and, if signed by Company, on Company.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

10.7        Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

10.8        Notices; Effectiveness of Signatures; Posting on Electronic Delivery
Systems.


A.            NOTICES.  UNLESS OTHERWISE SPECIFICALLY PROVIDED HEREIN, ANY
NOTICE OR OTHER COMMUNICATION HEREIN REQUIRED OR PERMITTED TO BE GIVEN SHALL BE
IN WRITING AND MAY BE PERSONALLY SERVED, OR SENT BY TELEFACSIMILE OR UNITED
STATES MAIL OR COURIER SERVICE AND SHALL BE DEEMED TO HAVE BEEN GIVEN WHEN
DELIVERED IN PERSON OR BY COURIER SERVICE, UPON RECEIPT OF TELEFACSIMILE IN
COMPLETE AND LEGIBLE FORM, OR THREE BUSINESS DAYS AFTER DEPOSITING IT IN THE
UNITED STATES MAIL WITH POSTAGE PREPAID AND PROPERLY ADDRESSED; PROVIDED THAT
NOTICES TO ADMINISTRATIVE AGENT, SWING LINE LENDER AND ANY ISSUING LENDER SHALL
NOT BE EFFECTIVE UNTIL RECEIVED.  FOR THE PURPOSES HEREOF, THE ADDRESS OF
COMPANY, ADMINISTRATIVE AGENT, SWING LINE LENDER AND THE ISSUING LENDER SHALL BE
AS SET FORTH ON SCHEDULE 10.8 AND THE ADDRESS OF EACH OTHER LENDER SHALL BE AS
SET FORTH ON ITS ADMINISTRATIVE QUESTIONNAIRE OR (I) AS TO COMPANY AND
ADMINISTRATIVE AGENT, SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PERSON
IN A WRITTEN NOTICE DELIVERED TO THE OTHER PARTIES HERETO AND (II) AS TO EACH
OTHER PARTY, SUCH OTHER ADDRESS AS SHALL BE DESIGNATED BY SUCH PARTY IN A
WRITTEN NOTICE DELIVERED TO ADMINISTRATIVE AGENT.  ELECTRONIC MAIL AND INTERNET
AND INTRANET WEBSITES MAY BE USED TO DISTRIBUTE ROUTINE COMMUNICATIONS, SUCH AS
FINANCIAL STATEMENTS AND OTHER INFORMATION AS PROVIDED IN SUBSECTION 6.1. 
ADMINISTRATIVE AGENT OR COMPANY MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES
AND OTHER COMMUNICATIONS TO IT HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT
TO PROCEDURES APPROVED BY IT, PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE
LIMITED TO PARTICULAR NOTICES OR COMMUNICATIONS.

 

86

--------------------------------------------------------------------------------


 


B.            EFFECTIVENESS OF SIGNATURES.  LOAN DOCUMENTS AND NOTICES UNDER THE
LOAN DOCUMENTS MAY BE TRANSMITTED AND/OR SIGNED BY TELEFACSIMILE AND BY
SIGNATURES DELIVERED IN ‘PDF’ FORMAT BY ELECTRONIC MAIL; PROVIDED, HOWEVER, THAT
AFTER THE CLOSING DATE NO SIGNATURE WITH RESPECT TO ANY NOTICE, REQUEST,
AGREEMENT, WAIVER, AMENDMENT OR OTHER DOCUMENT THAT IS INTENDED TO HAVE A
BINDING EFFECT MAY BE SENT BY ELECTRONIC MAIL.  THE EFFECTIVENESS OF ANY SUCH
DOCUMENTS AND SIGNATURES SHALL, SUBJECT TO APPLICABLE LAW, HAVE THE SAME FORCE
AND EFFECT AS AN ORIGINAL COPY WITH MANUAL SIGNATURES AND SHALL BE BINDING ON
COMPANY, AGENTS AND LENDERS.  ADMINISTRATIVE AGENT MAY ALSO REQUIRE THAT ANY
SUCH DOCUMENTS AND SIGNATURE BE CONFIRMED BY A MANUALLY-SIGNED COPY THEREOF;
PROVIDED, HOWEVER, THAT THE FAILURE TO REQUEST OR DELIVER ANY SUCH
MANUALLY-SIGNED COPY SHALL NOT AFFECT THE EFFECTIVENESS OF ANY FACSIMILE
DOCUMENT OR SIGNATURE.


C.            POSTING ON ELECTRONIC DELIVERY SYSTEMS.  COMPANY ACKNOWLEDGES AND
AGREES THAT (I) ADMINISTRATIVE AGENT MAY MAKE ANY MATERIAL DELIVERED BY COMPANY
TO ADMINISTRATIVE AGENT, AS WELL AS ANY AMENDMENTS, WAIVERS, CONSENTS, AND OTHER
WRITTEN INFORMATION, DOCUMENTS, INSTRUMENTS AND OTHER MATERIALS RELATING TO
COMPANY, ANY OF ITS SUBSIDIARIES, OR ANY OTHER MATERIALS OR MATTERS RELATING TO
THIS AGREEMENT, THE NOTES OR ANY OF THE TRANSACTIONS CONTEMPLATED HEREBY
(COLLECTIVELY, THE “COMMUNICATIONS”), AVAILABLE TO THE LENDERS BY POSTING SUCH
NOTICES ON AN ELECTRONIC DELIVERY SYSTEM (WHICH MAY BE PROVIDED BY
ADMINISTRATIVE AGENT, AN AFFILIATE OF ADMINISTRATIVE AGENT, OR ANY PERSON THAT
IS NOT AN AFFILIATE OF ADMINISTRATIVE AGENT), SUCH AS INTRALINKS, OR A
SUBSTANTIALLY SIMILAR ELECTRONIC SYSTEM (THE “PLATFORM”) AND (II) CERTAIN OF THE
LENDERS MAY BE “PUBLIC-SIDE” LENDERS (I.E., LENDERS THAT DO NOT WISH TO RECEIVE
MATERIAL NON-PUBLIC INFORMATION WITH RESPECT TO COMPANY OR ITS SECURITIES)
(EACH, A “PUBLIC LENDER”).  COMPANY ACKNOWLEDGES THAT (I) THE DISTRIBUTION OF
MATERIAL THROUGH AN ELECTRONIC MEDIUM IS NOT NECESSARILY SECURE AND THAT THERE
ARE CONFIDENTIALITY AND OTHER RISKS ASSOCIATED WITH SUCH DISTRIBUTION; PROVIDED
THAT ADMINISTRATIVE AGENT AGREES TO USE REASONABLE EFFORTS TO REQUIRE THAT ANY
LENDER WITH ACCESS TO THE PLATFORM AGREES TO KEEP THE COMMUNICATIONS
CONFIDENTIAL ON SUBSTANTIALLY THE SAME TERMS SET FORTH IN SUBSECTION 10.18, (II)
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE” AND (III) NEITHER
ADMINISTRATIVE AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY,
COMPLETENESS, TIMELINESS, SUFFICIENCY, OR SEQUENCING OF THE COMMUNICATIONS
POSTED ON THE PLATFORM.  ADMINISTRATIVE AGENT AND ITS AFFILIATES EXPRESSLY
DISCLAIM WITH RESPECT TO THE PLATFORM ANY LIABILITY FOR ERRORS IN TRANSMISSION,
INCORRECT OR INCOMPLETE DOWNLOADING, DELAYS IN POSTING OR DELIVERY, OR PROBLEMS
ACCESSING THE COMMUNICATIONS POSTED ON THE PLATFORM AND ANY LIABILITY FOR ANY
LOSSES, COSTS, EXPENSES OR LIABILITIES THAT MAY BE SUFFERED OR INCURRED IN
CONNECTION WITH THE PLATFORM.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ADMINISTRATIVE AGENT OR
ANY OF ITS AFFILIATES IN CONNECTION WITH THE PLATFORM.


THE COMPANY HEREBY AGREES THAT (W) ALL COMMUNICATIONS THAT ARE TO BE MADE
AVAILABLE TO PUBLIC LENDERS SHALL BE CLEARLY AND CONSPICUOUSLY MARKED “PUBLIC”
WHICH, AT A MINIMUM, SHALL MEAN THAT THE WORD “PUBLIC” SHALL APPEAR PROMINENTLY
ON THE FIRST PAGE THEREOF; (X) BY MARKING COMMUNICATIONS “PUBLIC”, COMPANY SHALL
BE DEEMED TO HAVE AUTHORIZED ADMINISTRATIVE AGENT, ANY ISSUING LENDER AND THE
LENDERS TO TREAT SUCH COMMUNICATIONS AS NOT CONTAINING ANY MATERIAL NON-PUBLIC
INFORMATION WITH RESPECT TO COMPANY OR ITS SECURITIES FOR PURPOSES OF UNITED
STATES FEDERAL AND STATE SECURITIES LAWS (PROVIDED, HOWEVER, THAT TO THE EXTENT
SUCH COMMUNICATIONS CONSTITUTE CONFIDENTIAL INFORMATION PURSUANT TO

 

87

--------------------------------------------------------------------------------


 


SUBSECTION 10.18, THEY SHALL BE TREATED AS SET FORTH IN SUCH SUBSECTION); (Y)
ALL COMMUNICATIONS MARKED “PUBLIC” ARE PERMITTED TO BE MADE AVAILABLE THROUGH A
PORTION OF THE PLATFORM DESIGNATED “PUBLIC INVESTOR”; AND (Z) ADMINISTRATIVE
AGENT SHALL BE ENTITLED TO TREAT ANY COMMUNICATIONS THAT ARE NOT MARKED “PUBLIC”
AS BEING SUITABLE ONLY FOR POSTING ON A PORTION OF THE PLATFORM NOT DESIGNATED
“PUBLIC INVESTOR”.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication.  Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address. 
Notwithstanding the foregoing, Company shall not be responsible for any failure
of the Platform or for the inability of any Lender to access any Communication
made available by Company to Administrative Agent in connection with the
Platform and in no event shall any such failure constitute an Event of Default
hereunder.

10.9        Survival of Representations, Warranties and Agreements.


A.            ALL REPRESENTATIONS, WARRANTIES AND AGREEMENTS MADE HEREIN SHALL
SURVIVE THE EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE MAKING OF THE LOANS
AND THE ISSUANCE OF THE LETTERS OF CREDIT HEREUNDER.


B.            NOTWITHSTANDING ANYTHING IN THIS AGREEMENT OR IMPLIED BY LAW TO
THE CONTRARY, THE AGREEMENTS OF COMPANY SET FORTH IN SUBSECTIONS 2.6D, 2.7,
10.2, 10.3, 10.4, 10.16 AND 10.17 AND THE AGREEMENTS OF LENDERS SET FORTH IN
SUBSECTIONS 9.2C, 9.4, 10.5, 10.17 AND 10.18 SHALL SURVIVE THE PAYMENT OF THE
LOANS, THE CANCELLATION OR EXPIRATION OF THE LETTERS OF CREDIT AND THE
REIMBURSEMENT OF ANY AMOUNTS DRAWN THEREUNDER, AND THE TERMINATION OF THIS
AGREEMENT.

10.10      Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of an Agent or any Lender in the exercise of any
power, right or privilege hereunder or under any other Loan Document shall
impair such power, right or privilege or be construed to be a waiver of any
default or acquiescence therein, nor shall any single or partial exercise of any
such power, right or privilege preclude other or further exercise thereof or of
any other power, right or privilege.  All rights and remedies existing under
this Agreement and the other Loan Documents are cumulative to, and not exclusive
of, any rights or remedies otherwise available.

10.11      Marshalling; Payments Set Aside.

Neither any Agent nor any Lender shall be under any obligation to marshal any
assets in favor of Company or any other party or against or in payment of any or
all of the Obligations.  To the extent that Company makes a payment or payments
to Administrative Agent or Lenders (or to Administrative Agent for the benefit
of Lenders), or Agents or Lenders enforce

 

88

--------------------------------------------------------------------------------


 

any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

10.12      Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

10.13      Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder. 
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and Company, as a partnership, an association, a joint venture or any
other kind of entity. The amounts payable at any time hereunder to each Lender
shall be a separate and independent debt, and, subject to subsection 9.6, each
Lender shall be entitled to protect and enforce its rights arising out of this
Agreement and it shall not be necessary for any other Lender to be joined as an
additional party in any proceeding for such purpose.

To the extent permitted by law, Company shall not assert, and hereby waives, any
claim against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with or as a result of this Agreement (including,
without limitation, subsection 2.1C hereof), any other Loan Document, any
transaction contemplated by the Loan Documents, any Loan or the use of proceeds
thereof.

10.14      Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF NEW YORK
(INCLUDING SECTION 5-1401 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK), WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE
APPLICATION OF ANOTHER LAW.

 

89

--------------------------------------------------------------------------------


 

10.15      Construction of Agreement; Nature of Relationship.

Company acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by the parties hereto, and (iv)
neither Administrative Agent nor any Lender or other Agent has any fiduciary
relationship with or duty to Company arising out of or in connection with this
Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent, the other Agents and Lenders, on one hand, and Company, on
the other hand, in connection herewith or therewith is solely that of debtor and
creditor.  Accordingly, each of the parties hereto acknowledges and agrees that
the terms of this Agreement shall not be construed against or in favor of
another party.

10.16      Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST COMPANY ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW YORK.  BY EXECUTING AND
DELIVERING THIS AGREEMENT, COMPANY, FOR ITSELF AND IN CONNECTION WITH ITS
PROPERTIES, IRREVOCABLY

(I)            ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS;

(II)           WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III)         AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST COMPANY IN THE COURTS OF
ANY OTHER JURISDICTION; AND

(IV)         AGREES THAT THE PROVISIONS OF THIS SUBSECTION 10.16 RELATING TO
JURISDICTION AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT
PERMISSIBLE UNDER NEW YORK GENERAL OBLIGATIONS LAW SECTION 5-1402 OR OTHERWISE.

10.17      Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED.  The scope of this
waiver is intended to be all-encompassing of any and all disputes that may be
filed in any court and that relate to the subject matter of this transaction,
including contract claims, tort

 

90

--------------------------------------------------------------------------------


 

claims, breach of duty claims and all other common law and statutory claims. 
Each party hereto acknowledges that this waiver is a material inducement to
enter into a business relationship, that each has already relied on this waiver
in entering into this Agreement, and that each will continue to rely on this
waiver in their related future dealings.  Each party hereto further warrants and
represents that it has reviewed this waiver with its legal counsel and that it
knowingly and voluntarily waives its jury trial rights following consultation
with legal counsel.  THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SUBSECTION 10.17 AND EXECUTED BY EACH OF THE
PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS,
RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER.  In the event of litigation, this Agreement may be filed as a
written consent to a trial by the court.

10.18      Confidentiality.

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with such Lender’s customary
procedures for handling confidential information of this nature, it being
understood and agreed by Company that in any event a Lender may make disclosures
(a) to its and its Affiliates’ directors, officers, employees and agents,
including accountants, and legal counsel and other advisors who are engaged in
evaluating, approving, negotiating, structuring or administering this Agreement
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential on substantially the same terms as provided
herein), (b) to the extent requested by any Government Authority, (c) to the
extent required by applicable laws or regulations or by any subpoena or similar
legal process, (d) to any other party to this Agreement, (e) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
subsection 10.18, to (i) any pledgee under subsection 10.10, any Eligible
Assignee of or participant in, or any prospective Eligible Assignee of or
Participant in, any of its rights or obligations under this Agreement or (ii)
any direct or indirect contractual counterparty or prospective counterparty (or
such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of
Company, (g) with the consent of Company, (h) to the extent such information (i)
becomes publicly available other than as a result of a breach of this subsection
10.18 or (ii) becomes available to Administrative Agent or any Lender on a
nonconfidential basis from a source other than Company or a party not known by
Administrative Agent or such Lender to be subject to similar confidentiality
restrictions or (i) to the National Association of Insurance Commissioners or
any other similar organization or any nationally recognized rating agency that
requires access to information about a Lender’s or its Affiliates’ investment
portfolio in connection with ratings issued with respect to such Lender or its
Affiliates and that no written or oral communications from counsel to an Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each

 

91

--------------------------------------------------------------------------------


 

Lender shall notify Company of any request by any Government Authority or
representative thereof (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further that in no event shall any Lender be
obligated or required to return any materials furnished by Company or any of its
Subsidiaries.  In addition, upon reasonable advance notice to Company,
Administrative Agent and Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative Agent
and Lenders, and Administrative Agent or any of its Affiliates may place
customary “tombstone” advertisements relating hereto in publications (including
publications circulated in electronic form) of its choice at its own expense
(which shall be subject to review and comment by the Company prior to
publication).

10.19      Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.  This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

10.20      USA Patriot Act.

Each Lender hereby notifies Company that pursuant to the requirements of the USA
Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26, 2001))
(the “Act”), it is required to obtain, verify and record information that
identifies Company, which information includes the name and address of Company
and other information that will allow such Lender to identify Company in
accordance with the Act.

[Remainder of page intentionally left blank]

 

92

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

COMPANY:

 

 

 

AMERIPRISE FINANCIAL, INC.

 

 

 

 

 

By: /s/Arthur H. Berman

 

 

Title: Senior Vice President & Treasurer

 

 

 

 

LENDERS:

 

 

 

WELLS FARGO BANK, NATIONAL
ASSOCIATION,

 

 

individually and as Administrative Agent

 

 

 

 

 

By:

  /s/Michael Giese

 

 

 

 

 

By:

  /s/Dan Weiler

 

 

 

 

 

CITIBANK, N.A.,

 

 

as a Lender

 

 

 

 

 

By:/s/David A. Dodge

 

 

Title: Managing Director

 

 

 

 

 

THE BANK OF NEW YORK,

 

 

as a Lender

 

 

 

 

 

By: /s/Michael Pensari

 

 

Title: Vice President

 

 

 

 

 

SUNTRUST BANK, INC.

 

 

as a Lender

 

 

 

 

 

By:

  /s/Brian Peters

 

 

 

Title: Managing Director

 

 

 

Signature Page to Ameriprise Credit Agreement

 

 

--------------------------------------------------------------------------------


 

 

GREENWICH CAPITAL MARKETS, INC.,

 

as agent for THE ROYAL BANK OF SCOTLAND
PLC,

 

as a Lender

 

 

 

By: /s/Diane Ferguson

 

Title: Managing Director

 

 

 

HSBC BANK USA, National Association,

 

as a Lender

 

 

 

By: /s/Lawrence Karp

 

Title: Senior Vice President

 

 

 

JPMORGAN CHASE BANK, N.A.,

 

as a Lender

 

 

 

By: /s/Erin O’Rourke

 

Title: Vice President

 

 

 

LLOYDS TSB BANK, plc.,

 

as a Lender

 

 

 

By: /s/James M. Rudd

 

Title: Vice President

 

 

 

By: /s/Melissa Curry

 

Title: Assistant Vice President

 

 

 

U.S. BANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By: /s/Christine Dean

 

 

Title: Assistant Vice President

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

By: /s/William R. Goley

 

Title: Director

 

 

--------------------------------------------------------------------------------


 

 

WILLIAM STREET COMMITMENT
CORPORATION (recourse only to assets of
William Street Commitment Corporation),

 

as a Lender

 

 

 

By: Mark Walton

 

Title: Assistant Vice President

 

 

--------------------------------------------------------------------------------